Exhibit 10.3
 
 
 
 



PURCHASE AND SALE AGREEMENT
 
BY AND BETWEEN
 
MARITECH RESOURCES, INC.
 
AS SELLER
 
AND
 
TANA EXPLORATION COMPANY LLC
 
AS BUYER
 
MARITECH 2011 DIVESTITURE PACKAGE
 
OFFSHORE GULF OF MEXICO
 


 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE 1 SALE AND PURCHASE OF THE ASSETS 
1
1.1           Acquired Assets 
1
1.2           Excluded Assets 
3
1.3           Ownership of Production from the Assets 
5
ARTICLE 2 Purchase Price 
5
2.1           Purchase Price 
5
2.2           Deposit 
5
ARTICLE 3 Purchase Price Adjustments 
6
3.1           Adjustments to the Base Purchase Price 
6
3.2           Closing Statement 
8
3.3           Post-Closing Adjustments.
8
3.4           Imbalances 
9
3.5           Allocation of Revenues and Expenses Upon Closing.
10
ARTICLE 4 BUYER’S DUE DILIGENCE
11
4.1           Access 
11
4.2           Buyer’s Environmental Assessment 
11
4.3           Buyer’s Indemnification of Seller 
12
ARTICLE 5 TITLE MATTERS 
12
5.1           Certain Definitions. 
12
5.2           Notice of Title Defects 
15
5.3           Remedies for Title Defects 
15
5.4           Title Benefits 
16
ARTICLE 6 ENVIRONMENTAL ASSESSMENT 
16
6.1           Certain Definitions. 
16
6.2           Notice of Adverse Environmental Conditions 
17
6.3           Remedies for Adverse Environmental Conditions 
17
ARTICLE 7 INDEPENDENT EXPERT. 
18
7.1           Independent Expert 
18
ARTICLE 8 Casualty loss 
19
8.1           Casualty Losses and Government Takings 
19
8.2           Remedies for Casualty Losses and Government Takings 
19
8.3           Change in Condition 
19
ARTICLE 9 PREFERENTIAL RIGHTS AND CONSENTS 
20
9.1           Consents 
20
9.2           Preferential Rights. 
20
ARTICLE 10 REPRESENTATIONS AND WARRANTIES OF SELLER 
21

 
 
i

--------------------------------------------------------------------------------

 
 
10.1           Seller’s Representations and Warranties 
21
10.2           Scope of Representations of Seller. 
25
ARTICLE 11 REPRESENTATIONS AND WARRANTIES OF BUYER 
27
11.1           Buyer’s Representations and Warranties 
27
ARTICLE 12 INTERIM OPERATIONS 
29
12.1           Interim Operations 
29
12.2           Disposal Barge and Equipment 
30
ARTICLE 13 CONDITIONS PRECEDENT TO CLOSING OBLIGATIONS OF BUYER 
30
13.1           No Litigation 
30
13.2           Representations and Warranties; Covenants 
30
13.3           Aggregate Adjustments Base to Purchase Price 
30
ARTICLE 14 CONDITIONS PRECEDENT TO CLOSING OBLIGATIONS OF SELLER 
31
14.1           No Litigation 
31
14.2           Representations and Warranties; Covenants 
31
14.3           Aggregate Adjustments Base to Purchase Price 
31
14.4           Buyer’s Qualification and Bonding 
31
ARTICLE 15 CLOSING 
31
15.1           Closing 
31
15.2           Deliveries by Seller 
31
15.3           Deliveries by Buyer.  At Closing, Buyer shall deliver to Seller: 
32
ARTICLE 16 TERMINATION 
33
16.1           Termination 
33
16.2           Effect of Termination 
33
ARTICLE 17 BUYER’S POST-CLOSING BONDING AND INSURANCE OBLIGATIONS 
33
17.1           Governmental Bonds 
33
17.2           Supplemental Bonding Requirements 
34
17.3           Insurance Coverages 
34
ARTICLE 18 OTHER POST-CLOSING COVENANTS 
35
18.1           Seller’s 
35
18.2           Records 
36
18.3           Operatorship 
36
18.4           Suspended Funds 
36
18.5           Notice of Transfer 
36
18.6           Work Bid Opportunities 
36
18.7           Employee Matters 
36
18.8           Contribution Agreement 
37
18.9           EC 328 A_Platform P&A Obligations 
37
18.10           Option to Lease Office Space 
37
ARTICLE 19 TAXES 
38

 
 
ii

--------------------------------------------------------------------------------

 
 
19.1           Asset Taxes. 
38
19.2           Tax Reporting 
39
19.3           Transfer Taxes 
39
19.4           Income and Franchise Taxes 
39
ARTICLE 20 ASSUMED OBLIGATIONS; INDEMNIFICATION 
39
20.1           Buyer’s Assumption of Obligations After Closing 
39
20.2           Indemnification By Buyer 
41
20.3           Indemnification By Seller 
41
20.4           Limitation on Seller’s Indemnity Obligations 
42
20.5           Survival of Provisions 
42
20.6           Notice of Claim 
42
20.7           Exclusive Remedy 
43
ARTICLE 21 MEDIATION AND ARBITRATION 
43
21.1           Mediation and Arbitration 
43
ARTICLE 22 MISCELLANEOUS 
45
22.1           Confidentiality 
45
22.2           Notice 
45
22.3           Press Releases and Public Announcements 
46
22.4           COMPLIANCE WITH EXPRESS NEGLIGENCE RULE 
47
22.5           Governing Law 
47
22.6           Exhibits 
47
22.7           Fees, Expenses, and Recording 
47
22.8           Assignment 
47
22.9           Buyer’s Parent as a Party 
48
22.10           Seller’s Parent as a Party 
48
22.11           Entire Agreement 
48
22.12           Severability 
48
22.13           Captions 
48
22.14           Counterpart Execution 
48
22.15           Waiver of Certain Damages 
48
22.16           Amendments and Waivers 
48
22.17           Seller’s Knowledge 
49
22.18           Like-Kind Exchanges 
49
22.19           Further Cooperation 
49

 

 
iii 

--------------------------------------------------------------------------------

 

Exhibits:
 
1.1(A)                      Leases and Lands
1.1(B)                      Properties
1.1(C)                      Wells
1.1(D)                      Easements
1.1(G)                      Contracts and Material Contracts
1.1(H)                      Related Assets
1.1(J)                      Vessels and Vehicles
1.2(K)                      Excluded Claims
1.2(N)                      EC 328 A Platform P&A Obligations
1.2(O)                      Excluded Property and Easements
1.2(P)                      Disposal Barge and Equipment
15.2(A)                    Form of Assignment, Bill of Sale and Conveyance
15.2(B)                    Form of Certificate of Non-Foreign Status


 
Schedules:
 
1.3A                      Inventory Hydrocarbons
2.1                        Allocated Values
3.4                        Agreed Imbalance
5.1(G)                   Liens and Encumbrances
10.1(H)                 Taxes
10.1(I)                   Suspended Funds
10.1(J)                  Compliance with Laws and Regulations
10.1(K)                 Preferential Rights and Consents to Assign
10.1(M)                 Authorities for Expenditure
10.1(N)                 Take or Pay
10.1(Q)                 Personal Property and Fixture Condition
17.1                      Bonding Requirements
18.7                      Excluded Employees
18.8                      Contribution Agreement


 

 
iv 

--------------------------------------------------------------------------------

 

INDEX OF CERTAIN DEFINED TERMS
 
AAA
44
GAAP
6
Accounting Referee
9
Government Taking
19
Actual Asset Taxes
39
Hydrocarbons
2
Adverse Environmental Condition
17
Imbalance
10
Agreed Imbalance
10
Indemnitee
43
Agreement
1
Indemnity Cap
43
Allocated Value
5
Independent Expert
19
Allocation
39
Individual Claim Threshold
43
Asset Taxes
8
Interim Period
29
Assets
1
Inventory Hydrocarbons
5
Assumed Environmental Obligations
41
Lands
1
Assumed Obligations
40
Leases
1
Assumed Plugging and Abandonment Obligations
40
MMMF
27
Base Purchase Price
5
NORM
27
BOEMRE
32
Overestimated Amount
39
BOEMRE Lease Bonds
34
Parties
1
Buyer
1
Party
1
Buyer’s Indemnified Claim
42
Permitted Encumbrance
13
Buyer’s Parent
1
Phase I Environmental Assessment
11
Casualty Loss
19
Phase II Environmental Assessment
11
Casualty Loss Amount
20
Post-Closing Adjustment Statement
9
Claimant
44
Preferential Rights
20
Closing
32
Properties
1
Closing Adjustment Statement
8
Purchase Price
6
Closing Date
32
Records
3
Confidentiality Agreement
46
Related Assets
2
Contracts
2
Respondent
44
Contribution Agreement
37
Revised Allocation
39
Contribution Amount
38
Royalties
6
Conveyance
32
Rules
45
curative
17
Seller
1
cure
17
Seller’s Indemnified Claim
42
Current Tax Period
8
Seller’s knowledge
49
Damages
42
Seller’s Parent
1
Defect Deductible
12
Seller’s Pro Rata Share
39
Defect Notice Deadline
12
Survival Period
43
Defensible Title
12
Title Benefit
13
Deposit
5
Title Benefit Amount
16
Disputes
44
Title Benefit Notice
16
Easements
2
Title Defect
13
Effective Time
1
Title Defect Notice
15
Environmental Defect Value
17
Title Defect Value
13
Environmental Laws
17
Transition Services Agreement
32
Estimated Asset Taxes
39
Underestimated Amount
39
Excluded Assets
3
Units
2
Excluded Employees
37
Wells
1


 
v 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is entered into the 1st day
of April, 2011, by and among MARITECH RESOURCES, INC., a Delaware corporation
(“Seller”), and TANA EXPLORATION COMPANY LLC, a Delaware limited liability
company (“Buyer”), and, for the limited purposes described in Sections 22.9 and
22.10, respectively, TRT HOLDINGS, INC., a Delaware corporation (“Buyer’s
Parent”) and TETRA TECHNOLOGIES, INC., a Delaware corporation (“Seller’s
Parent”).  Buyer and Seller are sometimes collectively referred to herein as the
“Parties” and each is sometimes individually referred to as a “Party.”
 
RECITALS
 
A.           Seller desires to sell to Buyer certain oil, gas and mineral
properties and other assets on the terms and conditions set forth in this
Agreement.
 
B.           Buyer desires to purchase from Seller such assets on the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
In consideration of the mutual agreements contained in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
 
ARTICLE 1
SALE AND PURCHASE OF THE ASSETS
 
1.1 Acquired Assets. Subject to the terms and conditions of this Agreement,
Seller agrees to sell, assign and deliver to Buyer, and Buyer agrees to purchase
and acquire from Seller, as of 7:00 a.m. (Central Time) on January 1, 2011 (the
“Effective Time”), all of Seller’s right, title and interest in and to the
following, less and except the Excluded Assets, as defined hereafter
(collectively, the “Assets”):
 
(A)  
The oil and gas leases described on Exhibit 1.1(A) (including all working
interests, royalty interests, overriding royalty interests, net profits
interests, production payments, reversionary rights and all other interests
therein, whether described or not), insofar, and only insofar as such leases
cover the lands and, where indicated, depths described on Exhibit 1.1(A) (the
“Lands”) (such leases, insofar as they cover the Lands, being referred to herein
as the “Leases”);

 
(B)  
the facilities and lands described on Exhibit 1.1(B) (the “Properties”);

 
(C)  
All wells located on or associated with the Leases or Lands (whether producing,
not producing or abandoned) (the “Wells”), including, without limitation, the
Wells identified on Exhibit 1.1(C);

 
 
1

--------------------------------------------------------------------------------

 
 
(D)  
To the extent assignable or transferable, all easements, rights of way,
licenses, permits, servitudes and other rights, privileges, benefits and powers
to the extent used in connection with the operation of the Leases, Units
(hereinafter defined), Wells, or Related Assets (hereinafter defined)
(collectively, the “Easements”), including, without limitation, the Easements
identified on Exhibit 1.1(D);

 
(E)  
All rights, obligations and interests in any unit or pooled area in which the
Leases are included, including all interests in any Wells within the Units
associated with the Leases, together with the rights in and to all existing and
effective unitization, pooling and communitization agreements, declarations and
orders, and the properties covered and the Units created thereby, to the extent
they relate to or affect any of the Leases, Lands, Properties and Wells (the
“Units”);

 
(F)  
All of the oil and gas and associated hydrocarbons in, on and under or that may
be produced from or otherwise attributable to the Lands, the Leases, the Units
or the Properties (“Hydrocarbons”) from and after the Effective Time;

 
(G)  
To the extent assignable and applicable to the Assets, all hydrocarbon purchase
and sale agreements, farmin agreements, farmout agreements, bottom hole
agreements, acreage contribution agreements, operating agreements, unit
agreements, processing agreements, options, leases of equipment or facilities,
joint venture agreements, pooling agreements, transportation agreements,
rights-of-way and other contracts, agreements and rights, which are owned by
Seller, in whole or in part, and are appurtenant to the Leases, Lands, Wells,
Units or Properties, or used in connection with the sale, distribution or
disposal of Hydrocarbons or water from the Leases, Lands, Wells, Units or
Properties (collectively, the “Contracts”), including, without limitation, the
Contracts identified on Exhibit 1.1(G);

 
(H)  
All well equipment, platforms, caissons and other such structures, pipelines,
flowlines, gathering systems, plants, piping, buildings, treatment facilities,
disposal facilities, injection facilities, compressors, casing, tanks, tubing,
pumps, pumping units, motors, fixtures, machinery and other equipment located in
or on the Leases, Lands, Wells, Units or Properties or used in the operation
thereof which are owned by Seller, in whole or in part (the “Related Assets”),
including, without limitation, the Related Assets identified on Exhibit 1.1(H);

 
(I)  
To the extent assignable, all governmental permits, licenses and authorizations,
as well as any applications for the same, related to the Leases, Lands, Wells,
Units, Properties, Contracts or Related Assets, or the use thereof;

 
 
2

--------------------------------------------------------------------------------

 
 
(J)  
All vehicles and vessels used in the operation of the Assets, including without
limitation the vehicles and vessels listed on Exhibit 1.1(J); and

 
(K)  
All of Seller’s files, records and data relating to the items described in
subsections (A) through (J) above, including, without limitation, all lease,
well, division order and other title records (including title curative
documents); surveys, maps and drawings; contracts; correspondence; regulatory,
geological records and information; production records, electric logs, core
data, pressure data, decline curves, graphical production curves and all related
matters and construction documents; and Seller’s proprietary geophysical and
seismic records and interpretations of same, data and related information, if
any, that is not subject to contractual restrictions on disclosure or transfer
(collectively, the “Records”).

 
1.2 Excluded Assets.  Notwithstanding the foregoing, the Assets shall not
include, and there is excepted, reserved and excluded from the purchase and sale
contemplated herein, the following items (collectively, the “Excluded Assets”):
 
(A)  
all credits, rebates, refunds, adjustments, accounts, instruments and general
intangibles, and all insurance claims, all to the extent attributable to the
Assets with respect to any period of time prior to the Effective Time and
received by Buyer or Seller within eighteen (18) months after the Closing Date
(hereinafter defined);

 
(B)  
to the extent monetary settlement for same is received by Buyer or Seller within
eighteen (18) months after the Closing Date all claims of Seller for refunds of
or loss carry forwards with respect to (i) ad valorem, severance, production or
any other taxes attributable to any period prior to the Effective Time,
(ii) income or franchise taxes of Seller, or (iii) any taxes attributable to the
other Excluded Assets, and such other refunds, and rights thereto, for amounts
paid in connection with the Assets and attributable to the period prior to the
Effective Time, including refunds of amounts paid under any gas gathering or
transportation agreement;

 
(C)  
all proceeds, income or revenues (and any security or other deposits made)
attributable to (i) to the extent monetary settlement for same is received by
Buyer or Seller within eighteen (18) months after the Closing Date, the Assets
for any period prior to the Effective Time, or (ii) any other Excluded Assets;

 
(D)  
all of Seller’s proprietary computer software, technology, patents, trade
secrets, copyrights, names, trademarks, logos and other intellectual property;

 
(E)  
all of Seller’s rights and interests in geological and geophysical data which
cannot be transferred without the consent of, or payment to, any

 
 
3

--------------------------------------------------------------------------------

 
 
 
  
party, unless Buyer obtains  the applicable consent or makes the applicable
payment;

 
(F)  
all documents and instruments of Seller that are protected by an attorney-client
privilege (other than title opinions);

 
(G)  
data and other information that cannot be disclosed or assigned to Buyer as a
result of confidentiality or similar arrangements under agreements with persons
unaffiliated with Seller;

 
(H)  
any and all files, records, contracts and documents relating to Seller’s efforts
to sell the Assets (or any other discussions or negotiations regarding the sale
or other disposition of any of the Assets), including any research, valuation or
pricing information prepared by Seller and/or its consultants in connection
therewith, and any bids received for such interests and information and
correspondence in connection therewith;

 
(I)  
to the extent monetary settlement for same is received by Buyer or Seller within
eighteen (18) months after the Closing Date, all audit rights arising under any
of the Contracts or otherwise with respect to any period prior to the Effective
Time or with respect to any of the other Excluded Assets;

 
(J)  
all corporate, partnership, and income tax records of Seller;

 
(K)  
all claims arising from acts, omissions or events, or damage to or destruction
of the Assets before the Effective Time listed on Exhibit 1.2(K) and all rights,
titles, claims and interests of Seller related thereto (i) under any policy or
agreement of insurance or indemnity, (ii) under any bond or letter of credit, or
(iii) to any insurance or condemnation proceeds or awards;

 
(L)  
all bonds posted by Seller;

 
(M)  
all of Seller’s right, title and interest in, to and under the Contribution
Agreements, as more fully described in Section 18.8;

 
(N)  
all obligations to plug, abandon and remove the East Cameron 328 A Platform
(together with all obligations to plug, abandon and/or remove all wells,
equipment, pipeline segments, subsurface debris and obstructions related
thereto, as set forth on Exhibit 1.2(N), the “EC 328 A Platform P&A
Obligations”);

 
(O)  
the property described in Exhibit 1.2(O), together with an undivided interest in
all easements, rights-of-way, licenses, permits, servitudes, surface leases,
surface use agreements, and similar rights, obligations and interests, to the
extent they are attributable and allocable to rights and interests so retained
by Seller;

 
 
4

--------------------------------------------------------------------------------

 
 
(P)  
the equipment, material and barge currently located at Timbalier Bay and
described on Exhibit 1.2(P) (the “Disposal Barge and Equipment”)

 
(Q)  
all obligations, liability, and benefits related to claims and/or counterclaims
asserted in the litigation listed on Schedule 10.1(H), to the extent related to
production prior to the Effective Time, and the responsibility for the cost of
defense thereof.

 
1.3 Ownership of Production from the Assets
 
(A)  
Production Before the Effective Time.  Seller shall own all Hydrocarbons
produced from or attributable to the Assets before the Effective Time.  If, at
the Effective Time, merchantable Hydrocarbons produced from or attributable to
the Assets are stored in tanks (the “Inventory Hydrocarbons”), Seller shall sell
to Buyer, and Buyer shall purchase from Seller, the Inventory Hydrocarbons at
the contract price in effect as of the Effective Time or the market value if
there is no contract price in effect as of the Effective Time.   The Inventory
Hydrocarbons have been gauged and measured as of the Effective Time as set forth
on Schedule 1.3A, which the Parties may update prior to Closing.  Buyer shall
pay Seller for the Inventory Hydrocarbons as an adjustment to the Purchase Price
at Closing, as provided in Section 3.1(A)(ii).

 
(B)  
Production After the Effective Time.  Upon Closing, Buyer will own all
Hydrocarbons produced from or attributable to the Assets from and after the
Effective Time; provided, however, that Seller may sell on Buyer’s behalf all
Hydrocarbons produced from or attributable to the Assets between the Effective
Time and the Closing Date, and Seller will credit Buyer with the proceeds
received from such sales as an adjustment to the Purchase Price subject to
adjustment as provided in Section 3.1(B)(i).

 
ARTICLE 2
PURCHASE PRICE
 
2.1 Purchase Price.  The purchase price for the Assets is Two Hundred Twenty-Two
Million Two Hundred Fifty Thousand Dollars (U.S.) ($222,250,000) (the “Base
Purchase Price”), subject to the adjustments provided for herein.  The Base
Purchase Price is allocated among the Assets as provided in Schedule 2.1 (the
portion of the Base Purchase Price so allocated to an Asset being referred to
herein as its “Allocated Value.”)
 
2.2 Deposit.  Within two (2) business days after Buyer’s receipt of notice of
the approval of this Agreement and the transactions contemplated by this
Agreement by Board of Directors of Seller’s Parent, Buyer shall pay to Seller,
by wire transfer of immediately available funds, a performance guarantee deposit
(the “Deposit”) in the amount of five percent (5%) of the Base Purchase
Price.  Said sum is considered and recognized by Buyer and Seller as a deposit
on the above stated Base Purchase Price and as earnest money for Buyer’s
performance hereunder.  If Buyer fails to pay the Deposit within two (2)
business days after Buyer’s receipt of notice of
 
 
5

--------------------------------------------------------------------------------

 
 
the approval of this Agreement and the transactions contemplated by this
Agreement by Board of Directors of Seller’s Parent, Seller may, at its sole
discretion, terminate this Agreement upon written notice to Buyer, and, in such
event, Seller and Buyer shall have no further obligation(s) to one another.  If
the Board of Directors of Seller’s Parent fails or refuses to approve this
Agreement and the transactions contemplated hereunder on or before April 8,
2011, then this Agreement shall terminate and in such event, Seller and Buyer
shall have no further obligation(s) to one another.
 
ARTICLE 3
PURCHASE PRICE ADJUSTMENTS
 
3.1 Adjustments to the Base Purchase Price.  The Base Purchase Price shall be
adjusted as follows (as so adjusted, the “Purchase Price”).
 
(A)  
The Base Purchase Price shall be adjusted upward (without duplication) by:

 
(i)  
an amount equal to the proceeds actually received by Buyer from the sale of
Hydrocarbons produced from or attributable to the Assets prior to the Effective
Time (other than Inventory Hydrocarbons), net of lessors’ royalties, overriding
royalties, production payments, net profits interests, carried working interests
and other similar burdens payable to third parties which burden the Assets
(collectively, “Royalties”) and severance taxes paid by Buyer to third parties
with respect thereto (without duplication of any amounts included in the
downward adjustment to the Base Purchase Price pursuant to Section 3.1(B)(ii));

 
(ii)  
an amount equal to the value of all Inventory Hydrocarbons, such value to be
based upon the contract price governing Hydrocarbon sales from the applicable
Asset in effect as of the Effective Time (or the market value if there is no
price in effect as of the Effective Time), net of Royalties and severance taxes
(without duplication of any amounts included in the downward adjustment to the
Base Purchase Price pursuant to Section 3.1(B)(ii));

 
(iii)  
without duplication of any adjustment pursuant to Section 3.1(B)(i), an amount
equal to all operating and capital costs, expenses and other expenditures
(whether capitalized or expensed), actually paid by Seller, in compliance with
this Agreement, that are, in accordance with generally accepted accounting
principles in the United States, consistently applied (“GAAP”), attributable to
the ownership or operation of the Assets after the Effective Time, including,
without duplication, all Royalties, rentals and other burdens on production,
transportation and other fees and expenses relating to the transportation,
processing and marketing of Hydrocarbons produced after the

 
 
6

--------------------------------------------------------------------------------

 
 
 
  
Effective Time; rentals and other similar charges; expenses under applicable
joint operating agreements or other contracts or agreements, including without
limitation, drilling, completion, reworking, deepening, sidetracking, and
plugging and abandonment costs; and ad valorem, property, production, excise,
severance, and any other taxes (except income or franchise taxes) based upon or
measured by the ownership of the Assets or the production of Hydrocarbons
therefrom after the Effective Time;

 
(iv)  
a fixed monthly rate, prorated if necessary, of $150,000 as compensation for
overhead, operation and maintenance expenses (excluding workover costs, plugging
and abandoning costs, and major costs) from and after the Effective Time to the
Closing Date; provided, however, that Seller shall be entitled to retain amounts
paid to Seller by third parties expressly designated as overhead charges
pursuant to the  joint operating agreement governing the applicable Asset from
and after the Effective Time to the Closing Date;

 
(v)  
to the extent the Assets are, in the aggregate, underproduced, the value of such
net Imbalance, calculated as provided in Section 3.4;

 
(vi)  
adjustments with respect to Title Benefits, pursuant to Section 5.4; and

 
(vii)  
any other amount agreed upon in writing by Seller and Buyer.

 
(B)  
The Base Purchase Price shall be adjusted downward (without duplication) by:

 
(i)  
an amount equal to the proceeds actually received by Seller from the sale of
Hydrocarbons produced from or attributable to the Assets after the Effective
Time, net of Royalties and severance taxes paid by Seller (without duplication
of any amounts included in the adjustment to the Base Purchase Price pursuant to
Section 3.1(A)(iii));

 
(ii)  
an amount equal to all operating and capital costs, expenses and other
expenditures (whether capitalized or expensed), actually paid by Buyer that are,
in accordance with GAAP, attributable to the ownership or operation of the
Assets prior to the Effective Time, including, without duplication, all
Royalties, rentals and other burdens on production, transportation and other
fees and expenses relating to the transportation, processing and marketing of
Hydrocarbons produced prior to the Effective Time; rentals and other similar
charges; expenses under applicable joint operating agreements or other contracts
or agreements, including without

 
 
7

--------------------------------------------------------------------------------

 
 
 
 
limitation, drilling, completion, reworking, deepening, sidetracking, and
plugging and abandonment costs; and, without duplication of any adjustment
pursuant to Section 3.1(A)(i), ad valorem, property, production, excise,
severance, and any other taxes (except income or franchise taxes) based upon or
measured by the ownership of the Assets or the production of Hydrocarbons
therefrom prior to the Effective Time;

 
(iii)  
all amounts related to Preferential Rights as determined pursuant to Section
9.2;

 
(iv)  
to the extent the Assets are, in the aggregate, overproduced, the value of such
net Imbalance, calculated as provided in Section 3.4;

 
(v)  
the amount of any adjustment for Title Defects and Adverse Environmental
Conditions, determined as provided in Article 5 and Article 6, respectively;

 
(vi)  
Seller’s share of the amount of all ad valorem, severance, property or other
taxes (other than income and sales or use taxes) paid or payable with respect to
or attributable to the Assets (“Asset Taxes”) for the tax period in which the
Effective Time occurs (the “Current Tax Period”) which are unpaid as of the
Closing Date, to the extent attributable to periods prior to the Effective Time,
which amount shall, where possible, be computed based upon the tax rate and
values applicable to the tax assessment period in question; otherwise, the
amount of the adjustment under this paragraph shall be estimated based upon such
taxes assessed against the applicable portion of the Assets for the immediately
preceding tax assessment period just ended; and

 
(vii)  
any other amount agreed upon in writing by Seller and Buyer.

 
3.2 Closing Statement.  Seller shall prepare, in accordance with the provisions
of this Article 3, a statement (the “Closing Adjustment Statement”) setting
forth each adjustment to the Base Purchase Price.  Seller shall submit the
Closing Adjustment Statement to Buyer, together with reasonable documentation
supporting the calculation of amounts presented on the Closing Adjustment
Statement, no later than five (5) business days prior to the scheduled Closing
Date.  In the event Buyer believes that the Closing Adjustment Statement does
not accurately set forth the Purchase Price and/or the adjustments thereto,
Buyer shall communicate to Seller in writing such inaccuracies no later than
three (3) business days prior to Closing. The Parties shall cooperate to prepare
a mutually agreeable Closing Adjustment Statement on or before the date that is
two (2) days prior to Closing.  When available, actual figures will be used for
the adjustments at Closing.  To the extent actual figures are not available,
estimates shall be used, subject to final adjustments as described in Section
3.3 below.
 
3.3 Post-Closing Adjustments.
 
 
8

--------------------------------------------------------------------------------

 
 
(A)  
A post-closing adjustment statement (the “Post-Closing Adjustment Statement”)
based on the actual income and expenses shall be prepared and delivered by
Seller to Buyer within one hundred twenty (120) days after the Closing Date,
proposing further adjustments to the calculation of the Purchase Price based on
the information then available.  Seller and Buyer shall each be given access to
and shall be entitled to review and audit the other Party’s records pertaining
to the computation of amounts in such Post-Closing Adjustment Statement.

 
(B)  
Within one hundred fifty (150) days after the Closing Date, Buyer shall deliver
to Seller a written statement describing in reasonable detail its objections (if
any) to any amounts or items set forth on or omitted from the Post-Closing
Adjustment Statement.  If Buyer does not raise objections within such period,
then the Post-Closing Adjustment Statement shall become final and binding upon
the Parties at the end of such period.

 
(C)  
If Buyer raises objections, the Parties shall negotiate in good faith to resolve
any such objections.  If the Parties are unable to resolve any disputed item
within fifteen (15) days after Seller’s receipt of Buyer’s written objections to
the Post-Closing Adjustment Statement, any such disputed item shall be submitted
to a nationally recognized independent accounting firm mutually agreeable to the
Parties (the “Accounting Referee”) who shall be instructed to resolve such
disputed item within thirty (30) days.  The resolution of disputes by the
Accounting Referee shall be set forth in writing and shall be conclusive,
binding upon and non-appealable by the Parties.  The fees and expenses of the
Accounting Referee shall be paid one-half by Buyer and one-half by Seller.

 
(D)  
Within five (5) days after the Post-Closing Adjustment Statement has become
final and binding on the Parties or, if applicable, the issuance of the
Accounting Referee’s decision, then, (i) in the event the estimated Purchase
Price paid at Closing is greater than the final Purchase Price, as finally
determined in the Post-Closing Adjustment Statement or by the Accounting
Referee, as applicable, then Seller shall pay the amount of such difference to
Buyer; and (ii) in the event the estimated Purchase Price paid at Closing is
less than the final Purchase Price, as finally determined in the Post-Closing
Adjustment Statement or by the Accounting Referee, as applicable, then Buyer
shall pay the amount of such difference to Seller.

 
3.4 Imbalances.  Buyer shall assume all rights and obligations of Seller arising
from Imbalances pertaining to the Assets from and after the Effective Time
(whether overproduced or underproduced). The Net Imbalances attributable to the
Assets as of the Effective Time are estimated to be as set forth on Schedule 3.4
(the “Agreed Imbalance”), notwithstanding that the actual Imbalance may be less
or greater.  Seller shall use reasonable efforts to attempt to determine the
actual net Imbalances in preparation of the Post-Closing Adjustment
Statement.  The Base Purchase Price shall be increased in the Post-Closing
Adjustment Statement by the
 
 
9

--------------------------------------------------------------------------------

 
 
actual Imbalance as of the Effective Time in the manner set forth below if the
Assets are underproduced and shall be decreased in the same manner if the Assets
are overproduced, in each case as provided in Section 3.1.  Such Imbalances
shall be accounted for between the Parties at the price of $4.00 per MMBtu for
gas and $90.00 per barrel for oil (and associated Hydrocarbons).  Such
settlement shall be final and neither Party thereafter shall make claim upon the
other concerning the Imbalances of the Assets, each Party hereby waiving any
such claim to the extent permitted by applicable law.  The term “Imbalance”
means any Hydrocarbons production or pipeline imbalance existing as of the
Effective Time with respect to any of the Assets, together with any related
rights or obligations as to future cash and/or gas or product balancing, as a
result of, production or pipeline delivery imbalances.
 
3.5 Allocation of Revenues and Expenses Upon Closing.
 
(A)  
Allocation of Refunds and Receivables as of the Effective Time.  Seller shall
retain all receivables, refunds and other amounts attributable to the ownership
or operation of the Assets prior to the Effective Time to the extent received by
Buyer or Seller within eighteen (18) months after the Closing Date.  Except to
the extent an upward adjustment of the Base Purchase Price has been made with
respect thereto, if Buyer collects any such receivable, refund or other amount,
then Buyer shall promptly remit any such amount to Seller.  After Closing, Buyer
shall own all receivables, refunds and other amounts attributable to the
ownership or operation of the Assets on or after the Effective Time.  Except to
the extent a downward adjustment of the Base Purchase Price has been made with
respect thereto, if Seller collects any such receivable, refund or other amount,
then Seller shall promptly remit any such amount to Buyer.

 
(B)  
Audit Adjustments.  Seller shall retain all rights and obligations relating to
adjustments resulting from any operating agreement and other audit claims
asserted by or against third party operators to the extent attributable to
ownership or operation of the Assets prior to the Effective Time.  Any credit
received by Buyer pertaining to such an audit claim shall be paid to Seller
within thirty (30) days after receipt.

 
(C)  
Refunds of Asset Taxes.  Refunds of Asset Taxes shall be promptly paid as
follows (or to the extent payable but not paid due to offset against other Taxes
shall be promptly paid (or retained, as appropriate) by the Party receiving the
benefit of the offset as follows):  (i) to Seller to the extent attributable to
periods prior to the Effective Time; and (ii) to Buyer to the extent
attributable to periods from and after the Effective Time.

 
(D)  
Other Proceeds and Expenses.  Upon and after Closing, subject to and except as
otherwise provided herein and except to the extent an adjustment or an
accounting with respect thereto has previously been made, (A) all monies,
refunds, proceeds, receipts, credits, receivables, accounts and income
attributable to the Assets conveyed hereunder (i) for all periods of time from
and after the Effective Time shall be the property and

 
 
10

--------------------------------------------------------------------------------

 
 
 
entitlement of Buyer, and, to the extent received by Seller, Seller shall fully
disclose and account therefor to Buyer promptly, and (ii) for the period of time
prior to the Effective Time shall be the sole property and entitlement of Seller
and to the extent received by Buyer, Buyer shall fully disclose and account
therefor to Seller promptly and, similarly, (B) all operating expenses and
capital expenditures relating to the ownership and operation of the Assets
(i) which are attributable to periods prior to the Effective Time shall be the
sole responsibility of Seller, and Seller shall promptly pay same, or if paid by
Buyer, promptly reimburse Buyer for same and (ii) which are attributable to
periods from and after the Effective Time shall be the sole obligation of Buyer
and Buyer shall promptly pay same, or if paid by Seller, promptly reimburse
Seller for same.

 
(E)  
Cooperation.  Each Party covenants and agrees to promptly inform the other with
respect to amounts owing under this Section 3.5.

 
ARTICLE 4
BUYER’S DUE DILIGENCE
 
4.1 Access.  Prior to Closing, Seller shall grant to Buyer and its
representatives, employees, consultants, independent contractors, attorneys and
other advisors reasonable access during Seller’s normal  business hours to
(i) the Contracts and the Records, which shall be made available for review in
Seller’s offices; and (ii) the Leases and other Assets operated by Seller,
provided that Buyer and its representatives shall first execute such boarding
agreements as may be reasonably requested by Seller prior to entering the
Leases, and, with respect to Leases and other Assets not operated by Seller,
Seller shall reasonably cooperate with Buyer, at no cost or expense to Seller,
to obtain the operator’s consent to Buyer’s access to such non-operated leases,
but Seller cannot assure such access.
 
4.2 Buyer’s Environmental Assessment.  Buyer’s inspection of the Assets may
include a Phase I Environmental Assessment and a limited Phase II Environmental
Assessment of soil and water sampling and sampling interior building materials
of any structure intended for human entry at sites selected by Buyer, subject to
obtaining access rights pursuant to Section 4.1.  For purposes of this
Agreement, a “Phase I Environmental Assessment” means (i) a review of Seller’s
and governmental records with respect to the compliance of the Assets with
environmental laws, and (ii) subject to access rights pursuant to Section 4.1, a
site visit to visually inspect and survey the Assets and obtain data regarding
Asset condition through non-invasive or non-destructive means.  For purposes of
this Agreement, a “Phase II Environmental Assessment” means limited soil and
water sampling and sampling interior building materials of any structure
intended for human entry at sites selected by Buyer, subject to obtaining access
rights pursuant to Section 4.1. Seller shall be provided at least forty-eight
(48) hours’ prior notice of any such inspections, and Seller’s representative(s)
shall have the right to witness all such inspections.  Buyer shall give Seller
twenty-four (24) hours notice prior to conducting invasive testing or sampling
of any kind.  Buyer shall conduct any sampling so as to be minimally invasive
with respect to the Assets and so as to not interfere with or damage same.  With
respect to any samples taken in connection with Buyer’s assessment, Buyer shall
take split samples, providing one of each such sample, properly labeled and
identified, to Seller.  Buyer will, if so
 
 
11

--------------------------------------------------------------------------------

 
 
requested by Seller, furnish Seller with a copy of any Phase I and Phase II
Environmental Assessments and sampling results for the Assets including, without
limitation, all final reports, data, and conclusions.  The cost and expense of
Buyer’s assessments, if any, shall be borne solely by Buyer.
 
4.3 Buyer’s Indemnification of Seller.  Buyer hereby RELEASES and INDEMNIFIES
and SHALL DEFEND AND HOLD HARMLESS Seller and its affiliates and their
respective shareholders, officers, directors, employees, agents,
representatives, contractors, successors, and assigns from and against any and
all claims, demands, causes of action, damages, liabilities, payments, charges,
costs, and expenses of any kind or character arising from Buyer’s inspection of
the Assets, including, without limitation, claims for personal or bodily
injuries to or death of any person or damage to the Assets or the property of
any person.  THE FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO
INCLUDE, AN INDEMNIFICATION OF THE INDEMNIFIED PARTIES FROM AND AGAINST CLAIMS
ARISING OUT OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION OF THE ASSETS
OR THE SOLE, JOINT, COMPARATIVE, OR CONCURRENT NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OR STRICT LIABILITY OF, ANY OF THE INDEMNIFIED
PARTIES.
 
ARTICLE 5
TITLE MATTERS
 
5.1 Certain Definitions.
 
(A)  
“Defect Deductible” means an amount equal to two percent (2%) of the Base
Purchase Price.

 
(B)  
“Defect Notice Deadline” means 5:00 p.m. Central Time on the day which is the
tenth (10th) day prior to the Closing Date.

 
(C)  
“Defensible Title” means, with respect to an Asset, such title to the Asset
that, subject to Permitted Encumbrances, (i) entitles Seller to receive not less
than the percentage set forth in Exhibit 1.1(A) as Seller’s “Net Revenue
Interest” of all Hydrocarbons produced, saved and marketed from the Asset;
(ii) obligates Seller to bear not greater than the percentage set forth in
Exhibit 1.1(A) as Seller’s “Working Interest” of the costs and expenses relating
to the maintenance, development and operation of the Asset (unless there is a
corresponding increase in the Net Revenue Interest); and (iii) is free and clear
of all liens, claims and encumbrances.

 
(D)  
“Title Benefit” shall mean that (i) Seller’s Net Revenue Interest in any Asset
is greater than the Net Revenue Interest with respect to such Asset set forth in
Exhibit 1.1(A), or (ii) Seller’s Working Interest in any Asset is less than the
Working Interest set forth in Exhibit 1.1(A) for such Asset without a
proportionate decrease in Seller’s Net Revenue Interest in such Asset.

 
 
12

--------------------------------------------------------------------------------

 
 
(E)  
“Title Defect” shall mean any particular defect in or failure of Seller’s
ownership of all or any portion of any Asset that causes Seller to not have
Defensible Title to all or a portion of such Asset.  Notwithstanding any other
provision in this Agreement to the contrary, the following shall not be
considered Title Defects:  (a) defects or irregularities that have been cured or
remedied by the passage of time, including, without limitation, applicable
statutes of limitation or statutes for prescription; (b) any individual matter
having a Title Defect Value of $50,000 or less, net to Seller’s interest; or
(c) any failure to record state or federal Leases, or assignments thereof, in
county or parish records.

 
(F)  
“Title Defect Value” means, with respect to an Asset, the amount by which the
value of such Asset is impaired as a result of the existence of one or more
Title Defects.  The Title Defect Value with respect to an Asset shall be
determined taking into consideration the Allocated Value of the affected Asset,
the portion of the Asset affected by such Title Defect, and the legal effect of
such Title Defect on the Asset. If such Title Defect is in the nature of a lien,
then Seller and Buyer agree that the Title Defect Value shall be equal to the
amount required to fully discharge such lien.  If the Title Defect results from
any matter not described above, the Title Defect Value shall be an amount equal
to the difference between the value of the Asset as impaired by such Title
Defect and the value of such Asset without such Title Defect (taking into
account the Allocated Value of the Asset).

 
(G)  
“Permitted Encumbrance” means:

 
(i)  
Any materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’, or other similar liens, security interests or charges for liquidated
amounts arising in the ordinary course of business incidental to construction,
maintenance, development, production or operation of the Assets, or the
production or processing of Hydrocarbons therefrom, that are not delinquent or,
if delinquent, are being contested in good faith by appropriate proceedings and
are listed on Schedule 5.1(G);

 
(ii)  
To the extent that the net cumulative effect of such contracts and documents, as
to a particular Asset, do not operate to reduce the Net Revenue Interest of
Seller in such Asset below that specified in Exhibit 1.1(D) or obligate Seller
to bear a greater Working Interest in such Asset above that specified in Exhibit
1.1(D); production sales contracts; division orders; contracts for sale,
purchase, exchange, refining, processing or fractionating of hydrocarbons;
compression agreements; equipment leases; surface leases; unitization and
pooling designations, declarations, orders and agreements; processing
agreements; plant agreements; pipeline, gathering, and transportation
agreements; injection,

 
 
13

--------------------------------------------------------------------------------

 
 
 
repressuring, and recycling agreements; salt water or other disposal agreements;
seismic or geophysical permits or agreements; and any and all other agreements
which are ordinary and customary in the oil and gas exploration, development, or
extraction business, or in the business of processing of gas and gas condensate
production for the extraction of products therefrom;

 
(iii)  
Any liens for taxes not yet delinquent or, if delinquent, that are being
contested in good faith by appropriate proceedings and are listed on Schedule
5.1(G);

 
(iv)  
Any liens or security interests created by law or reserved in oil, gas and/or
mineral leases for royalty, bonus, or rental or for compliance with the terms of
any Asset which are not yet delinquent or, if delinquent, that are being
contested in good faith by appropriate proceedings;

 
(v)  
Any easements, rights-of-way, servitudes, permits, licenses, surface leases and
other rights with respect to surface operations, to the extent such matters do
not interfere in any material respect with Seller’s (or, upon Closing, will not
interfere in any material respect with Buyer’s) operation of the portion of the
Asset burdened thereby;

 
(vi)  
All royalties, overriding royalties, net profits interests, carried interests,
reversionary interests and other burdens, to the extent that the net cumulative
effect of such burdens, as to a particular Asset, does not operate to reduce the
Net Revenue Interest of Seller in such Asset below that specified in Exhibit
1.1(A);

 
(vii)  
Conventional rights of reassignment to third parties not affiliated with Seller
arising upon surrender or abandonment of any Asset;

 
(viii)  
all approvals required to be obtained in connection with the transactions
contemplated herein from governmental authorities which are customarily obtained
post-closing;

 
(ix)  
preferential rights to purchase the Assets and required consents to the transfer
of the Assets described on Schedule 10.1(K);

 
(x)  
Rights reserved to or vested in any governmental authority to control or
regulate any of the Wells or Units included in the Asset and all applicable
laws, rules, regulations and orders of such authorities;

 
(xi)  
Minor defects and irregularities in title and other restrictions that are of the
nature customarily accepted by prudent purchasers of oil and gas properties and
do not materially affect the value of any

 
 
14

--------------------------------------------------------------------------------

 
 
 
property encumbered thereby or materially impair the ability of the obligor to
use any such property in its operations; provided the effect thereof does not
operate to reduce the Net Revenue Interest of Seller for any Asset below the Net
Revenue Interest set forth in Exhibit 1.1(A) or increase the Working Interest of
Seller for any Asset above the Working Interest set forth in Exhibit 1.1(A) for
such Asset (unless there is a corresponding increase in the Net Revenue Interest
for such Asset); and

 
(xii)  
any matter described with particularity on any schedule or exhibit to this
Agreement.

 
5.2 Notice of Title Defects.  If Buyer discovers any Title Defect affecting any
of the Assets, Buyer shall notify Seller promptly, but in any event prior to the
Defect Notice Deadline, of such alleged Title Defect.  To be effective, such
notice (“Title Defect Notice”) must (i) be in writing, (ii) be received by
Seller prior to the Defect Notice Deadline, (iii) describe the Title Defect in
reasonable detail, (iv) identify the specific Asset(s) affected by such Title
Defect, and (v) include Buyer’s reasonable estimate of the Title Defect
Value.  Any matters that may otherwise constitute Title Defects, but of which
Seller has not been specifically notified by Buyer in accordance with the
foregoing, shall be deemed to have been waived by Buyer for all purposes.
 
5.3 Remedies for Title Defects.  Upon the receipt of a Title Defect Notice from
Buyer delivered in accordance with Section 5.2, Seller shall have the option,
but not the obligation, to attempt to cure such Title Defect at any time prior
to the Closing.  The cost of such cure or attempted cure of such Title Defect
shall be borne by Seller.  If Seller is unable or unwilling to cure the Title
Defect before Closing, then Buyer and Seller will have the following rights and
remedies with respect to the uncured Title Defect(s):
 
(A)  
Buyer may waive the uncured Title Defect and proceed with Closing without
adjustment to the Base Purchase Price.

 
(B)  
If the aggregate Title Defect Values of uncured, unwaived Title Defects together
with the aggregate Environmental Defect Values of uncured, unwaived Adverse
Environmental Conditions are less than or equal to the Defect Deductible, Seller
and Buyer shall proceed with Closing as to all of the Assets without curative
action by Seller with respect to such Title Defects and without adjustment to
the Base Purchase Price.

 
(C)  
If the aggregate Title Defect Values of uncured, unwaived Title Defects together
with the aggregate Environmental Defect Values of uncured, unwaived Adverse
Environmental Conditions exceeds the Defect Deductible, then the Base Purchase
Price shall be reduced by the amount by which the aggregate Title Defect Values
and Environmental Defect Values agreed to by the Parties exceed the Defect
Deductible.  If the Parties are unable to agree on whether a Title Defect exists
or the Title Defect Value attributable thereto, then (i) if the Title Defect
Value of an

 
 
15

--------------------------------------------------------------------------------

 
 
 
Asset exceeds the Allocated Value for such Asset, Buyer or Seller may, at such
Party’s election, exclude the affected Asset from this transaction and reduce
the Base Purchase Price by the Allocated Value of the excluded Asset, without
application of the Defect Deductible that might otherwise limit the reduction of
the Base Purchase Price associated with a Title Defect; or (ii) either party may
refer the dispute to an Independent Expert, as defined hereinafter, for
determination, in which case the affected Asset shall be included in the Assets
delivered at Closing, and, in the event the Title Defect Value(s), as determined
by the Independent Expert, when aggregated with all other Title Defect Values
and Environmental Defect Values, exceeds the Defect Deductible, the Base
Purchase Price shall be adjusted with respect thereto in the Post-Closing
Adjustment Statement.

 
(D)  
The remedies set forth in this Section 5.3 are Buyer’s exclusive remedies for
all Title Defects, and Seller shall have no other liability to Buyer with
respect to Title Defects.

 
5.4 Title Benefits.  If, prior to the Defect Notice Deadline, Buyer identifies a
Title Benefit affecting the Assets, Buyer shall notify Seller of such Title
Benefit.  Subject to the limitations set out below, Seller shall be entitled to
an upward adjustment to the Base Purchase Price with respect to all Title
Benefits of which either Party provides (or is required to provide) notice to
the other Party (a “Title Benefit Notice”) prior to the Defect Notice
Deadline.  If the Title Benefit is in the nature of Seller’s Net Revenue
Interest in an Asset being greater than the Net Revenue Interest set forth on
Exhibit 1.1(A) and the Working Interest is also proportionately increased, then
Buyer and Seller agree that, subject to the limitation set out below, the Base
Purchase Price shall be increased by an amount (the “Title Benefit Amount”)
equal to the Allocated Value for the relevant Asset multiplied by a fraction,
the numerator of which is the amount of the increase in such Net Revenue
Interest as a result of such Title Benefit and the denominator of which is the
Net Revenue Interest specified for such Asset on Exhibit 1.1(A).  No adjustment
shall be made with respect to any Title Benefit unless the Title Benefit Amount
attributable thereto exceeds $50,000. If with respect to a timely asserted Title
Benefit the Parties have not agreed on the validity of the Title Benefit or the
Title Benefit Amount attributable thereto on or before Closing, either Party
shall have the right to elect by written notice to the other Party to have the
validity of the Title Benefit and/or the Title Benefit Amount determined by an
Independent Expert pursuant to Article 7.
 
ARTICLE 6
ENVIRONMENTAL ASSESSMENT
 
6.1 Certain Definitions.
 
(A)  
“Adverse Environmental Condition” means, with respect to any Asset, the failure
of the Asset to be in compliance with applicable Environmental Laws; provided,
however, that no individual matter shall be deemed to be or constitute an
Adverse Environmental Condition unless the Environmental Defect Value for such
matter exceeds $50,000, net to Seller’s interest in the Asset.

 
 
16

--------------------------------------------------------------------------------

 
 
(B)  
The term “cure” or “curative” means, with respect to any Adverse Environmental
Condition, the undertaking and completion of those actions and activities
necessary to remediate such Adverse Environmental Condition to the degree
necessary such that such Adverse Environmental Condition no longer constitutes
an Adverse Environmental Condition.

 
(C)  
“Environmental Defect Value” means, with respect to any Adverse Environmental
Condition, the reasonably estimated costs and expenses to cure such Adverse
Environmental Condition utilizing reasonably cost-effective remedies that are
consistent with and in compliance with Environmental Laws (hereinafter defined),
taking into account that non-permanent remedies (such as mechanisms to contain
or stabilize hazardous materials, including monitoring site conditions, natural
attenuation, risk-based corrective action, institutional controls or other
appropriate restrictions on the use of property, caps, dikes, encapsulation,
leachate collection systems, etc.) may be the most cost-effective manner
reasonably available

 
(D)  
“Environmental Laws” means any statute, law, ordinance, rule, regulation, code,
order, judicial writ, injunction, notice to lessees or decree issued by any
federal, state, or local governmental authority in effect as of the Effective
Time relating to the control of any pollutant or protection of the air, water,
land, or environment or the release or disposal of hazardous materials,
hazardous substances or waste materials.

 
6.2 Notice of Adverse Environmental Conditions.  Prior to the Defect Notice
Deadline, Buyer shall notify Seller in writing of any Adverse Environmental
Conditions identified by Buyer with respect to the Assets.  Such notice shall
describe in reasonable detail the Adverse Environmental Condition, include all
data and information in Buyer’s possession or control bearing thereon, and
include the estimated Environmental Defect Value attributable thereto.  Any
matters that may otherwise constitute Adverse Environmental Conditions, but of
which Seller has not been specifically notified by Buyer in accordance with the
foregoing, shall be deemed to have been waived by Buyer for all purposes under
this Agreement.  Buyer shall disclose any such Adverse Environmental Condition
only to Seller and shall maintain the existence of such Adverse Environmental
Condition in confidence, unless it is required to report same to any applicable
agency or authority in accordance with an applicable Environmental Law.
 
6.3 Remedies for Adverse Environmental Conditions.  Upon the receipt of a notice
of Adverse Environmental Condition from Buyer delivered in accordance with
Section 6.2, Seller shall have the option, but not the obligation, to attempt to
cure such Adverse Environmental Condition at any time prior to the Closing.  The
cost of such cure or attempted cure of such Adverse Environmental Condition
shall be borne by Seller.  If Seller is unable or unwilling to cure the Adverse
Environmental Condition before Closing, then Buyer and Seller will have the
following rights and remedies with respect to the uncured Adverse Environmental
Condition(s):
 
(A)  
Buyer may waive the uncured Adverse Environmental Condition and proceed with
Closing without adjustment to the Base Purchase Price.

 
 
17

--------------------------------------------------------------------------------

 
 
(B)  
If the aggregate Environmental Defect Values of uncured, unwaived Adverse
Environmental Conditions together with the aggregate Title Defect Values of
uncured, unwaived Title Defects are less than or equal to the Defect Deductible,
the Parties will be obligated to proceed with Closing without curative action by
Seller with respect to such Adverse Environmental Conditions and without
adjustment to the Base Purchase Price.

 
(C)  
If the aggregate Environmental Defect Values of uncured, unwaived Adverse
Environmental Conditions together with the aggregate Title Defect Values of
uncured, unwaived Title Defects exceeds the Defect Deductible, then the Base
Purchase Price shall be reduced by the amount by which the aggregate
Environmental Defect Values and Title Defect Values agreed to by the Parties
exceeds the Defect Deductible.  If the Parties are unable to agree on whether an
Adverse Environmental Condition exists or the Environmental Defect Value
attributable thereto, then (i) if the Environmental Defect Value of an Asset
exceeds the Allocated Value for such Asset, Buyer or Seller may, at such Party’s
election, exclude the Asset affected thereby from this transaction and reduce
the Base Purchase Price by the Allocated Value of the excluded Asset, without
application of the Defect Deductible that might otherwise limit the reduction of
the Base Purchase Price associated with an Environmental Defect; or (ii) either
Party may refer the dispute to an Independent Expert, for determination, in
which case the affected Asset shall be included in the Assets delivered at
Closing, and, in the event the Environmental Defect Value(s), as determined by
the Independent Expert, when aggregated with all other Environmental Defect
Values and Title Defect Values, exceeds the Defect Deductible,  the Base
Purchase Price shall be adjusted with respect thereto post-Closing.

 
(D)  
The remedies set forth in this Section 6.3 are the sole and exclusive remedies
of Buyer with respect to any adverse environmental condition attributable to the
Assets.

 
ARTICLE 7
INDEPENDENT EXPERT.
 
7.1 Independent Expert.  Each party shall have the right to submit disputes
regarding the matters covered by Article 5, Article 6 (including the nature or
calculation of Title Defects, Title Benefits and Environmental Defects), Article
8, or the pre-Closing Date representations in Sections 10.1(P) and (Q) to an
independent expert appointed in accordance with this Section 7.1 (each, an
“Independent Expert”), who shall serve as sole arbitrator of such dispute.  An
Independent Expert shall be appointed by mutual agreement of Seller and Buyer
from among candidates with experience and expertise in the area that is the
subject of such dispute, and failing such agreement, such Independent Expert for
such dispute shall be selected in accordance with the Rules (as hereinafter
defined).  The cost of any such Independent Expert will be borne one-half by
Seller and one-half by Buyer.  For any dispute resolution proceeding under this
 
 
18

--------------------------------------------------------------------------------

 
 
Section 7.1, Seller and Buyer will present a written statement of their
respective positions on the dispute to the Independent Expert as soon as
practicable after, but in any event within thirty (30) days after, the
Independent Expert is selected.  As soon as practicable after, but in any event
within thirty (30) days after, receipt of such statements, the Independent
Expert will make a determination of all points of disagreement in accordance
with the terms and conditions of this Agreement.  The decision and determination
of the value of the Title Defect, Title Benefit or Environmental Defect, as
applicable, made by the Independent Expert shall be binding upon the Parties as
an award under the Federal Arbitration Act and final and nonappealable to the
maximum extent permitted by law, and judgment thereon may be entered in a court
of competent jurisdiction and enforced by either Party as a final judgment of
such court.
 
ARTICLE 8
CASUALTY LOSS
 
8.1 Casualty Losses and Government Takings.  If, prior to Closing, all or part
of an Asset is damaged or destroyed by an act of God, terrorist action, fire,
explosion, earthquake, wind storm, hurricane, tornado, tidal surge, flood,
drought, condemnation, or other accident (a “Casualty Loss”), or is taken in
condemnation or under the right of eminent domain, or if proceedings for such
purposes shall be pending or threatened (a “Government Taking”), Seller shall
promptly notify Buyer in writing of the nature and extent of the Casualty Loss
or Government Taking and Seller’s estimate of the cost required to repair or
replace that portion of the Assets affected by the Casualty Loss or value of the
Asset taken by the Government Taking.  Notwithstanding the foregoing, no
individual matter described above shall be deemed to be or constitute a Casualty
Loss or a Government Taking unless the estimate of the cost required to repair
or replace that portion of the Asset affected by the Casualty Loss or value of
the Asset taken by the Government Taking exceeds $50,000, net to Seller’s
interest therein.  No Casualty Loss or Government Taking will be considered a
Title Defect.  As used herein, a Casualty Loss does not include depletion due to
normal production or depreciation or failure of equipment or casing under normal
operating conditions.
 
8.2 Remedies for Casualty Losses and Government Takings.  The Base Purchase
Price shall be adjusted downward by the greater of the mutually agreed
(i) amount by which the value of the affected Assets has been diminished as a
result of Casualty Loss or Government Taking, or (ii) amount necessary to repair
or replace the damaged, destroyed or taken Asset, in each case as such amount is
determined by mutual agreement of the Parties (the “Casualty Loss
Amount”).  Seller shall retain (i) all insurance proceeds payable to Seller with
respect to any such Casualty Loss; (ii) all sums paid to Seller by third parties
by reason of any such Casualty Loss; (iii) all compensation paid with respect to
any such Government Taking; and (iv) all other right, title and interest of
Seller in and to any unpaid awards or other payments from third parties arising
out of the damage, destruction or taking of such Assets.  If the Parties are
unable to agree upon the Casualty Loss Amount or the existence of a Casualty
Loss, then either Party may refer the determination of the existence of a
Casualty Loss and/or the amount of the Casualty Loss Amount to an Independent
Expert pursuant to Section 7.1.
 
8.3 Change in Condition.  Except for Casualty Losses and Governmental Takings,
Buyer shall assume all risk and loss with respect to, and any change in the
condition of the Assets from and after the Effective Time, including normal
depletion, the watering-out, casing
 
 
19

--------------------------------------------------------------------------------

 
 
collapse or sand infiltration of any well, the depreciation of personal property
through ordinary wear and tear, and changes arising from operations conducted by
Seller pursuant to Section 12.1 in the absence of gross negligence on the part
of Seller.  None of such events or conditions occurring after the Effective Time
will be considered a Casualty Loss, nor will they be cause for any reduction in
the Base Purchase Price, or give rise to any right to terminate this Agreement.
 
ARTICLE 9
PREFERENTIAL RIGHTS AND CONSENTS
 
9.1 Consents.  Promptly after the Parties’ execution of this Agreement, Seller
shall commence, and Buyer and Seller shall thereafter exercise, commercially
reasonable efforts to obtain all such permissions, approvals and consents from
third parties (other than governmental consents customarily obtained
post-closing) which may be required in connection with the transfer of any of
the Assets to Buyer at Closing.  The Parties hereby acknowledge that
“commercially reasonable efforts” shall not include any obligation to expend any
money or other consideration in exchange for any consent or approval.  In the
event any consent is not obtained prior to the date on which Closing is
scheduled to occur, then either Buyer or Seller may, upon written notice to the
other Party, extend the Closing for up to thirty (30) days in an effort to
obtain such required consent.  In the event such required consent has not been
obtained prior to the extended Closing Date then, unless waived by both Parties,
the affected Asset shall be excluded from the Assets delivered at Closing and
the Base Purchase Price shall be adjusted by the Allocated Value of such Asset
(it being understood that, in the event the affected Asset has a negative
Allocated Value, the exclusion thereof may result in an increase in the Base
Purchase Price).
 
9.2 Preferential Rights.
 
(A)  
With respect to preferential rights of third parties to purchase all or any
portion of the Assets (“Preferential Rights”), Seller agrees that promptly after
the Parties’ execution of this Agreement, it will request a waiver of
Preferential Rights from each holder thereof identified by Seller (which request
shall be subject to Buyer’s prior review).

 
(B)  
If the holder of a Preferential Right exercises such right, (i) Seller shall
tender to such party the required interest in the affected Asset at a price
equal to the Allocated Value thereof, (ii) such interest in the Asset will be
deemed an Excluded Asset and shall be excluded from the transaction contemplated
hereby, and (iii) the Base Purchase Price will be adjusted downward by the
Allocated Value of such Asset.

 
(C)  
If for any reason, other than Seller’s breach, the sale of an Asset covered by
an exercised Preferential Right is not consummated with the holder of the
Preferential Right, Seller shall so notify Buyer promptly, but no later than
sixty (60) days after the Closing Date, and within ten (10) business days after
Buyer’s receipt of such notice, Seller shall sell, assign and convey to Buyer,
and Buyer shall purchase and accept from Seller, such

 
 
20

--------------------------------------------------------------------------------

 
 
 
Asset pursuant to the terms of this Agreement and for the Allocated Value
thereof.

 
(D)  
If, on the date on which the Closing is scheduled to occur, the holder of a
Preferential Right has not indicated whether or not it will exercise such
Preferential Right and the time period within which the holder of the
Preferential Right must exercise its right has not expired, then the Closing
date shall be deferred until five (5) business days after the time period to
exercise such Preferential Right has elapsed without being exercised.

 
ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF SELLER
 
10.1 Seller’s Representations and Warranties.  Seller represents and warrants to
Buyer as of the date hereof and as of the Closing Date as follows:
 
(A)  
Status.  Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to carry
on its business in the States of Texas and Louisiana.

 
(B)  
Authority.  Subject to the approval by the Board of directors of Seller’s
Parent: (i) Seller owns the Assets and has the requisite power and authority to
enter into this Agreement, to carry on its business as presently conducted, to
carry out the transactions contemplated hereby, to transfer the Assets in the
manner contemplated by this Agreement and the applicable conveyance documents,
and to undertake all of the obligations of Seller set forth in this Agreement;
and (ii) the execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on Seller’s part.

 
(C)  
Validity of Obligations.  The execution, delivery and performance of this
Agreement and any documents delivered by Seller at Closing, and the performance
of the transactions contemplated by this Agreement and any documents delivered
by Seller at Closing, will not in any respect violate, nor be in conflict with
or constitute a default under (or an event that with the lapse of time or
notice, or both would constitute a default), other than non-material defaults
that would not impair Seller's ability to consummate the transactions
contemplated herein, any provision of Seller’s charter, by-laws or other
governing documents, or any agreement or instrument to which Seller is a party
or is bound, or any judgment, decree, order, statute, law, rule, notice to
lessees, or regulation applicable to Seller (subject to governmental consents
and approvals customarily obtained after the Closing).  This Agreement
constitutes legal, valid and binding obligations of Seller, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization and other similar laws of general application with respect to
creditors, general principles of equity, and the

 
 
21

--------------------------------------------------------------------------------

 
 
 
power of a court to deny enforcement of remedies generally based upon public
policy.

 
(D)  
Brokers.  No broker or finder is entitled to any brokerage or finder’s fee, or
to any commission, based in any way on agreements, arrangements or
understandings made by or on behalf of Seller or any affiliate or Seller for
which Buyer has or will have any liabilities or obligations (contingent or
otherwise).

 
(E)  
Bankruptcy.  There are no bankruptcy, reorganization or arrangement proceedings
pending, being contemplated by, or to the knowledge of Seller, threatened
against Seller.

 
(F)  
Suits.  There is no suit, action, or administrative or arbitration proceeding
brought by any person or entity or by any administrative agency or governmental
authority pending or, to Seller’s knowledge, threatened against Seller or the
Assets that has materially adversely affected or will materially adversely
affect Seller’s ability to consummate the transactions contemplated herein or
materially adversely affect the title to or value of the Assets.

 
(G)  
Royalties.  To Seller’s knowledge, all rentals, royalties and other payments due
under the Leases during Seller’s ownership thereof have been paid in accordance
with the terms of the applicable Lease, except those amounts, if any, held in
suspense.

 
(H)  
Taxes.  To Seller’s knowledge, except as set forth on Schedule 10.1(H), all ad
valorem, property, production, severance, excise and similar taxes and
assessments based on or measured by Seller’s ownership of the Assets or the
production of Hydrocarbons or the receipt of proceeds therefrom that have become
due and payable have been paid in all material respects.

 
(I)  
Suspended Funds.  Except as set forth in Schedule 10.1(I), there are no proceeds
from production attributable to the Assets which are being held in suspense as
of the Effective Time.

 
(J)  
Compliance with Laws and Regulations.  To Seller’s knowledge, Seller’s ownership
and, where applicable, operation of the Assets has been in material compliance
with all applicable governmental rules, orders, regulations, notice to lessees,
and laws (including Environmental Laws).  Except to the extent disclosed on
Schedule 10.1(J), there are no outstanding unresolved incidents of material
non-compliance pertaining to the Assets, and there are no  active, pending
written claims known to or received by Seller from a third party relating to the
Assets seeking monetary relief, injunctive relief, or remediation from Seller
arising from Seller’s ownership or operation of the Assets or alleging a
violation of regulation or Environmental Laws, or the unlawful disposal,
discharge or

 
 
22

--------------------------------------------------------------------------------

 
 
 
release of any hazardous substance.  Further, to Seller’s knowledge, all permits
necessary for such ownership and, operation have been obtained, except where the
failure to obtain any such permit would not, individually or in the aggregate,
have a material adverse effect.

 
(K)  
Preferential Rights and Consents to Assign.  Except as set forth in Schedule
10.1(K), the transactions contemplated by this Agreement are not subject to any
Preferential Rights to purchase or any material consents to assign (other than
governmental consents customarily obtained subsequent to Closing).

 
(L)  
No Reservations. There are no reservations of or by Seller or its affiliates
which affect the Assets other than those that are specifically identified on an
Exhibit or Schedule to this Agreement.

 
(M)  
Authorities for Expenditure.  Except as set forth on Schedule 10.1(M), there
exist no outstanding authorities for expenditure that (a) require the additional
drilling of wells or other material development obligations in order to earn or
continue to hold all or any portion of the Leases or (b) obligate Seller to make
payments of any single expenditure amounts exceeding $200,000 (net to Seller) in
connection with additional drilling of wells or other capital expenditures
affecting the Leases.

 
(N)  
Take-or Pay. To Seller’s knowledge, except as disclosed on Schedule 10.1(N),
with regard to the Assets, Seller is not obligated beyond Closing by virtue of
(a) a prepayment arrangement under any contract (to which Seller or its
affiliates are a party) for the sale of Hydrocarbons or (b) any arrangement to
deliver Seller’s Hydrocarbons produced from the Leases at some future time
without receiving full payment therefore.

 
(O)  
Material Contracts. Exhibit 1.1(G) sets forth all Contracts of the type
described below (collectively, the “Material Contracts”) affecting the Assets:

 
(i)  
any Contract that can reasonably be expected to result in aggregate payments by
Seller or its successor of more than Five Hundred Thousand Dollars ($500,000)
during the current or any subsequent fiscal year (based solely on the terms
thereof and without regard to any expected increase in volumes or revenues);

 
(ii)  
any Contract that can reasonably be expected to result in aggregate revenues to
Seller or its successor of more than Five Hundred Dollars ($500,000) during the
current or any subsequent fiscal year (based solely on the terms thereof and
without regard to any expected increase in volumes or revenues);

 
 
23

--------------------------------------------------------------------------------

 
 
(iii)  
any Hydrocarbon purchase and sale, transportation, processing or similar
Contract that is not terminable without penalty on sixty (60) days or less
notice;

 
(iv)  
any indenture, mortgage, loan, credit or sale-leaseback or similar contract that
can reasonably be expected to result in aggregate payments by Seller or its
successor of more than One Hundred Thousand Dollars ($100,000) during the
current or any subsequent fiscal year;

 
(v)  
any Contract that constitutes a lease under which Seller is the lessor or the
lessee of real or personal property which lease (A) cannot be terminated by
Seller or its successor without penalty upon sixty (60) days or less notice or
(B) involves an annual base rental of more than Two Hundred Fifty Thousand
Dollars ($250,000);

 
(vi)  
any farmout, exploration or participation agreement, production handling
agreement, operating agreement, area of mutual interest agreement or similar
contracts or agreements entered into by Seller or its predecessor that will
burden the or affect the Assets after Closing;

 
(vii)  
any Contract that can reasonably be expected under existing circumstances to
result in Seller’s or its successor’s responsibility for liabilities or
obligations pertaining to the Assets in an amount greater than Five Hundred
Thousand Dollars ($500,000.00); and

 
(viii)  
any Contract with any affiliate of Seller that will not be terminated prior to
Closing.

 
To Seller’s knowledge, there exist no material defaults under the Material
Contracts by Seller or, any other person that is a party to such Material
Contracts, and no event has occurred that with notice or lapse of time or both
would constitute any material default under any such Contract by Seller or any
other person who is a party to such Material Contract. Prior to the execution of
this Agreement, Seller has made available to Buyer true and correct copies of
each Material Contract and all amendments thereto.
 
(P)  
Wellbore Condition.  With respect to a Well in which there are reserves
indicated for a PDSI or PDBP reserve category, in the virtual data room
materials provided to Buyer prior to the date of this Agreement the wellbore of
such Well does not contain an obstruction or casing flaw that will be an
impediment to Buyer’s production of the reserves indicated for such Well upon
Closing.

 
 
24

--------------------------------------------------------------------------------

 
 
(Q)  
Personal Property and Fixture Condition.  Except as set forth in Schedule
10.1(Q), all personal property, fixtures, platforms, caissons and equipment
constituting a part of the Assets are in a state of repair so as to be adequate
for normal operations, and with respect to a Well in which there are reserves
indicated for a PDSI, PDBP or PUD reserve category in the virtual data room
materials provided to Buyer prior to the date of this Agreement, for operations
necessary to produce the reserves indicated for such Well, unless capital cost
for the installation, construction, repair or procurement of such personal
property, fixtures, platforms, caissons and equipment is included in the
electronic database regarding the Assets provided by Seller to Buyer.

 
(R)  
Imbalances.  Schedule 3.4 sets forth all material Imbalances associated with the
Assets as of the Effective Time

 
(S)  
Foreign Person. Seller is not a “foreign person” within the meaning of Section
1445 of the Internal Revenue Code of 1986, as amended.

 
10.2 Scope of Representations of Seller.
 
(A)  
Information About the Assets.  Except as expressly set forth in Section 10.1 and
the other provisions of this Agreement or in the Conveyance (hereinafter
defined), Seller disclaims all liability and responsibility for any
representation, warranty, statements or communications (orally or in writing) to
Buyer, including any information contained in any opinion, information or advice
that may have been provided to Buyer by any employee, officer, director, agent,
consultant, engineer or engineering firm, trustee, representative, investment
banker, financial advisor, partner, member, beneficiary, stock holder or
contractor of Seller whenever and however made, including those made in any data
room or internet site and any supplements or amendments thereto or during any
negotiations with respect to this Agreement or any confidentiality agreement
previously executed by the Parties with respect to the Assets.  FURTHER, EXCEPT
AS SET FORTH IN SECTION 10.1 OF THIS AGREEMENT OR IN THE CONVEYANCE, SELLER
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY OR IMPLIED, AS TO
(i) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY DATA, INFORMATION OR
RECORDS FURNISHED TO BUYER IN CONNECTION WITH THE ASSETS OR OTHERWISE
CONSTITUTING A PORTION OF THE ASSETS; (ii) THE PRESENCE, QUALITY AND QUANTITY OF
OIL AND GAS RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS, INCLUDING WITHOUT
LIMITATION, SEISMIC DATA AND SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF;
(iii) THE ABILITY OF THE ASSETS TO PRODUCE OIL AND GAS, INCLUDING WITHOUT
LIMITATION PRODUCTION RATES, DECLINE RATES AND

 
 
25

--------------------------------------------------------------------------------

 
 
  
 RECOMPLETION OPPORTUNITIES; (iv) ALLOWABLES, OR OTHER REGULATORY MATTERS; (v)
THE PRESENT OR FUTURE VALUE OF THE ANTICIPATED INCOME, COSTS OR PROFITS, IF ANY,
TO BE DERIVED FROM THE ASSETS; (vi) THE ENVIRONMENTAL CONDITION OF THE ASSETS;
(vii) THE PLUGGING AND ABANDONMENT AND DECOMMISSIONING LIABILITIES ASSOCIATED
WITH THE ASSETS; (viii) ANY PROJECTIONS AS TO EVENTS THAT COULD OR COULD NOT
OCCUR; (ix) THE TAX ATTRIBUTES OF ANY ASSET; AND (x) ANY OTHER MATTERS CONTAINED
IN OR OMITTED FROM ANY INFORMATION OR MATERIAL FURNISHED TO BUYER BY SELLER OR
OTHERWISE CONSTITUTING A PORTION OF THE ASSETS.  ANY DATA, INFORMATION OR OTHER
RECORDS FURNISHED BY SELLER ARE PROVIDED TO BUYER AS A CONVENIENCE AND BUYER’S
RELIANCE ON OR USE OF THE SAME IS AT BUYER’S SOLE RISK.

 
(B)  
Independent Investigation.  Buyer has, or by Closing will have, made its own
independent investigation, analysis and evaluation of the transactions
contemplated by this Agreement (including Buyer’s own estimate and appraisal of
the extent and value of Seller’s oil and gas reserves attributable to the Assets
and an independent assessment and appraisal of the environmental risks and
liabilities associated with the acquisition of the Assets).  Buyer has had, or
will have prior to Closing, access to perform its investigation and has not
relied on any representations by Seller other than those expressly set forth in
this Agreement or in the Conveyance.

 
(C)  
SALE “AS IS, WHERE IS”.  Except for the Seller’s express representations and
warranties in Section 10.1 and the special warranty of title in the Conveyance,
the Assets are to be sold AS IS AND WHERE IS AND WITHOUT WARRANTY OF ANY KIND,
WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
TITLE, MERCHANTABILITY, CONDITION OR FITNESS FOR A PARTICULAR PURPOSE.  PRIOR TO
CLOSING, BUYER SHALL HAVE INSPECTED THE ASSETS AND UPON CLOSING WILL ACCEPT THE
ASSETS “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” AND IN THEIR PRESENT CONDITION
AND STATE OF REPAIR.

 
(D)  
Waiver of Deceptive Trade Practices Acts.  BUYER WAIVES ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES ACT SECTION 17.41 et seq., TEXAS BUSINESS & COMMERCE
CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS, AND UNDER SIMILAR STATUTES
ADOPTED IN OTHER STATES, TO THE EXTENT THEY HAVE APPLICABILITY TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  AFTER

 
 
26

--------------------------------------------------------------------------------

 
 
  
CONSULTATION WITH AN ATTORNEY OF ITS SELECTION, BUYER CONSENTS TO THIS WAIVER.

 
(E)  
Disclaimers as to Physical Condition of the Assets.

 
(i)  
Subject in all respects to Article 6, Section 10.1 and Section 20.3, (i) the
Assets have been used for oil and gas drilling and production operations and
possibly for the storage and disposal of waste materials or hazardous substances
related to oil field operations, and physical changes in or under the Assets or
adjacent lands may have occurred as a result of such uses; (ii) the Assets also
may contain buried pipelines and other equipment, whether or not of a similar
nature, the locations of which may not be known by Seller or be readily apparent
by a physical inspection of the Assets; (iii) Seller does not make any
representation or warranty regarding the condition of the Assets nor the effect
any such use has had on the physical condition of the Assets; (iv) Buyer shall
assume the risk that the Assets may contain wastes or contaminants and that
adverse physical conditions, including the presence of waste or contaminants,
may not have been revealed by Buyer’s investigation; and (v) upon Closing, Buyer
shall assume all responsibility and liability related to or arising from the
environmental condition of the Assets, including, without limitation, the
disposal, spill or release of wastes or contamination on, in, under or from the
Assets, regardless of whether such conditions arose before or after the
Effective Time.

 
(ii)  
In addition, Buyer acknowledges that some oil field production equipment located
on the Assets may contain asbestos and other man made material fibers
(collectively, “MMMF”) and/or naturally occurring radioactive material
(“NORM”).  In this regard, Buyer expressly understands that NORM may affix or
attach itself to the inside of wells, materials and equipment as scale or in
other forms, and that wells, materials and equipment located on the Assets
described herein may contain NORM and that NORM-containing materials may be
buried or have been otherwise disposed of on the Leases.  Buyer also expressly
understands that special procedures may be required for the removal and disposal
of MMMF and NORM from the Leases where they may be found, and that Buyer assumes
all liability when such activities are performed.

 
ARTICLE 11
REPRESENTATIONS AND WARRANTIES OF BUYER
 
11.1 Buyer’s Representations and Warranties.  Buyer represents and warrants to
Seller as of the date hereof and as of the Closing Date as follows:
 
 
27

--------------------------------------------------------------------------------

 
 
(A)  
Status of Incorporation or Organization.  Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is duly qualified to carry on its business in the States
of Texas and Louisiana.

 
(B)  
Authority.  Buyer has the power and authority to carry on its business as
presently conducted, to enter into this Agreement, to carry out the transactions
contemplated hereby and to undertake all of the obligations of Buyer set forth
in this Agreement.  The execution, delivery and performance of this Agreement
and the transactions contemplated hereby have been duly and validly authorized
by all requisite action on Buyer’s part.

 
(C)  
Validity of Obligations.  The execution, delivery and performance of this
Agreement and any documents delivered by Buyer at Closing, and the performance
of the transactions contemplated by this Agreement and any documents delivered
by Buyer at Closing, will not in any respect violate, nor be in conflict with,
any provision of Buyer’s operating agreement, by-laws or other governing
documents, or any agreement or instrument to which Buyer is a party or is bound,
or any judgment, decree, order, statute, rule or regulation applicable to Buyer
(subject to governmental consents and approvals customarily obtained after the
Closing).  This Agreement constitutes legal, valid and binding obligations of
Buyer, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization and other similar laws of general
application with respect to creditors, general principles of equity, and the
power of a court to deny enforcement of remedies generally based upon public
policy.

 
(D)  
Qualification and Bonding.  Buyer is qualified and shall hereafter continue to
be qualified to own and operate federal oil, gas and mineral leases and
rights-of-way in the federal waters in the Gulf of Mexico, and the consummation
of the transactions contemplated by this Agreement will not cause Buyer to be
disqualified as such an owner or operator.  Buyer acknowledges that none of the
bonds and guarantees, if any, posted by Seller or its affiliates with the BOEMRE
or other governmental entities and relating to the Assets are transferable to
Buyer.

 
(E)  
Securities.  Buyer intends to acquire the Assets for its own benefit and account
and is not acquiring said Assets with the intent of distributing fractional
undivided interests thereof such as would be subject to regulation by federal or
state securities laws, and if, in the future, it should sell, transfer or
otherwise dispose of said Assets or fractional undivided interests therein, it
will do so in compliance with any applicable federal and state securities laws.

 
(F)  
Evaluation.  Buyer represents that by reason of Buyer’s knowledge and experience
in the evaluation, acquisition and operation of oil and gas

 
 
28

--------------------------------------------------------------------------------

 
 
 
properties, Buyer has evaluated the merits and risks of purchasing the Assets
from Seller and has formed an opinion based solely upon Buyer’s knowledge and
experience and upon the representations and warranties of Seller set forth in
this Agreement.

 
(G)  
Financing.  At Closing, Buyer or an assignee of Buyer permitted under Section
22.8 will have (or Buyer’s Parent shall have furnished to Buyer or such
assignee) sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to pay the Purchase Price to Seller.

 
(H)  
Broker’s Fees.  Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement, and, if any such obligation or liability exists, it shall
remain an obligation of Buyer, and Seller shall have no responsibility therefor.

 
(I)  
No Knowledge of Seller’s Breach.  As of the date of this Agreement, Buyer has no
knowledge of any breach by Seller of any representation or warranty of Seller,
or of any other fact, event, condition or circumstance that would excuse Buyer
from the timely performance of its obligations hereunder.

 
ARTICLE 12
INTERIM OPERATIONS
 
12.1 Interim Operations.  With respect to operations of the Assets during the
period between the execution of this Agreement and the Closing Date (the
“Interim Period”), Seller covenants that it shall (i) to the extent within the
control of Seller, cause the Assets to be maintained and operated in the
ordinary course, consistent with past practices; (ii) provide notice of any AFE
copies received by Seller for any operations involving Seller commitments of
less than $100,000, net to Seller’s interest; (iii) obtain Buyer’s prior written
approval prior to consenting to (A) any workover designed to change the existing
completion interval with respect to any Well, and (B) any future expenditures
and proposed contracts and agreements relating to the Assets that involve
individual commitments of $100,000 or more, net to Seller’s
interest;  (iv) obtain Buyer’s prior written approval prior to, by action or
inaction, going non-consent on any proposal made pursuant to any joint operating
or similar agreement affecting the Assets; and (v) obtain Buyer’s written
approval before voting under any operating, unit, joint venture, or similar
agreement; provided, however, that Buyer will not unreasonably withhold or delay
a determination on any such approval under (iii), (iv) or (v)
above.  Furthermore, during the Interim Period, Seller will not, without the
prior written consent of Buyer, (a) enter into any agreement or arrangement
transferring, selling, or encumbering any of the Assets, other than sales of
current production or products in the ordinary course of business and
dispositions in the ordinary course of business of any item of personal property
or equipment having a value of less than $50,000 and that is promptly replaced
with similar property or equipment of equal or greater value and utility;
(b) grant any Preferential Right or other similar right to purchase any Assets;
or (c) enter into, terminate or amend any Material Contract relating to the
Assets, including entering
 
 
29

--------------------------------------------------------------------------------

 
 
into any new production sales contract extending beyond the Closing Date and not
terminable on sixty (60) days’ notice or less; or (d) commit to do any of the
foregoing.  Notwithstanding the forgoing, in the face of serious risk to life,
property, or the environment, Seller may take, or consent to, such action as a
prudent operator, or non-operator, as the case may be, would take without
obtaining Buyer’s prior consent. Seller shall notify Buyer of any emergency
action taken, and to the extent reasonably practicable, obtain Buyer’s prior
approval of such actions. However, except for emergency action that must be
taken in the face of serious risk to life, property, or the environment, Seller
has no obligation to undertake any actions with respect to the Assets that are
not required in the course of the normal operation of the Assets.  To the extent
that Seller is not the operator of any portion of the Assets, the obligations of
Seller in Section 12.1 concerning operations or activities that normally, or
pursuant to existing contracts are carried out or performed by the operator,
shall be construed to require only that Seller use all reasonable efforts
(without being obligated to incur any expense or institute any cause of action)
to cause the operator of such portion of the Assets to take such actions or
render such performance within the constraints of the applicable operating or
other agreements.
 
12.2 Disposal Barge and Equipment.  Prior to Closing, Seller, at its cost and
expense, shall remove and dispose of the Disposal Barge and Equipment, using a
contractor or contractors licensed to handle and dispose of material containing
NORM.
 
ARTICLE 13
CONDITIONS PRECEDENT TO CLOSING OBLIGATIONS OF BUYER
 
The Buyer’s obligations to proceed to Closing are, at Buyer’s election, subject
to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
13.1 No Litigation.  As of the date of Closing, no suit, action or other
proceeding shall be pending before any court or governmental agency that seeks
to prevent the consummation of the transactions contemplated by this Agreement.
 
13.2 Representations and Warranties; Covenants.  All representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects as of the Closing as if such representations and
warranties were made as of the Closing Date (except for those representations or
warranties that are expressly made only as of another specific date, which
representations and warranties shall be true in all material respects as of such
other date) and Seller shall have performed and satisfied in all material
respects all covenants and fulfilled all conditions required by this Agreement
to be performed and satisfied by Seller at or prior to the Closing.
 
13.3 Aggregate Adjustments Base to Purchase Price.  The aggregate downward
adjustment to the Base Purchase Price on account of Title Defects, Adverse
Environmental Conditions, Casualty Loss, and the exercise of Preferential Rights
does not exceed twenty-five percent (25%) of the Base Purchase Price.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE 14
CONDITIONS PRECEDENT TO CLOSING OBLIGATIONS OF SELLER
 
The Seller’s obligations to proceed to Closing are, at Seller’s election,
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
14.1 No Litigation.  As of the date of Closing, no suit, action or other
proceeding shall be pending before any court or governmental agency which
attempts to prevent the occurrence of the transactions contemplated by this
Agreement.
 
14.2 Representations and Warranties; Covenants.  All representations and
warranties of Buyer contained in this Agreement shall be true in all material
respects as of the Closing as if such representations and warranties were made
as of the Closing Date (except for those representations or warranties that are
expressly made only as of another specific date, which representations and
warranties shall be true in all material respects as of such other date), and
Buyer shall have performed and satisfied in all material respects all covenants
and fulfilled all conditions required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing.
 
14.3 Aggregate Adjustments Base to Purchase Price.  The aggregate downward
adjustment to the Base Purchase Price on account of Title Defects, Adverse
Environmental Conditions, Casualty Loss, and the exercise of Preferential Rights
does not exceed twenty-five percent (25%) of the Base Purchase Price.
 
14.4 Buyer’s Qualification and Bonding.  Buyer shall have delivered to Seller
documentation reasonably satisfactory to Seller (i) evidencing that Buyer is
qualified to own and operate leases and rights-of-way on the Outer Continental
Shelf; (ii) evidencing that Buyer has obtained or posted all such bonds or other
security as may be required by each regulatory authority having jurisdiction
over the Assets, including, without limitation, the BOEMRE, in order to own and
operate the Assets, and (iii) if required under Section 20.1(E), the Chevron
Letter of Credit.
 
ARTICLE 15
CLOSING
 
15.1 Closing.  The consummation of the sale and purchase of the Assets
(“Closing”) shall be held at 10:00 a.m. Central Time on May 31, 2011, or such
other date mutually agreed to in writing by the Parties.  The date on which
Closing actually occurs is referred to herein as the “Closing Date.”  The
Closing will take place at the offices of Seller at 24955 Interstate 45 North,
The Woodlands, Texas 77380, or at such other location to which the parties may
mutually agree.
 
15.2 Deliveries by Seller.  At Closing, Seller shall deliver to Buyer:
 
(A)  
An executed and acknowledged Assignment, Bill of Sale and Conveyance,
substantially in the form attached hereto as Exhibit 15.2(A) (the “Conveyance”),
in sufficient counterparts to facilitate recording, effecting the sale,
transfer, conveyance and assignment to Buyer of the Assets.

 
 
31

--------------------------------------------------------------------------------

 
 
(B)  
Seller’s executed Certificate of Non-Foreign Status, substantially in the form
attached hereto as Exhibit 15.2(B).

 
(C)  
Executed assignments of record title ownership or operating rights with respect
to the Leases, as applicable, on appropriate U.S. Bureau of Ocean Energy
Management, Regulation and Enforcement (“BOEMRE”) forms and such additional
documentation as Buyer may reasonably request for purposes of filing in the
applicable counties.

 
(D)  
Letters in lieu executed by Seller with respect to all of the Assets.

 
(E)  
Subject to the provisions of Section 18.3 below, change of operator forms
executed by Seller designating Buyer to succeed Seller as operator of the Seller
operated Assets.

 
(F)  
An executed Transition Services Agreement (the “Transition Services
Agreement”)  in form and substance reasonably acceptable to Seller and Buyer
pursuant to which Seller agrees to provide services related to the operation of
the Assets at the request of Buyer, to the extent Seller has the capability of
performing such services, including, but not limited to, accounting, information
technology, operational, regulatory compliance, human resources services and
other support after Closing upon the payment terms and for the Transition
Period, all as more particularly described therein.

 
15.3 Deliveries by Buyer.  At Closing, Buyer shall deliver to Seller:
 
(A)  
An amount equal to the Purchase Price, as set forth in the Closing Adjustment
Statement, less the Deposit, by wire transfer of immediately available funds to
an account designated in writing by Seller.

 
(B)  
Duplicate executed originals of all applicable governmental forms required of
Buyer by the BOEMRE and other governmental entities with jurisdiction over the
Assets in connection with the transfer of the Assets and, if applicable, the
operation thereof, including, without limitation, any designation of operator,
designation of applicant and oil spill financial responsibility forms.

 
(C)  
Evidence, reasonably acceptable to Seller, that Buyer has obtained all bonds
required by any regulatory agency having jurisdiction, including but not limited
to the BOEMRE, in order to be recognized as the owner, and where applicable, the
operator, of the Assets upon appropriate filings with such regulatory agencies.

 
(D)  
Certificates of insurance evidencing that Buyer has obtained the insurance
coverages required under Section 17.3 below.

 
(E)  
An executed Transition Services Agreement.

 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 16
TERMINATION
 
16.1 Termination.  This Agreement and the transactions contemplated herein may
be terminated:
 
(A)  
At any time by mutual consent of the Parties, in which event the Deposit shall
be returned to Buyer.

 
(B)  
By either Party if the Closing shall not have occurred by June 1, 2011; provided
that the Party desiring to terminate is not in breach in any material respect of
this Agreement.  In the event that this Agreement is terminated pursuant to this
Section 16.1(B), the Deposit shall be returned to Buyer provided that Buyer is
not in material breach of this Agreement.

 
(C)  
By Buyer if, on the Closing Date, any of the conditions set forth in Article 13
hereof shall not have been satisfied or waived, in which event the Deposit shall
be returned to Buyer.

 
(D)  
By Seller if, on the Closing Date, Buyer’s conditions to Closing set forth in
Article 13 have been satisfied but Buyer fails or refuses to close, in which
event the Deposit shall be retained by Seller; provided that Seller is not in
material breach of this Agreement, otherwise the Deposit shall be returned to
Buyer.

 
(E)  
By Seller if, on the Closing Date, any of the conditions set forth in Article 14
hereof shall not have been satisfied or waived, in which event the Deposit shall
be retained by Seller if the termination results from the failure of the
conditions precedent set forth in Section 14.1, 14.2 or Section 14.4, otherwise
the Deposit shall be returned to Buyer.

 
16.2 Effect of Termination.  In the event of the termination of this Agreement
pursuant to the provisions of this Article 16 or elsewhere in this Agreement,
(i) Seller’s sole remedy for such termination shall be the retention of the
Deposit, to the extent that Seller has an express right to do so under the terms
of the Agreement, and (ii) Buyer’s remedy shall be (A) the return of the
Deposit, to the extent that Buyer has an express right therefore, or (B) at
Buyer’s option, and provided that Buyer is not in material breach of this
Agreement, the right to pursue specific performance of the obligations of Seller
under this Agreement.  Notwithstanding the foregoing, the indemnity obligations
of Buyer in Section 4.3 shall survive such termination.  Upon termination, Buyer
shall return to Seller or destroy, all materials, documents and copies thereof
provided to Buyer in the course of Buyer’s due diligence investigations,
including all notes, reports, analyses and other materials derived therefrom.
 
ARTICLE 17
BUYER’S POST-CLOSING BONDING AND INSURANCE OBLIGATIONS
 
17.1 Governmental Bonds.  To the extent required by any applicable laws and
except to the extent, if any, that Buyer will, as of Closing, be covered by the
bonds or exempt status of
 
 
33

--------------------------------------------------------------------------------

 
 
third party operators of the applicable Assets, Buyer will have as of Closing,
and will thereafter continue to maintain, lease bonds, area-wide bonds, or any
other surety bonds as may be required by, and in accordance with, all applicable
laws governing the ownership of such Assets, and Buyer shall file any and all
required reports necessary for such ownership with the BOEMRE and all other
governmental entities having jurisdiction over such ownership, including, but
not limited to, adequate financial assurance in accordance with the Oil
Pollution Act of 1990, as amended.  Without limiting the foregoing, Buyer shall
obtain, prior to Closing, the necessary bonds or parent guaranties or letters of
credit as required by the BOEMRE for the plugging and abandonment and
decommissioning of all Wells and dismantling of any Related Assets and provide
Seller with a copy of same.  Promptly following Closing, Buyer shall provide
proof satisfactory to Seller that the BOEMRE has accepted such bonds or letters
of credit as sufficient assurance to cover the plugging and abandonment of all
Wells and the decommissioning of all Related Assets.  Further, following
Closing, Buyer shall provide to Seller copies of the approval by the BOEMRE
concerning change of operatorship of the Assets.  In addition to any general
bonds that may be required by the BOEMRE of Buyer, it is anticipated that Buyer
will be required to post supplemental bonds with the BOEMRE, on a lease specific
basis, for the properties and in the amounts specified on Schedule 17.1 attached
hereto (the “BOEMRE Lease Bonds”).
 
17.2 Supplemental Bonding Requirements.  Buyer agrees to promptly purchase and
post any and all bonds, supplemental bonds or other securities which may be
required of it pursuant to all applicable federal, state, tribal and local laws,
rules and regulations.
 
17.3 Insurance Coverages.  From the Closing through the end of the Transition
Period, Buyer shall have in force and effect insurance policies in compliance
with all applicable agreements, including, but not limited to, operating
agreements and participation agreements relating to the Assets.  In no event
shall such level of insurance be less than the following minimum amounts and,
with respect to the coverages specified in this Section 17.3, each insurance
policy shall contain an endorsement waiving the underwriters’ rights of
subrogation against Seller with respect to liabilities assumed hereunder by
Buyer and, except for Worker’s Compensation and Employer’s Liability, shall
include Seller as an additional insured through the end of the Transition
Period. The insurance provided by Buyer shall be primary to any other insurance
carried by or on behalf of Seller.  At Closing, Buyer will provide Seller with
confirmation that Buyer has secured and maintains the following minimum
insurance coverage with limits of liability of not less than those set out
below:
 
(A)  
Worker’s Compensation and Employer’s Liability: Worker’s Compensation Insurance
in accordance with the laws of governmental bodies having jurisdiction
including, if applicable, United States Longshore and Harbor Worker’s
Compensation Act with Outer Continental Shelf Extension, Maritime Employer’s
Liability (including, but not limited to, the Jones Act, the Death on the High
Seas Act, as well as an endorsement to the effect that a claim in rem shall be
treated as a claim against the insured) and Employer’s Liability
Insurance.  Employer’s Liability Insurance shall provide minimum coverage of
$1,000,000 for bodily injury per accident and by disease.

 
 
34

--------------------------------------------------------------------------------

 
 
(B)  
Commercial General Liability: Bodily Injury and Property Damage, including
contractual liability covering Buyer’s obligations under this Agreement and
sudden and accidental pollution coverage, with minimum limits of $1,000,000 per
occurrence, combined single limit.

 
(C)  
Business Automobile Liability Insurance covering all Owned, Leased, Hired or
Non-Owned Vehicles:  Bodily Injury and Property Damage with minimum limits of
$1,000,000 per occurrence combined single limit.

 
(D)  
Vessels: If Buyer charters any vessels, Charterer’s Legal Liability (or
equivalent coverage) with minimum limits of $1,000,000 will be carried.

 
(E)  
Umbrella Liability: Umbrella Liability Insurance with a minimum limit of
$35,000,000 excess of all primary limits of liability insurance specified in
paragraphs  17.3(A) through 17.3(D) above.

 
(F)  
Operator’s Extra Expense Insurance: Operator’s Extra Expense Insurance and
Control of Well Insurance, including control of well due to blowout and/or
cratering above or below the surface and Seepage and Pollution Liability
including cleanup and containment. The policy will cover all the wells
identified on Exhibit 1.1(C), and have a minimum limit of $35,000,000 (100%)
each occurrence.

 
(G)  
 Property Insurance covering physical damage for the wells and structures
identified in Exhibit 1.1(C) for a minimum limit of $7,500,000 each occurrence,
including a $7,500,000 aggregate sublimit for Property and/or Operator’s Extra
Expense losses arising from Named Wind Storm.  Such coverage will also be
endorsed to include removal of wreck as customary.

 
Buyer shall obtain insurance coverage for all liability assumed under the terms
of this Agreement with limits not less than those set out above. Seller shall
not be obligated or authorized to obtain or carry on behalf of the Buyer any
insurance covering the Assets or any operations to be conducted after the
Closing Date.  All such insurance of Buyer hereunder shall be written by
insurance companies with a minimum A.M. Best rating of A-VII.  Buyer shall
furnish Seller with certificates of insurance listing all such insurance
policies.  All certificates must be signed by authorized representatives of the
insurance companies, and must endeavor to provide not less than thirty (30) days
prior written notice to Seller in the event of policy cancellation or material
change affecting Seller’s interest prior to the end of the Transition Period.
Neither failure to comply, nor full compliance with the insurance provisions of
this Agreement, shall limit or relieve Buyer from its indemnity obligations in
accordance with this Agreement.
 
ARTICLE 18
OTHER POST-CLOSING COVENANTS
 
18.1 Seller’s Logos.  Within thirty (30) days after Closing, Buyer shall
replace, or cover or cause to be covered by decals or new signage, any names and
marks used by Seller, and
 
 
35

--------------------------------------------------------------------------------

 
 
all variations and derivatives thereof and logos relating thereto, from the
Assets and shall not thereafter make any use whatsoever of such names, marks and
logos.
 
18.2 Records.  Within thirty (30) days after Closing, Seller shall deliver
originals (or copies if originals are not available) of all of the Records to
Buyer.  Seller shall have the right to make and retain copies of the Records as
Seller may desire prior to the delivery of the Records to Buyer.  Buyer, for a
period of  seven (7) years after the Closing Date, shall make available to
Seller (at the location of such Records in Buyer’s organization) access to the
Records upon the prior written request of Seller, during normal business hours.
 
18.3 Operatorship.  Immediately upon Closing, Seller will send notifications of
its resignation as operator for all Wells that Seller currently operates and is
selling to Buyer pursuant to this Agreement.  Seller makes no representation
and/or warranty to Seller as to the transferability or assignability of
operatorship of such Wells.  Buyer acknowledges that the rights and obligations
associated with such Wells are governed by applicable agreements and that
operatorship will be determined by the terms of those agreements.
 
18.4 Suspended Funds.  As of Closing, Schedule 10.1(I) describes all proceeds,
if any, from production attributable to the Leases which are currently held in
suspense, and shall transfer to Buyer all of those suspended proceeds.  BUYER
SHALL BE RESPONSIBLE FOR PROPER DISTRIBUTION OF ALL THE SUSPENDED PROCEEDS, TO
THE EXTENT SUCH FUNDS ARE DELIVERED TO BUYER BY SELLER, TO THE PARTIES LAWFULLY
ENTITLED TO THEM AND SHALL BE RESPONSIBLE FOR ANY CLAIMS RELATED THERETO, AND
BUYER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER FROM AND
AGAINST ANY AND ALL DAMAGES, AS DEFINED HEREIN, ARISING OUT OF OR RELATING TO
SUCH SUSPENDED PROCEEDS IN EACH CASE TO THE EXTENT OF THE FUNDS RELATED THERETO
DELIVERED TO BUYER BY SELLER.
 
18.5 Notice of Transfer.  Promptly after Closing, Buyer shall notify all
pertinent operators, non-operators, oil or gas purchasers, governmental agencies
and royalty owners that it has purchased the Assets.
 
18.6 Work Bid Opportunities.  For a period of two (2) years from the Closing
Date, Buyer will make reasonable efforts to afford Seller’s Parent the
opportunity to bid on any well, platform, facility or pipeline abandonment and
decommissioning activity with respect to any of the Assets, to the extent the
anticipated estimated cost of any such activity will exceed
$250,000.  Nonetheless, nothing in this Section will require Buyer to accept any
bid from Seller’s Parent.
 
18.7 Employee Matters.  From the date of this Agreement to thirty (30) days
after the  termination of the Transition Services Agreement (the “Transition
Period”), Buyer shall have the opportunity and right, but not the obligation, to
interview and/or make offers of employment to any employees of Seller other than
those listed on Schedule 18.7 (the “Excluded Employees”).  Buyer shall give
notice to Seller at least fifteen (15) days prior to the end of the Transition
Period of the employees of Seller to whom Buyer has or will make offers of
employment. Seller shall not discourage any employee of Seller from accepting
employment with Buyer.  The terms and conditions of employment of any employees
hired by Buyer shall be at Buyer’s sole discretion.  
 
 
36

--------------------------------------------------------------------------------

 
 
Seller shall be responsible for all compensation due to Seller’s employees or
former employees with respect to their employment with Seller, whether or not
hired by Buyer.  This Agreement shall not obligate Buyer to be a successor
employer or to assume any collective bargaining agreements between Seller and
any union representative in effect prior to or as of the end of the Transition
Period.  Seller shall be responsible for paying or causing to be paid directly
to Seller’s current and former employees (including any employees who are hired
by Buyer) or their dependents, all benefits to which they are entitled under any
past or present employee benefit plans of Seller, and Buyer shall assume no
liability for such benefits.  No portion of the assets of any plan, fund,
program, or arrangement, whether written or unwritten, heretofore sponsored or
maintained by Seller (and no amount attributable to any such plan, fund,
program, or arrangement) shall be transferred to Buyer, and Buyer shall not be
obligated or required to continue any such plan, fund, program, or arrangement
after the Closing Date.  Seller shall pay all accrued vacation and pay for
vacation days not used by its employees as of the date of any termination of
such employees related to the transaction contemplated by this Agreement,
whether or not they become employees of Buyer.
 
18.8 Contribution Agreement.  Reference is made to the contract specified on
Schedule 18.8 attached hereto (the “Contribution Agreement”) which provides that
upon completion of Assumed Plugging and Abandonment Obligations with respect to
certain of the Assets covered by the Contribution Agreement, Seller will be
entitled to a certain monetary amounts (the “Contribution Amount”) associated
with the Assumed Plugging and Abandonment Obligations for such Assets.  Seller
warrants that the Assets and the corresponding Contribution Amount provided for
in the Contribution Agreement is as indicated on Schedule 18.8.  Seller has
provided Buyer with a copy of the Contribution Agreement.  Upon completion by
Buyer of the Assumed Plugging and Abandonment Obligations with respect to each
of the Assets specified on Schedule 18.8, Buyer will furnish Seller with such
information and documentation as may be required under the Contribution
Agreement in order that Seller may request the Contribution Amount associated
with such Assumed Plugging and Abandonment Obligations from the appropriate
party pursuant to the Contribution Agreement.  Upon receipt of such Contribution
Amount, Seller shall promptly thereafter pay such Contribution Amount to
Buyer.  If Seller has not received the Contribution Amount within sixty (60)
days of the date Buyer furnishes Seller with information and documentation as
required under the Contribution Agreement, Seller will nonetheless pay such
Contribution Amount to Buyer.
 
18.9 EC 328 A_Platform P&A Obligations.  Within sixteen (16) months after
Closing (or by such earlier date as may be required by the BOEMRE), Seller will
initiate on-site physical operations to perform the EC 328 A_Platform P&A
Obligations.  Thereafter, Seller will use its reasonable commercial efforts to
conduct and complete the EC 328 A_Platform P&A Obligations, subject to
governmental interference or delay in issuing necessary permits and
authorizations despite Seller’s efforts to timely obtain such permits and
authorizations or address the related governmental issues, in compliance with
all applicable legal and regulatory requirements.
 
18.10 Option to Lease Office Space.  Upon later of the Closing Date or the end
of the Transition Period, Buyer shall have the option, exercisable by giving
written notice to Seller by such date, to lease from Seller  the fifth (5th)
floor of the office space currently occupied by Seller at 24955 Interstate 45
North, The Woodlands, Texas 77380, at a market rate per square
 
 
37

--------------------------------------------------------------------------------

 
 
foot on a month-to-month basis for up to eighteen (18) months, with such other
terms as are standard for commercial office space leases for comparable space in
the area.
 
ARTICLE 19
TAXES
 
19.1 Asset Taxes.
 
(A)  
All Asset Taxes shall be prorated between Buyer and Seller as of the Effective
Time for all taxable periods that include the Effective Time.  All Asset Taxes
attributable to periods, including partial periods, prior to the Effective Time
are the obligation of, and shall be borne by, Seller.  All Asset Taxes
attributable to periods, including partial periods, from and after the Effective
Time shall be borne by Buyer.  The Base Purchase Price shall be adjusted as
provided in Section 3.1(A)(iii) and Section 3.1(B)(ii) with respect to the
proration of Asset Taxes for the Current Tax Period that are paid prior to the
Closing Date.  With respect to Asset Taxes for the Current Tax Period that are
not paid prior to the Closing Date, a proration shall be made between the
Parties as an adjustment to the Base Purchase Price pursuant to Section
3.1(B)(iv) based on the best current information available as of Closing,
subject to further adjustment in the Post-Closing Adjustment Statement based on
then-current information.  If actual Asset Taxes with respect to the Current Tax
Period (“Actual Asset Taxes”) are greater than the amounts estimated for
purposes of the Post-Closing Adjustment Statement pursuant to Section 3.3 (the
“Estimated Asset Taxes”), then Seller shall pay Buyer an amount equal to such
difference (the “Underestimated Amount”), multiplied by a fraction, the
numerator of which is the number of days in the Current Tax Period which are
prior to the Effective Time and the denominator of which is the total number of
days in the Current Tax Period (“Seller’s Pro Rata Share”).  Seller shall pay
such amount to Buyer within ten (10) business days of Seller’s receipt of
Buyer’s invoice therefor.  If Actual Asset Taxes are less than Estimated Asset
Taxes, then Buyer shall pay Seller an amount equal to such difference (the
“Overestimated Amount”) multiplied by Seller’s Pro Rata Share.  Buyer shall pay
such amount to Seller within ten (10) business days after Buyer’s receipt of
statements setting out the amount of Actual Asset Taxes.

 
(B)  
For the Current Tax Period, Seller agrees to immediately forward to Buyer any
tax reports and returns received by Seller after Closing and to provide Buyer
with any information in Seller’s possession that is necessary for Buyer to
timely file any required tax reports and returns.  With respect to taxable
periods that include the Effective Time, Buyer shall file all tax returns and
reports applicable to the Assets required to be filed after the Closing Date and
shall indemnify the Seller against liability for the payment of Asset Taxes with
respect to such tax returns and reports and the filing of such tax returns and
reports.

 
 
38

--------------------------------------------------------------------------------

 
 
19.2 Tax Reporting.  Prior to Closing, Buyer and Seller shall confer and
cooperate in the allocation of the Base Purchase Price among the Properties in
accordance with Section 1060 of the Internal Revenue Code and the Treasury
Regulations thereunder (and any similar provision of state, local or foreign
law, as appropriate) (the “Allocation”).  Buyer and Seller shall confer and
cooperate on any revisions to the Allocation (the “Revised Allocation”) so as to
report any matters related to the Allocation that require updating (including
adjustments to the Base Purchase Price) to be consistent with the agreed
allocation.  Seller and Buyer shall report the transactions contemplated hereby
on all tax returns, including, but not limited to Form 8594, in a manner
consistent with the Allocation or, if applicable, the Revised Allocation.
 
19.3 Transfer Taxes.  The Parties believe that no sales, transfer or similar tax
is applicable to the transactions contemplated herein and, accordingly, no such
tax will be collected at Closing from Buyer in connection with this
transaction.  If, however, this transaction is later deemed to be subject to
sales, transfer or similar tax, for any reason, Buyer agrees to be solely
responsible, and shall indemnify and hold Seller (and its affiliates, and its
and their directors, officers, employees, attorneys, contractors and agents)
harmless, for any and all sales, transfer or other similar taxes (including
related penalty, interest or legal costs) due by virtue of this transaction on
the Assets transferred pursuant hereto and the Buyer shall remit such taxes at
that time.  Seller and Buyer agree to cooperate with each other in demonstrating
that the requirements for exemptions from such taxes have been met.
 
19.4 Income and Franchise Taxes.  Notwithstanding any provision of this
Agreement to the contrary, each Party shall be responsible for its own federal,
state, local and foreign income and franchise taxes, if any, that are
attributable to its ownership of the Properties or that may result from the
consummation of the transactions contemplated by this Agreement.
 
ARTICLE 20
ASSUMED OBLIGATIONS; INDEMNIFICATION
 
20.1 Buyer’s Assumption of Obligations After Closing.  Upon and after Closing,
Buyer assumes, agrees to pay and perform, and expressly releases and discharges
Seller, Seller’s affiliates and Seller’s and its affiliates’ past, present and
future managers, members, officers, directors, trustees, employees and partners
from all of the following obligations, liabilities, and duties with respect to
the Assets (collectively, the “Assumed Obligations”):
 
(A)  
All obligations, liabilities and duties with respect to the ownership and
operation of the Assets attributable to periods from and after the Effective
Time, including, without limitation, to the extent, in each case, attributable
to periods from and after the Effective Time:

 
(i)  
The obligation to pay all operating expenses and capital expenditures
attributable to the Assets;

 
(ii)  
The obligation to perform all express obligations and covenants under the terms
of the Leases, the Easements and the Contracts and any implied obligations and
covenants under the Leases;

 
 
39

--------------------------------------------------------------------------------

 
 
(iii)  
The obligation to pay all Royalties, rentals, shut-in payments, and other
burdens or encumbrances to which the Leases are subject; and

 
(iv)  
The obligation to comply with all applicable laws, ordinances, rules, orders and
regulations pertaining to the Assets;

 
(B)  
All obligations, liabilities and duties with respect to plugging, abandonment,
decommissioning, and site clearance operations relating to the Assets, and all
required remediation relating to the Assets, whether arising before or after the
Effective Time, all in accordance with applicable laws (“Assumed Plugging and
Abandonment Obligations”), including, without limitation, all of those plugging
and abandonment obligations set forth in Section 13.29 of that Purchase and Sale
Agreement dated July 7, 2005 by and between Pioneer Natural Resources USA, Inc.
and Maritech Resources, Inc.  No later than January 31st of each calendar year,
Buyer shall provide Seller with written confirmation that it has fulfilled its
annual obligations for the prior year in accordance with Section 13.29 of that
Purchase and Sale Agreement dated July 7, 2005 by and between Pioneer Natural
Resources USA, Inc. and Maritech Resources, Inc.

 
(C)  
Subject to adjustment pursuant to Section 3.4, the Imbalances with respect to
the Assets, whether arising before or after the Effective Time; and

 
(D)  
All obligations, liabilities and duties with respect to the environmental
condition of the Assets, the compliance of the Assets or the operation thereof
with Environmental Laws or the presence, release, disposal or storage of
pollution, contamination, hazardous substances, wastes, materials and products
by or in connection with the Assets, whether arising before or after the
Effective Time, and regardless of whether resulting from any negligent acts or
omissions or strict liability of Seller, its affiliates, its or its affiliates’
past, present or future members, managers, working interest partners, officers,
directors, trustees, agents, and contractors, or Buyer, or the condition of the
Assets when acquired, including, without limitation, clean-up responses,
remediation, control, assessment and compliance with respect to air, water,
surface or subsurface pollution, and other obligations, liabilities and duties
relating to the presence or release of pollution or contamination, including
pollution or contamination by oil and gas, brine, NORM or other materials or the
release or disposal of any hazardous substances, wastes, materials and products
generated by or used in connection with the ownership or operation of the Assets
(“Assumed Environmental Obligations”).

 
(E)  
Reference is made to that Section 3.4(l) of that Purchase and Sale Agreement
dated July 7, 2005 by and between Pioneer Natural Resources USA, Inc. and
Maritech Resources, Inc.  If prior to Closing Chevron

 
 
40

--------------------------------------------------------------------------------

 
 
 
U.S.A. Inc. or Chevron Corporation, or any applicable subsidiary, agrees to the
substitution of Buyer’s letter of credit in the aggregate sum of Seven Million
Dollars ($7,000,000) to secure the abandonment of wells and other asseets as set
forth therein (the “Buyer’s Letter of Credit”), in place of Seller’s Parent
letter of credit for such obligations (“Seller’s Parent Letter of Credit”), then
the Base Purchase Price shall be reduced at Closing by Two
Million  Dollars  ($2,000,000), and Buyer shall post the Buyer’s Letter of
Credit.  If Chevron U.S.A. Inc. or Chevron Corporation, or any applicable
subsidiary, fails or refuses to agree to the substitution of Buyer’s Letter of
Credit prior to the Closing, then the Base Purchase Price shall be increased at
Closing by Seven Hundred Fifty Thousand Dollars  ($750,000), and Seller’s Parent
Letter of Credit shall remain in place. If, within five (5) years after Closing,
Seller decides to negotiate with Chevron U.S.A. Inc. or Chevron Corporation, or
any applicable subsidiary, and the applicable Chevron entity agrees to the
substitution of Buyer’s Letter of Credit, then Buyer shall post the Buyer’s
Letter of Credit and Seller shall promptly tender to Buyer Two Million Seven
Hundred Fifty Thousand Dollars ($2,750,000) in cash.

 
20.2 Indemnification By Buyer.  From and after the Closing, Buyer shall assume,
indemnify and hold Seller and its affiliates, and its and their respective
directors, officers, employees, attorneys, contractors and agents harmless from
and against any and all claims, actions, causes of action, liabilities, damages,
costs or expenses (including, without limitation, court costs and consultants’
and attorneys’ fees) of any kind or character (“Damages”) (individually a
“Seller’s Indemnified Claim” and collectively “Seller’s Indemnified Claims”)
arising out of:
 
(A)  
any misrepresentation or breach of any warranty, covenant or agreement of Buyer
contained in this Agreement;

 
(B)  
the ownership and/or operation of the Assets, whether accruing or arising
before, on or after the Effective Time, subject to and except for those
liabilities retained by Seller pursuant to Section 20.3, as limited by Sections
20.4 and 20.5; and

 
(C)  
the Assumed Obligations.

 
THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH
DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS, ACTIONS, CAUSES OF ACTION,
LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE OUT OF (i) NEGLIGENCE
(INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE OR
PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF ANY INDEMNIFIED PARTY, OR (ii) STRICT LIABILITY.
 
20.3 Indemnification By Seller.  From and after Closing, Seller shall indemnify
and hold Buyer (and its directors, officers, employees, attorneys, contractors
and agents) harmless
 
 
41

--------------------------------------------------------------------------------

 
 
from and against any and all Damages (individually a “Buyer’s Indemnified Claim”
and collectively “Buyer’s Indemnified Claims”) arising out of:
 
(A)  
any misrepresentation or breach of any warranty, covenant or agreement of Seller
contained in this Agreement;

 
(B)  
the ownership and/or operation of the Assets prior to the Effective Time,
excluding, however, the Assumed Obligations;

 
(C)  
any personal or bodily injury (including death) or property damage caused by or
attributable to the Assets prior to the Closing Date;

 
(D)  
any mispayment or non-payment of Royalties attributable to the Assets prior to
the Effective Time;

 
(E)  
off-site disposal by Seller or its agents, employees, representatives,
operators, or contractors of wastes or materials from the Assets occurring prior
to Closing; and

 
(F)  
the Excluded Assets.

 
20.4 Limitation on Seller’s Indemnity Obligations.  Seller shall not be required
to indemnify Buyer under Sections 20.3(A) through 20.3(E) with respect to any
individual Buyer’s Indemnified Claim in an amount less than $50,000 (“Individual
Claim Threshold”).  Further, Seller shall not be obligated to indemnify Buyer
under Sections 20.3(A) through 20.3(F) for Buyer’s Indemnified Claims unless,
and then only to the extent that, the aggregate of all of Buyer’s Indemnified
Claims exceeds two percent (2%) of the Base Purchase Price (the “Indemnity
Deductible”). In addition, in no event shall Seller’s aggregate liability
arising out of or related to Buyer’s Indemnified Claims exceed twenty-five
percent (25%) of the Base Purchase Price (the “Indemnity Cap”).
 
20.5 Survival of Provisions.  Seller’s representations and warranties contained
in this Agreement shall survive the Closing and the delivery of the Conveyance
for a period of eighteen (18) months after the Closing Date. Seller’s covenants
and obligations under Sections 18.8 and 20.3(F) shall survive the Closing and
the delivery of the Conveyance without limitation as to time. Buyer’s
representations and warranties and all covenants of Seller and Buyer contained
in this Agreement shall survive the Closing and the delivery of the Conveyance
without limitation as to time, except for  any covenant which by its terms
terminates as of a specific date, or is only made for a specified
period.  Notwithstanding the foregoing, Seller’s representations set forth in
Sections 10.1(P) and 10.1(Q) shall terminate on the Closing Date. Each of the
survival periods specified in this Section 20.5 is referred to as the “Survival
Period.”  The indemnity obligations for which a timely and valid notice of
claims is made pursuant to Section 20.6 shall continue for so long as the basis
underlying such notice continues and until all related claims have been
resolved.
 
20.6 Notice of Claim.  If indemnification pursuant to Section 20.2 or 20.3 is
sought, the Party seeking indemnification (the “Indemnitee”) shall give written
notice to the indemnifying Party during the applicable Survival Period of an
event giving rise to the obligation
 
 
42

--------------------------------------------------------------------------------

 
 
to indemnify, describing in reasonable detail the factual basis for such claim,
and shall allow the indemnifying Party to assume and conduct the defense of the
claim or action with counsel reasonably satisfactory to the Indemnitee, and
shall cooperate with the indemnifying Party in the defense thereof; provided,
however, that the omission to give such notice to the indemnifying Party shall
not relieve the indemnifying Party from any liability which it may have to the
Indemnitee, except to the extent that the indemnifying Party is prejudiced by
the failure to give such notice and as otherwise provided in Section 20.5.  The
Indemnitee shall have the right to employ separate counsel to represent the
Indemnitee if the Indemnitee is advised by counsel that an actual conflict of
interest makes it advisable for the Indemnitee to be represented by separate
counsel and the reasonable expenses and fees of such separate counsel shall be
paid by the indemnifying Party.
 
20.7 Exclusive Remedy.  Upon Closing, the terms and provisions of this Article
20 shall be the sole and exclusive remedy of each of the Parties indemnified
hereunder with respect to the claims described in Sections 20.2 and 20.3,
including, without limitation, claims arising from breaches of the
representations and warranties of the Parties set forth in this Agreement and
the other documents executed and delivered hereunder, regardless of whether such
claims are based on contract, tort, securities laws, strict liability, or other
principles.
 
ARTICLE 21
MEDIATION AND ARBITRATION
 
21.1 Mediation and Arbitration.
 
(A)  
If a dispute (other than an accounting dispute subject to Section 3.3 or a
dispute subject to Article 7) arises out of or in connection with this
Agreement, and if the dispute cannot be settled through negotiation, the Parties
agree first to try in good faith to settle the dispute by mediation under the
Commercial Mediation Rules of the American Arbitration Association (“AAA”)
before resorting to arbitration under this Section or any other Section in this
Agreement.

 
(B)  
Except as provided in Section 21.1(A) and for the accounting dispute procedures
of Section 3.3 and the Independent Expert procedures of Article 7, the Parties
hereby agree to submit all other controversies, claims and matters of difference
arising from or relating to this Agreement (“Disputes”) to arbitration.  Without
limiting the generality of the foregoing, the following shall be considered
Disputes for this purpose:  (1) all questions relating to the interpretation or
breach of this Agreement, (2) all questions relating to any representations,
negotiations and other proceedings leading to the execution hereof, and (3) all
questions as to whether the right to arbitrate any question exists.

 
(C)  
Arbitration may be initiated by a Party (“Claimant”) serving written notice on
the other Party (the “Respondent”) that Claimant elects to refer the Dispute to
binding arbitration.  Disputes involving claims in an amount less than
$500,000.00 shall be determined by a single arbitrator, who shall

 
 
43

--------------------------------------------------------------------------------

 
 
 
be selected by mutual agreement of the Parties.  In the event the Parties are
unable to agree within fourteen (14) days on an arbitrator, either Party may
request the AAA to appoint an arbitrator, giving due regard to the selection
criteria set out below.  Disputes involving claims in an amount of $500,000 or
greater shall be determined by a panel of three (3) arbitrators.  Claimant’s
notice initiating binding arbitration must identify the arbitrator Claimant has
appointed. Respondent shall respond to Claimant within thirty (30) days after
receipt of Claimant’s notice, identifying the arbitrator Respondent has
appointed. If Respondent fails for any reason to name an arbitrator within the
thirty (30) day period, Claimant will name the arbitrator for Respondent’s
account. The two (2) arbitrators so chosen shall select a third arbitrator (who
must have not less than ten (10) years experience as an oil and gas lawyer)
within thirty (30) days after the second arbitrator has been appointed. If the
two (2) arbitrators are unable to agree on a third arbitrator within sixty (60)
days from initiation of arbitration, then a third arbitrator shall be selected
by the AAA office administering the Dispute, with due regard given to the
selection criteria above and input from the Parties and other arbitrators. The
AAA shall select the third arbitrator not later than ninety (90) days from
initiation of arbitration.  In the event AAA should fail to select the third
arbitrator within ninety (90) days from initiation of arbitration, then either
Party may petition the Chief United States District Judge for the Southern
District of Texas to select the third arbitrator.  Due regard shall be given to
the selection criteria above and input from the Parties and other arbitrators.

 
(D)  
All matters arbitrated hereunder shall be arbitrated in Houston, Texas, shall be
governed by Texas law, without reference to any choice of law rules, and shall
be conducted in accordance with the Commercial Arbitration Rules of the AAA (the
“Rules”).  The arbitrators shall conduct a hearing no later than sixty (60) days
after submission of the matter to arbitration, and a decision shall be rendered
by the arbitrators within fifteen (15) days of the hearing.  At the hearing, the
Parties shall present such evidence and witnesses as they may choose, with or
without counsel.  Adherence to formal rules of evidence shall not be required
but the arbitration panel shall consider any evidence and testimony that it
determines to be relevant, in accordance with procedures that it determines to
be appropriate.  Any award entered in an arbitration shall be made by a written
opinion stating the reasons for the award made.

 
(E)  
This submission and agreement to arbitrate shall be specifically
enforceable.  Arbitration may proceed in the absence of any Party if notice of
the proceedings has been given to such Party.  The Parties agree to abide by all
awards rendered in such proceedings.  Such awards shall be final and binding on
all Parties to the extent and in the manner permitted under Texas law.  All
awards may be filed with the clerk of one or more courts, state, federal or
foreign having jurisdiction over the Party against whom such award is rendered
or its property, as a basis of judgment and

 
 
44

--------------------------------------------------------------------------------

 
 
 
of the issuance of execution for its collection.  No Party shall be considered
in default hereunder during the pendency of arbitration proceedings relating to
such default, but nothing herein shall be deemed to toll the effectiveness of
contract provisions relating to the accruing of or rate of interest on amounts
not paid when due.

 
(F)  
The arbitrators may award legal and equitable relief, including but not limited
to the award of specific performance.  With regard to the award of damages, the
arbitrators are empowered to award only compensatory damages (which term may
include attorney’s fees and costs and compensation for the time value of
money).  EACH PARTY IRREVOCABLY WAIVES ANY DAMAGES IN EXCESS OF COMPENSATORY
DAMAGES, INCLUDING WAIVER OF PUNITIVE AND MULTIPLE DAMAGES.  Nothing herein
shall prevent a Party from seeking a preliminary injunction or similar
preliminary judicial relief if in the good faith judgment of the Party such
action is necessary to avoid irreparable damage.  Such Party must, however,
continue to participate in good faith in the dispute resolution proceedings
specified in this Section.

 
ARTICLE 22
MISCELLANEOUS
 
22.1 Confidentiality.  That certain Confidentiality Agreement between the
Parties, dated January 28, 2011 the (“Confidentiality Agreement”), shall survive
the execution and delivery of this Agreement, and shall not be superseded
hereby.  In accordance with the terms of the Confidentiality Agreement, Buyer
shall maintain the confidentiality of all due diligence materials concerning the
Assets, including, without limitation, engineering, geological and geophysical
data, seismic data, reports and maps, and the due diligence results and findings
of Buyer (including,, without limitation, due diligence associated with
environmental and title matters) and other data relating to the Assets.
 
22.2 Notice.  Any notice, request, demand, or consent required or permitted to
be given hereunder shall be in writing and delivered in person or by certified
mail, with return receipt requested or by prepaid overnight delivery service, or
by facsimile addressed to the Party for whom intended at the following
addresses:
 
SELLER:
 
Maritech Resources, Inc.
24955 Interstate 45 North
The Woodlands, Texas  77380
Attn:           President
Tel:           (281) 364-2280
Fax:           (281) 364-4310


With a Copy to:
 
 
45

--------------------------------------------------------------------------------

 
 
TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, Texas  77380
Attn:           General Counsel
Tel:           (281) 364-2241
Fax:           (281) 364-4398


BUYER:
 
Tana Exploration Company LLC
1301 Fannin Street, Suite 2100
Houston, Texas 77002
Attn:  Kevin Talley and Carl Comstock


Tel:  832-325-6000
Fax:  832-325-6001


With a Copy to:


Winstead PC
1100 Carter Burgess Plaza
777 Main Street
Fort Worth, Texas 76102
Attn:           C. Scott Gladden
Tel:           (817) 420-8206
Fax:           (817) 420-8201


And


TRT Holdings, Inc.
600 East Las Colinas Blvd.
Suite 1900
Irving, Texas   75039
Attn:              Michael G. Smith and Paul Jorge
Tel:              214-283-8619
Fax:              214-283-8514


or at such other address as any of the above shall specify by like notice to the
other.
 
22.3 Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
or its affiliates’ publicly-traded securities (in which case the disclosing
 
 
46

--------------------------------------------------------------------------------

 
 
Party shall use all reasonable efforts to advise the other Party, and give the
other Party an opportunity to comment on the proposed disclosure, prior to
making the disclosure).
 
22.4 COMPLIANCE WITH EXPRESS NEGLIGENCE RULE.  THE PARTIES AGREE THAT, EXCEPT AS
MAY OTHERWISE BE EXPRESSLY PROVIDED HEREIN, THE INDEMNIFICATION OBLIGATIONS OF
THE INDEMNIFYING PARTY SHALL BE WITHOUT REGARD TO THE NEGLIGENCE OR STRICT
LIABILITY OF THE INDEMNIFIED PERSON(S), WHETHER THE NEGLIGENCE OR STRICT
LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE.
 
22.5 Governing Law.  This Agreement is governed by and must be construed
according to the laws of the State of Texas, excluding any conflicts-of-law rule
or principle that might apply the law of another jurisdiction.
 
22.6 Exhibits.  The Exhibits attached to this Agreement are incorporated into
and made a part of this Agreement.
 
22.7 Fees, Expenses, and Recording.
 
(A)  
Each Party shall be solely responsible for all costs and expenses incurred by it
in connection with this transaction (including, but not limited to fees and
expenses of its counsel and accountants) and shall not be entitled to any
reimbursements from the other Party, except as otherwise provided in this
Agreement.

 
(B)  
Buyer shall, at its own cost, promptly record all instruments of conveyance and
sale in the appropriate office of the state and parish offshore which the lands
covered by such instrument are located.  Buyer shall promptly file for and
obtain the necessary approval of all federal or state government agencies to the
assignment of the Assets.  The assignment of any state or federal oil and gas
leases shall be filed in the appropriate governmental offices on a form required
and in compliance with the applicable rules of the applicable government
agencies.  Buyer shall supply Seller with a true and accurate photocopy
reflecting the recording information of all the recorded and filed assignments
within a reasonable period of time after their recording and filing.

 
22.8 Assignment.  Neither this Agreement nor any part hereof (including without
limitation any indemnification rights or any obligations or benefits hereunder)
may be assigned by either Party without the prior written consent of the other
Party and any transfer in absence of such consent shall be null and void;
provided, however, upon notice to the other Party, either Party shall have the
right to assign all or part of its rights (but none of its obligations) under
this Agreement in order to qualify a transfer of the Assets as a “like-kind”
exchange for federal tax purposes.  After Closing, any permitted assignment of
this Agreement by a Party shall not relieve such assigning Party of any of its
obligations and responsibilities to the non-assigning Party unless expressly
released from same in writing by such non-assigning Party.  Subject to the
foregoing, this Agreement is binding upon the Parties hereto and their
respective successors and
 
 
47

--------------------------------------------------------------------------------

 
 
assigns.  Notwithstanding the restrictions and requirements of this Section
22.8, prior to Closing, Buyer shall have the right, without Seller’s consent, to
assign all of its rights and obligations under this Agreement to an affiliate of
Buyer, so long as such affiliated assignee of Buyer has the financial ability to
perform Buyer’s obligations under this Agreement.  The restrictions on or
requirements for assignment in this Section 22.8 shall not limit or apply to
Buyer’s (or its successors’ or assigns’) ability to assign all or part of its
interest in the Assets after Closing.
 
22.9 Buyer’s Parent as a Party.  Each of Buyer and Seller acknowledges and
agrees that Buyer’s Parent is joined in the execution of this Agreement for the
sole purpose of ensuring Buyer’s compliance with Section 11.1(G), and Buyer’s
Parent shall have no other duties, obligations, responsibilities or liabilities
of any kind whatsoever to Seller or otherwise arising out of this Agreement.
 
22.10 Seller’s Parent as a Party.  Each of Buyer and Seller acknowledges and
agrees that Seller’s Parent is joined in the execution of this Agreement for the
sole purpose of ensuring Seller’s compliance with Section 1.2(N), Section 18.8,
Section 18.9, and, only to the extent related thereto, Section 20.5, and
Seller’s Parent shall have no other duties, obligations, responsibilities or
liabilities of any kind whatsoever to Buyer or otherwise arising out of this
Agreement.
 
22.11 Entire Agreement.  This Agreement constitutes the entire agreement reached
by the Parties with respect to the subject matter hereof, superseding all prior
negotiations, discussions, agreements and understandings, whether oral or
written, relating to such subject matter, except the Confidentiality Agreement
shall remain in full force and effect in accordance with its terms.
 
22.12 Severability.  In the event that any one or more covenants, clauses or
provisions of this Agreement shall be held invalid or illegal, such invalidity
or unenforceability shall not affect any other provisions of this Agreement.
 
22.13 Captions.  The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.
 
22.14 Counterpart Execution.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an
original, and all of which together shall constitute one and the same
instrument.
 
22.15 Waiver of Certain Damages.  The indemnification obligations of the Parties
under Article 20 shall be limited to actual losses, and shall not include, and
each of the Parties hereby waives and agrees not to seek incidental,
consequential, indirect, punitive or exemplary damages with respect to any
claim, controversy, or dispute arising out of or relating to this Agreement or
the breach thereof, except in the event such damages are awarded to a third
party.
 
22.16 Amendments and Waivers.  This Agreement may not be modified or amended
except by an instrument in writing signed by both Parties.  Any Party hereto
may, only by an instrument in writing, waive compliance by another Party with
any term or provision of this Agreement on the part of such other Party hereto
to be performed or complied with.  The waiver
 
 
48

--------------------------------------------------------------------------------

 
 
by any Party hereto of a breach of any term or provision of this Agreement shall
not be construed as a waiver of any subsequent breach.
 
22.17 Seller’s Knowledge.  For all purposes of this Agreement, “Seller’s
knowledge” or words of similar import shall mean  the actual knowledge of one or
more of the following officers of Seller:  Edgar A. Anderson, Mark A. Gregory,
Herb Cole, Mike Simon, and Van Goff.
 
22.18 Like-Kind Exchanges.  Buyer shall cooperate fully, as and to the extent
reasonably requested by Seller, in connection with the transactions contemplated
herein to make such modifications as may be necessary, but at no cost or
liability to Buyer, to qualify such transactions, in whole or in part, as a
“like-kind” exchange pursuant to Section 1031 of the Code.
 
22.19 Further Cooperation.  At the Closing, and thereafter as may be necessary,
Seller and Buyer shall execute and deliver such other instruments and documents
and take such other actions as may be reasonably necessary to evidence and
effectuate the transactions contemplated by this Agreement.
 



 
49 

--------------------------------------------------------------------------------

 

Executed as of the day and year first above written.
 
SELLER:
Maritech Resources, Inc.



By:/s/Edgar A. Anderson                       
Edgar A. Anderson, President




SELLER'S PARENT:


Tetra Technologies, Inc.
 
By:/s/Stuart M.
Brightman                                                                         
Name: Stuart M.
Brightman                                                                          
Title: President &
CEO                                                                          




BUYER:


Tana Exploration Company LLC
 
By:/s/Kevin D.
Talley                                                                          
Name: Kevin D.
Talley                                                                          
Title:
President                                                                           




BUYER'S PARENT:


TRT Holdings, Inc.



By:/s/James D.
Caldwell                                                                          
Name: James D.
Caldwell                                                                          
Title: President                                                                          





Purchase and Sale Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1 (A) - LEASES
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
April 1, 2011, but effective January 1, 2011, by and between Maritech Resources,
Inc. and Tana Exploration Company LLC
AREA
BLOCK
LEASE
STATUS
GROSS ACRES
NET ACRES
WD
OPERATOR
OWNER
CODE
INT.
INT TYPE
ROYALTY % (GROSS)
ADD'L BURDENS % (GROSS)
EFFECTIVE DATE
EXPIRATION DATE
                               
EC
0328
G10638
PROD
5000.00
 
230
Maritech
Apache
A
100.00000
RT
16.67
*
5/1/1989
4/30/1994
       
5000.00
2500
 
Maritech (W2; N2NE4; SE4)
Maritech (surf - 3,515' MD)
B
50.00000
                       
Maritech
Arena Offshore
B
15.00000
                       
Maritech
Arena Energy
B
35.00000
                 
5000.00
2500
 
Arena (S2 NE4)
Maritech (3,515' MD - 4,195' TVD)
C
50.00000
                       
Arena
Arena Offshore
C
15.00000
                       
Arena
Arena Energy
C
35.00000
                                         
EI
0342
G02319
PROD
2500.00
0
266
Chevron USA (Below 10,000' TVD)
Mariner (W2)
A
50.00000
RT
16.67
*
2/1/1973
1/31/1978
             
Chevron USA
Chevron (W2)
A
50.00000
                       
Mariner Oil
Mariner (E2)
B
50.00000
                       
Mariner Oil
Apache (E2)
B
25.00000
                 
2500.00
625
 
Mariner Oil
Maritech Res (E2)
B
25.00000
RT
                     
Mariner Oil
Mariner En Res (NW4 Surf - 8,225' TVD)
C
50.00000
                       
Mariner Oil
Apache (NW4)
C
25.00000
                 
1250.00
312.5
 
Mariner Oil
Maritech Res (NW4)
C
25.00000
OR
 
*
                 
Mariner (Surf-10,000')
Apache (SW4)
D
38.25000
                 
1250.00
478.13
 
Mariner Oil
Maritech Res(SW4)
D
38.25000
OR
 
*
                 
Mariner Oil
Mariner En Res (SW4)
D
23.50000
                 
1250.00
0
 
Chevron USA DpRt
Mariner (NW4 Below 8225')
E
50.00000
                       
Chevron USA DpRt
Chevron (NW4)
E
50.00000
                       
Mariner - DpRts
Mariner (E2)
F
50.00000
                       
Mariner - DpRts
Apache (E2)
F
25.00000
                 
2500.00
312.5
 
Mariner - DpRts
Maritech Res (E2)
F
12.50000
                       
Mariner - DpRts
Devon Energy (E2)
F
12.50000
                       
Chevron            below 10,000'
Apache (SW/4 - Dp Rts)
G
38.25000
                 
1250.00
239.06
 
Chevron            below 10,000'
Maritech (SW/4 - Dp Rts)
G
19.12500
OR
                     
Chevron            below 10,000'
Devon En (SW/4 - Dp Rts)
G
19.12500
                       
Chevron            below 10,000'
Mariner (SW/4 - Dp Rts)
G
23.50000
                                         
MP
99
G21703
 SOP thru 4-30-11
4994.55
4994.55
 
Maritech Res
Maritech Res W1/2;W1/2E1/2;NE1/4NE1/4;SE1/4SE1/4
A
100.00000
RT
16.67
 
5/1/2000
4/30/2005
               
Sojitz
A
0.00000
                       
Maritech Res
Maritech Res SE/4 NE/4; NE/4 SE/4
A
100.00000
RT
                     
Maritech Res
Maritech Res NE1/4SE1/4; SE1/4NE1/4 surf - 13,680 MD
B
25.00000
OR
                       
Mariner
B
75.00000
OR
                       
Maritech Res NE1/4SE1/4; SE1/4NE1/4 Depths Below 13,680 MD
C
100.00000
                                         
MP
160
G05245
 SOP thru 8-31-11
1248.64
749.18
 
Maritech
Chevron USA Inc.
A
50.00000
RT
16.67
13.00
4/1/1983
3/31/1988
               
Callon Petroleum
A
50.00000
RT
                     
Callon Petroleum
Callon Petroleum Surf - 6110 TVD
B
100.00000
OR
                       
Chevron USA Inc. Depths Below 6110' TVD
C
50.00000
OR
                       
Callon Petroleum
C
50.00000
OR
                     
Maritech
Maritech - S/2S/2 surf-3800' SS
D
60.00000
OR
                       
W&T OFFSHORE
D
40.00000
OR
                                                                       
MP
163
G07809
SOP thru 4-30-11
4994.55
2996.73
 
Maritech Res - surf-10,100' TVD
Callon Petroleum
A
100.00000
RT
16.67
8.33
7/1/1985
6/30/1990
             
Maritech Res - surf-10,100' TVD
Callon Pet - Surf-5,499' TVD
B
100.00000
                       
Maritech Res - surf-10,100' TVD
Maritech - 5,500' TVD-10,100' SS
C
60.00000
OR
                       
W&T Offshore
C
40.00000
OR
                       
Callon Pet - Below 10,100' SS
D
100.00000
                                         
MP
175
G08753
180-day clock thru 3/25/11
4994.55
4994.55
128
Maritech Res
Maritech Res
A
100.00000
RT
16.67
4.00
8/1/1987
7/1/1992
                                   
Platform will become a RUE
       
Maritech Res
Maritech Res - surf to 4000'
B
100.00000
                       
Maritech Res - below 4000'TVD - 50,000'TVD
Maritech Res
C
21.24993
OR
                     
Maritech Res
Devon Energy
C
21.24992
OR
                     
Maritech Res
Fairways
C
50.00000
OR
                     
Maritech Res
Fidelity
C
7.50015
OR
       
MP
178
RUE moved to Exhibit 1.1 D Easements-ROW
                                                         
MP
185
G25033
 SOP thru 4-30-11
4994.55
2330.79
 
Maritech Res
Maritech Res
A
46.66000
RT
16.67
2.00
5/1/2003
4/30/2008
               
W&T Offshore
A
33.34000
RT
                       
Energy Res Tech GOM
A
20.00000
RT
       
MP
187
G26157
Lse held by 180-day clock thru 03-25-2011
4994.55
4994.55
 
Maritech Res
Maritech Res
A
100.00000
RT
16.67
2.00
6/1/2004
5/31/2009
                               
MP
200
G23979
SOP thru 4-30-11
4994.55
2497.28
 
Maritech Res
Maritech Res
A
50.00000
RT
16.67
2.00
6/1/2002
5/31/2007
               
Energy Res Tech GOM
A
50.00000
RT
                                       
MP
207
G22802
SI  12/16/10
4994.55
2497.28
 
Maritech Res
Maritech Res
A
50.00000
RT
16.67
2.00
7/1/2001
6/30/2006
     
180-DAY CLOCK TO 06/13/2011
   
Energy Res Tech GOM
A
50.00000
RT
                           
Maritech Res S1/2N1/2; N1/2N1/2S1/2 surf - 6100' TVD
B
40.00000
OR
                       
Energy Res Tech GOM
B
40.00000
OR
                       
Sojitz
B
20.00000
OR
                       
Maritech Res S2N2 Below 3,270 TVD
C
50.00000
                         
Energy Res Tech GOM
C
50.00000
                                                                         
MP
211
G22803
SI 12-08-10
4994.55
2497.28
 
Maritech Res
Maritech Res
A
50.00000
RT
16.67
2.00
5/1/2001
4/30/2006
     
180-DAY CLOCK TO 06/05/2011
   
Energy Res Tech GOM
A
50.00000
RT
                                           
MP
229
G32253
Primary Term
4994.55
4994.55
 
Maritech Resources
Maritech Res
A
100.00000
RT
18.75
 
7/1/2008
6/30/2013
                               
MP
232
G22806
SI 12-08-10
4994.55
2497.28
 
Maritech Res
Maritech Res
A
50.00000
RT
16.67
2.00
7/1/2001
6/30/2006
     
180-day Clock to 06/05/2011
   
Energy Res Tech GOM
A
50.00000
RT
           
MP
233
G23988
PROD
4994.55
1623.23
 
Energy Res Tech GOM
Energy Res Tech GOM
A
35.00000
RT
16.67
2.00
7/1/2002
6/30/2007
               
Maritech Res
A
32.50000
RT
                       
Implicit
A
32.50000
RT
                                       
MP
235
G32255
Primary Term
4994.55
4994.55
 
Maritech Res
Maritech Res
A
100.00000
RT
18.75
 
8/1/2008
7/31/2013
                                                               
MP
241
G22808
PROD
4994.55
2497.28
 
Maritech Res
Maritech Res
A
50.00000
RT
16.67
2.00
7/1/2001
6/30/2006
               
Energy Res Tech GOM
A
50.00000
RT
                                       
MP
279
G26168
PROD
4994.55
575.37
 
W&T
W&T
A
88.50000
RT
16.67
 
7/1/2004
6/30/2009
               
Maritech Res
A
10.00000
 
16.67
5.00
                   
Maritech Res
A
1.50000
 
16.67
     
T Bay
01772
 
PROD
2120.92
2120.92
 
Maritech T-Bay
Maritech T-Bay
A
100.00000
 
14.58333
3.00
3/2/1950
         
Part Rel     11-08-78 -1,490 acs; Orig Lse 3,610.00 acs
                     
T Bay
01773
 
PROD
97.44
97.44
 
Maritech T-Bay
Maritech T-Bay
A
100.00000
 
14.58333
3.00
3/2/1950
                                 
T Bay
00192
 
PROD
6000.00
6000.00
 
Maritech T-Bay
Maritech T-Bay
A
100.00000
 
12.50
15.50
2/20/1928
 
T Bay
2243
SWD Lse
 
3.00
   
Maritech T-Bay
Maritech T-Bay
A
100.00000
     
1/1/2004
1/1/2014
                               
T Bay
2507
SWD Lse
 
3.00
   
Maritech T-Bay
Maritech T-Bay
A
100.00000
     
1/1/2007
1/1/2017
                               
T Bay
19926
   
1120.64
1120.64
 
Maritech T-Bay
Maritech T-Bay
A
100.00000
 
22.50
 
12/10/2008
12/10/2013
                               
T Bay
19953
   
239.32
239.32
 
Maritech T-Bay
Maritech T-Bay
A
100.00000
 
22.50
 
12/10/2008
12/10/2011
                               
T-Bay
20011
   
209.47
209.47
 
Maritech T-Bay
Maritech T-Bay
A
100.00000
 
22.50
 
1/14/2009
1/14/2012
                               
T Bay
4467
ROW moved to Exh 1.1 D Easements-ROW
                                                         
T-BAY
4865
ROW moved to Exh 1.1 D Easements-ROW
                                                         
T-BAY
4878
ROW moved to Exh 1.1 D Easements-ROW
                                                         
T-BAY
4932
ROW moved to Exh 1.1 D Easements-ROW
                                                         
T-BAY
4933
ROW moved to Exh 1.1 D Easements-ROW
                         
WD
58
00146
PROD
5000.00
0
33
Palm Energy Offshore
Palm Energy Offshore
A
100.00000
RT
12.50
 
4/23/1947
4/22/1957
       
1875.00
1406.25
 
Maritech Res - SW4 surf - 14,000' TVD; W2SE4 surf - 11,300' TVD
Maritech Res - SW4 & W2SE4 surf-11,300' TVD Less #E-1 Prod. Sds
B
75.00000
OR
 
15.00
                   
Energy XXI GOM
B
25.00000
                 
1875.00
1875.00
 
Maritech Res - SW4 surf - 14,000' TVD; W2SE4 surf - 11,300' TVD
Maritech Res - SW4 & W2SE4 relative to #E-1 Prod. Sds
C
100.00000
OR
 
15.00
           
1875.00
1875.00
 
Maritech Res - SW4 surf - 14,000' TVD; W2SE4 surf - 11,300' TVD
Maritech Res - SW4 & W2SE4 relative to #E-1 Well & further Limited to F Sd
(currently prod.) & C Sd (not prod)
D
100.00000
OR
 
F-Sand-15.0; C-Sand-40.0 BPO, 15.0 APO
                   
Energy XXI GOM
E
12.50000
                         
Coldren Resources
E
50.00000
         
WD
59
G16473
PROD
5000.00
 
36
Maritech Res - Surf to 13,462' TVD
Pisces Energy
A
40.67579
                         
Gulfsands Pet
A
13.15000
                         
Tammany O&G
A
14.00000
                         
The NW Mutual Life Ins Co
A
10.93750
                         
Dynamic Resources
A
11.85000
                 
5000.00
469.3
   
Maritech Res
A
9.38671
                       
Maritech Res - Surf to 13,462' TVD
Pisces - Surf - 100' below Strat Eq of 13,362' TVD (#1 Well)
B
3.12892
                         
Gulfsands Pet
B
13.15000
                         
Tammany O&G
B
14.00000
                         
The NW Mutual Life Ins Co
B
10.93750
                         
Dynamic Resources
B
11.85000
                 
5000.00
2346.7
   
Maritech Res
B
46.93358
                       
Maritech Res - Surf to 13,462' TVD
Pisces - depths 100' below Strat Eq of 13,362' TVD (#1 Well)
C
40.67579
                         
Gulfsands Pet
C
13.15000
                         
Tammany O&G
C
14.00000
                         
The NW Mutual Life Ins Co
C
10.93750
                         
Dynamic Resources
C
11.85000
                 
5000.00
469.3
   
Maritech Res
C
9.38671
                                         
WD
61
G03186
PROD
5000.00
5000.00
56
Maritech Res
Maritech Res
A
100.00000
RT
16.67
15.00
7/1/1975
6/30/1980
       
2500.00
2250
 
Maritech Res - S/2 surf-13,200' TVD Less & Excpt "S" Sd in aliquots desc below
Maritech Res
B
90.00000
OR
 
15.00
           
703.13
562.5
 
Maritech Res - S/2NW4SW4, S2NE4SW4, N2SW4SW4, N2SE4SW4, NW4SW4SE4 as to S Sd &
in the S-1 Sd
Maritech Res
C
90.00000
OR
 
15.00
                   
Tammany O&G
C
10.00000
                       
Maritech Res -S/2 Depths below 13,200' TVD
Maritech Res
D
100.00000
RT
 
15.00
                                                                   
WD
63
G19839
PROD
5000.00
2500
89
Maritech Res - E/2 all depths
Maritech Res
A
50.00000
 
16.67
2.50
6/1/1998
5/31/2003
               
Energy XXI GOM LLC
A
50.00000
                 
2500.00
0
 
Peregrine - W/2 surf - 4719' TVD
Peregrine
B
100.00000
ORRI
 
10.00
           
2500.00
1250
 
Maritech Res - W/2 from 4719' TVD - 99,999' TVD
Maritech Res
C
50.00000
RT
 
2.50
                   
Energy XXI GOM LLC
C
50.00000
           
* See Exhibit 1.1 (C) WELLS list for NRI
                           





 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1 (B) - PROPERTIES
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
April 1, 2011, but effective January 1, 2011, by and between Maritech Resources,
Inc. and Tana Exploration Company LLC
 
NONE
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1 (C) - WELLS
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
April 1, 2011, but effective January 1, 2011, by and between Maritech Resources,
Inc. and Tana Exploration Company LLC
 
OGSYS PN#
BLOCK / LEASE
OPERATOR
Description
Platform Produced From
Current Status (Prod, SI, PROD, SI, PA, TA, & Sold)
 Total Vertical Depth Comp / Prod
 
 Top Perf Depth (MD)
MRI WI
MRI NRI
 Active Net  Depth
 Notes
                                                   
5100020
EC 328 OCSG10638
MARITECH
B-1
EC 328 B
PROD
          3,598
          2,327
         4,654
50.0000%
41.2880%
          2,327
 
5100022
EC 328 OCSG10638
MARITECH
B-2 ST1      
EC 328 B
PROD
          2,700
          1,432
         2,863
50.0000%
41.2880%
          1,432
 
5100023
EC 328 OCSG10638
MARITECH
B-3 ST2         
EC 328 B
PROD
          3,850
          2,204
         4,407
50.0000%
41.2880%
          2,204
 
5100024
EC 328 OCSG10638
MARITECH
B-4                
EC 328 B
PROD
          2,751
          1,313
         2,626
50.0000%
41.2880%
          1,313
 
5100025
EC 328 OCSG10638
MARITECH
B-5               
EC 328 B
PROD
          4,209
          2,275
         4,550
50.0000%
41.2880%
          2,275
 
5100026
EC 328 OCSG10638
MARITECH
B-6
EC 328 B
PROD
          2,780
          1,320
         2,640
50.0000%
41.2880%
          1,320
                           
8453160
EI 342 C-10 OCSG 02319
Mariner/Apache
C-10
EI 342 C
TA
        10,606
          2,252
         9,007
25.0000%
16.6700%
               -
 
8453162
EI 342 C-12/12D OCSG 02319
Mariner/Apache
C-12 C12 D
EI 342 C
SI
          8,188
 
         8,188
25.0000%
16.6700%
          2,047
 
8453164
EI 342 C-14 OCSG 02319
Mariner/Apache
C-14
EI 342 C
PROD
          7,444
 
       11,472
25.0000%
16.6700%
          2,868
 
8453165
EI 342 C-15 OCSG 02319
Mariner/Apache
C-15
EI 342 C
PROD
          8,125
          3,288
       13,150
25.0000%
16.6700%
          3,288
 
8453166
EI 342 C-16 OCSG 02319
Mariner/Apache
C-16
EI 342 C
PROD
          7,252
          3,282
       13,127
25.0000%
20.8333%
          3,282
 
8453152
EI 342 C-2 OCSG 02319
Mariner/Apache
C-2 ST1
EI 342 C
PROD
          6,975
          2,471
         6,460
38.2500%
30.0000%
          2,471
 
8453153
EI 342 C-3 OCSG 02319
Mariner/Apache
C-3
EI 342 C
TA
          7,493
 
         5,598
38.2500%
30.0000%
               -
 
8453154
EI 342 C-4/4D OCSG 02319
Mariner/Apache
C-4/ C-4D
EI 342 C
SI
          6,800
 
         5,510
38.2500%
30.0000%
          2,108
 
8453156
EI 342 C-6 OCSG 02319
Mariner/Apache
C-6
EI 342 C
PROD
          6,800
          2,529
         6,613
38.2500%
30.0000%
          2,529
 
8453157
EI 342 C-7 OCSG 02319
Mariner/Apache
C-7
EI 342 C
PROD
          7,951
 
         8,227
25.0000%
30.0000%
          2,057
 
8453158
EI 342 C-8 OCSG 02319
Mariner/Apache
C-8
EI 342 C
SI
          9,390
 
         6,652
38.2500%
30.0000%
          2,544
 
8453159
EI 342 C-9 OCSG 02319
Mariner/Apache
C-9
EI 342 C
PROD
          7,308
          2,504
         6,546
38.2500%
30.0000%
          2,504
                                                     
7500001
MP  99 OCSG21703
MARITECH
A001
MP 99
PROD
        13,432
        11,255
       11,255
100.0000%
83.3333%
        11,255
 
                         
7510001
MP 163 OCSG07809
MARITECH
A003
MP 160
PROD
          8,950
          5,272
         8,786
60.0000%
45.0000%
          5,272
                           
7550001
MP 175 OCSG08753
MARITECH
A001
MP 175
PROD
          4,335
 
         3,914
100.0000%
79.3333%
          3,914
 
7550002
MP 175 OCSG08753
MARITECH
A002/A002D
 
SI
          3,211
 
         3,823
100.0000%
79.3333%
          3,823
 
7550003
MP 175 OCSG08753
MARITECH
A003
 
SI
          3,900
 
         6,062
100.0000%
79.3333%
          6,062
 
                       
 
7610001
MP 185 OCSG25033
MARITECH
SS#1
MP 175
PROD
        10,761
          4,062
         8,706
46.6600%
38.2500%
          4,062
SUBSEA
                         
7630001
MP 187 OCSG26157
MARITECH
SS#1 (LS)
MP 175
PROD
          2,463
          2,528
         2,528
100.0000%
81.3333%
          2,528
SUBSEA
                         
7640001
MP 200 OCSG23979
MARITECH
SS#1
MP 175
PROD
          8,596
          4,281
         8,562
50.0000%
41.1666%
          4,281
SUBSEA
                         
7650001
MP 206 OCSG23983
MARITECH
A001
 
SI
          3,397
 
         5,872
40.0000%
 
          2,349
EXPIRED LEASE
                         
7660002
MP 207 OCSG22802
MARITECH
A002
MP 178
SI
          6,000
          3,327
         8,317
40.0000%
32.9333%
          3,327
                           
7680001
MP 211 OCSG22803
MARITECH
SS #1
MP 242 A
PROD
          4,012
 
         4,034
50.0000%
41.1666%
          2,017
 SUBSEA
                         
7700002
MP 232 OCSG22806
MARITECH
SS #2
MP 242 A
PROD
          4,036
          2,031
         4,061
50.0000%
41.1666%
          2,031
SUBSEA.
                         
7710001
MP 233 OCSG01645
ERT
SS #1
MP 242 A
PROD
        10,864
          3,531
       10,865
32.5000%
26.6630%
          3,531
SUBSEA
                         
7720002
MP 241 OCSG22808
MARITECH
SS #2
MP 242 A
PROD
          5,035
          3,090
         6,180
50.0000%
41.1666%
          3,090
SUBSEA.
                         
8030104
MP 242 G 18114
MARITECH
A-4
MP 242 A
SI
          3,057
 
         5,910
100.0000%
 
          5,910
EXPIRED LEASE
8030202
MP 267 G 19864
MARITECH
A-2
MP 242 A
SI
          4,286
 
         9,984
100.0000%
 
          9,984
EXPIRED LEASE
                           
MP 279 G 26168
W&T
A-5 ST
MP 283 A
PROD
          9,671
 
       12,410
11.5000%
9.0800%
          1,427
   
MP 279 G 26168
W&T
A-6 ST
MP 283 A
PROD
        13,410
 
       14,264
11.5000%
9.0800%
          1,640
                           
8320060
SL 1772
MARITECH
#6
 
PROD
        13,972
 
         2,304
100.0000%
82.4170%
          2,304
 
8320070
SL 1772
MARITECH
#7
 
PROD
          9,036
        11,077
       11,077
100.0000%
77.6760%
        11,077
SL 1772 #007 BP1: 82.4170%
8320110
SL 1772
MARITECH
#11
 
SI
        11,042
 
       11,042
100.0000%
 
        11,042
   
SL 1772
MARITECH
#16
 
SI
             
8320180
SL 1772
MARITECH
#18
 
SI
        11,148
          9,686
         9,686
100.0000%
82.4170%
          9,686
 
8320200
SL 1772
MARITECH
#20
 
SI
        10,190
 
       10,236
100.0000%
 
        10,236
 
8320240
SL 1772
MARITECH
#24
 
SI
        10,348
 
       11,761
100.0000%
 
        11,761
 
8320271
SL 1772
MARITECH
#27D/27 T
 
SI
          2,304
 
       10,578
100.0000%
 
        10,578
 
8320300
SL 1772
MARITECH
#30/30 D
 
SI
        12,036
 
       11,148
100.0000%
 
        11,148
 
8320310
SL 1772
MARITECH
#31
 
PROD
        12,306
        10,154
       10,154
100.0000%
76.9930%
        10,154
SL 1772 #031 BP1: 82.4170%
8320371
SL 1772
MARITECH
#37D
 
SI
          3,044
 
       10,558
100.0000%
 
        10,558
 
8320380
SL 1772
MARITECH
#38
 
SI
        11,658
          3,292
         3,292
100.0000%
82.4170%
          3,292
 
8320400
SL 1772
MARITECH
#40/40 D
 
SI
        10,924
 
       11,228
100.0000%
 
        11,228
 
8320410
SL 1772
MARITECH
#41
 
SI
        13,796
 
         3,362
100.0000%
82.4170%
          3,362
 
8320420
SL 1772
MARITECH
#42
 
SI
        12,891
 
       12,844
100.0000%
 
        12,844
 
8320450
SL 1772
MARITECH
#45
 
SI
        13,684
 
       10,618
100.0000%
 
        10,618
 
8320460
SL 1772
MARITECH
#46 INJ
 
SI
        11,589
 
       11,354
100.0000%
 
        11,354
 
8320551
SL 1772
MARITECH
#55T INJ
 
SI
          3,336
 
       10,830
100.0000%
 
        10,830
   
SL 1772
MARITECH
#56
 
SI
             
8320621
SL 1772
MARITECH
#62D
 
SI
          9,928
 
       12,036
100.0000%
82.4170%
        12,036
 
8320640
SL 1772
MARITECH
#64
 
SI
          9,224
 
       12,306
100.0000%
 
        12,306
 
8320690
SL 1772
MARITECH
#69
 
SI
          2,758
 
         3,044
100.0000%
 
          3,044
 
8320721
SL 1772
MARITECH
#72D
 
SI
          6,778
 
       11,658
100.0000%
 
        11,658
 
8320730
SL 1772
MARITECH
#73
 
SI
          9,956
 
       10,924
100.0000%
82.4170%
        10,924
 
8320750
SL 1772
MARITECH
#75
 
SI
        13,433
 
       13,429
100.0000%
82.4170%
        13,429
 
8320760
SL 1772
MARITECH
#76
 
PROD
        11,632
        10,970
       10,970
100.0000%
77.6760%
        10,970
 
8320810
SL 1772
MARITECH
#81/81 D
 
SI
          8,710
 
       11,172
100.0000%
 
        11,172
 
8320821
SL 1772
MARITECH
#82D
 
SI
          8,378
 
       10,818
100.0000%
82.4170%
        10,818
 
8320830
SL 1772
MARITECH
#83
 
PROD
        10,078
 
       13,684
100.0000%
82.4170%
        13,684
 
8320841
SL 1772
MARITECH
#84 ST
 
SI
          9,262
 
       11,589
100.0000%
82.4170%
        11,589
 
8320850
SL 1772
MARITECH
#85D
 
SI
          8,362
 
       11,172
100.0000%
 
        11,172
 
8320870
SL 1772
MARITECH
#87
 
SI
          8,707
 
       10,714
100.0000%
 
        10,714
 
8320950
SL 1772
MARITECH
#95 /95 D
 
SI
          8,756
 
       14,570
100.0000%
82.4170%
        14,570
 
8321020
SL 1772
MARITECH
#102
 
SI
          2,921
 
         2,921
100.0000%
82.4170%
          2,921
 
8321031
SL 1772
MARITECH
#103D
 
SI
        11,860
 
       11,860
100.0000%
 
        11,860
 
8321040
SL 1772
MARITECH
#104
 
SI
        11,688
 
       11,688
100.0000%
82.4170%
        11,688
 
8321060
SL 1772
MARITECH
#106
 
SI
        10,865
 
       10,865
100.0000%
 
        10,865
 
8321090
SL 1772
MARITECH
#109
 
SI
        11,020
 
       11,020
100.0000%
 
        11,020
 
8321100
SL 1772
MARITECH
#110
 
SI
        11,014
 
       11,014
100.0000%
 
        11,014
 
8321120
SL 1772
MARITECH
#112D
 
SI
          3,324
 
         3,324
100.0000%
78.8620%
          3,324
SL 1772 #112 BP1, BP2, BP3: 82.4170%
8321131
SL 1772
MARITECH
#113/113D
 
SI
        12,036
 
       12,036
100.0000%
 
        12,036
 
8321141
SL 1772
MARITECH
#114
 
PROD
        11,554
          3,234
         3,234
100.0000%
82.4170%
          3,234
SL 1772 #114 ST BP1 3500A: 82.4170%
8321170
SL 1772
MARITECH
#117/117D
 
PROD
        10,636
 
       11,554
100.0000%
82.4170%
        11,554
 
8321191
SL 1772
MARITECH
#119D
 
SI
        11,143
 
       10,636
100.0000%
82.4170%
        10,636
 
8321250
SL 1772
MARITECH
#125
 
SI
        12,245
 
         9,683
100.0000%
 
          9,683
 
8321260
SL 1772
MARITECH
#126
 
SI
        12,910
        11,496
       11,496
100.0000%
82.4170%
        11,496
 
8321280
SL 1772
MARITECH
#128
 
SI
        10,236
 
       12,245
100.0000%
82.4170%
        12,245
 
8321310
SL 1772
MARITECH
#131
 
SI
        11,172
 
       12,910
100.0000%
82.4170%
        12,910
 
8321370
SL 1772
MARITECH
#137
 
SI
        11,761
        11,084
       11,084
100.0000%
82.4170%
        11,084
 
8321440
SL 1772
MARITECH
#138/138D
 
PROD
        10,578
        11,922
       11,922
100.0000%
 
        11,922
#138: 82.4170; #138D: 79.6560
 
SL 1772
MARITECH
#139
         
100.0000%
82.4170%
   
8321400
SL 1772
MARITECH
#140
 
SI
          6,820
        10,970
       10,970
100.0000%
82.4170%
        10,970
   
SL 1772
MARITECH
#141
 
SI
     
100.0000%
82.4170%
     
SL 1772
MARITECH
#142
 
PROD
        16,762
 
       16,762
100.0000%
80.4830%
        16,762
   
SL 1772
MARITECH
SWD 1
                   
SL 1772
MARITECH
SWD 2
                   
SL 1772
MARITECH
SWD 3 (formerly 121)
                                             
8310040
SL 192 PP
MARITECH
PP #4
 
SI
          5,330
 
         5,330
100.0000%
 
          5,330
   
8310060
SL 192 PP
MARITECH
PP #6
 
SI
          7,896
 
         6,739
100.0000%
72.0000%
          6,739
   
8310170
SL 192 PP
MARITECH
PP #17
 
SI
          8,610
          6,658
         6,658
100.0000%
72.0000%
          6,658
     
SL 192 PP
MARITECH
PP #25
 
SI
         
               -
     
SL 192 PP
MARITECH
PP #26
 
SI
          9,806
 
         7,377
100.0000%
72.0000%
          7,377
     
SL 192 PP
MARITECH
PP #27
 
SI
          3,515
 
         4,922
100.0000%
72.0000%
          4,922
     
SL 192 PP
MARITECH
PP #34
 
SI
         
               -
   
8310450
SL 192 PP
MARITECH
PP #45
 
SI
          7,373
          5,189
         5,189
100.0000%
72.0000%
          5,189
     
SL 192 PP
MARITECH
PP #48
 
SI
               
8310490
SL 192 PP
MARITECH
PP #49
 
SI
          9,806
 
         6,820
100.0000%
 
          6,820
   
8310521
SL 192 PP
MARITECH
PP #52D
 
PROD
          9,816
 
         9,806
100.0000%
72.0000%
          9,806
   
8310620
SL 192 PP
MARITECH
PP #62
 
SI
          6,816
 
         7,896
100.0000%
 
          7,896
   
8310661
SL 192 PP
MARITECH
PP #66
 
PROD
          2,751
          3,243
         3,243
100.0000%
72.0000%
          3,243
   
8310720
SL 192 PP
MARITECH
PP #72
 
SI
          9,022
 
         6,816
100.0000%
72.0000%
     
8310781
SL 192 PP
MARITECH
PP #78
 
SI
          2,792
 
         2,752
100.0000%
72.0000%
     
8310791
SL 192 PP
MARITECH
PP #79 # 79T INJ
SI
          9,022
 
         9,022
100.0000%
       
8310920
SL 192 PP
MARITECH
PP #92
 
SI
          3,515
 
         3,515
100.0000%
       
8311040
SL 192 PP
MARITECH
PP #104
 
PROD
          8,456
          7,706
         7,706
100.0000%
72.0000%
          7,706
   
8311051
SL 192 PP
MARITECH
PP #105
 
SI
          8,310
 
         9,928
100.0000%
 
          9,928
   
8311130
SL 192 PP
MARITECH
PP #113
 
PROD
          7,773
 
         9,224
100.0000%
72.0000%
          9,224
   
8311170
SL 192 PP
MARITECH
PP #117
 
SI
          8,798
 
         2,758
100.0000%
72.0000%
          2,758
   
8311210
SL 192 PP
MARITECH
PP #121 INJ
 
SI
          8,610
 
         9,036
100.0000%
 
          9,036
   
8311220
SL 192 PP
MARITECH
PP #122
 
SI
          9,100
 
         6,778
100.0000%
 
          6,778
   
8311230
SL 192 PP
MARITECH
PP #123
 
PROD
          7,253
 
         9,956
100.0000%
72.0000%
          9,956
   
8311240
SL 192 PP
MARITECH
PP #124
 
SI
          5,330
 
         8,768
100.0000%
 
          8,768
   
8311270
SL 192 PP
MARITECH
PP #127
 
SI
          9,424
 
       11,632
100.0000%
 
        11,632
   
8311281
SL 192 PP
MARITECH
PP #128 INJ
 
SI
          8,676
 
         8,710
100.0000%
 
          8,710
   
8311301
SL 192 PP
MARITECH
PP #130D
 
SI
          8,646
 
         8,378
100.0000%
 
          8,378
   
8311330
SL 192 PP
MARITECH
PP #133
 
SI
          7,792
 
       10,078
100.0000%
72.0000%
        10,078
   
8311340
SL 192 PP
MARITECH
PP #134
 
SI
          7,876
 
         9,262
100.0000%
 
          9,262
   
8311361
SL 192 PP
MARITECH
PP #136D
 
SI
          5,672
 
         8,362
100.0000%
 
          8,362
   
8311401
SL 192 PP
MARITECH
PP #140/140 D
PROD
          8,644
 
         8,707
100.0000%
 
          8,707
   
8311420
SL 192 PP
MARITECH
PP #142 INJ
 
SI
          8,683
 
         9,200
100.0000%
 
          9,200
   
8311430
SL 192 PP
MARITECH
PP #143
 
PROD
          8,600
        10,021
       10,021
100.0000%
72.0000%
        10,021
   
8311450
SL 192 PP
MARITECH
PP #145
 
SI
          6,892
 
         8,756
100.0000%
 
          8,756
   
8311460
SL 192 PP
MARITECH
PP #146
 
SI
          6,776
 
         6,776
100.0000%
 
          6,776
   
8311470
SL 192 PP
MARITECH
PP #147
 
SI
          6,820
 
         6,820
100.0000%
 
          6,820
   
8311480
SL 192 PP
MARITECH
PP #148
 
SI
          7,301
 
         7,301
100.0000%
72.0000%
          7,301
   
8311500
SL 192 PP
MARITECH
PP #150
 
SI
          8,456
 
         8,456
100.0000%
 
          8,456
   
8311550
SL 192 PP
MARITECH
PP #155
 
SI
          8,310
          8,462
         8,462
100.0000%
72.0000%
          8,462
   
8311570
SL 192 PP
MARITECH
PP #157
 
SI
          2,370
          2,304
         2,304
100.0000%
72.0000%
          2,304
   
8311590
SL 192 PP
MARITECH
PP #159
 
SI
          8,798
 
         8,310
100.0000%
 
          8,310
     
SL 192 PP
MARITECH
PP #166
 
SI
         
               -
     
SL 192 PP
MARITECH
PP #173
 
SI
         
               -
   
8311741
SL 192 PP
MARITECH
PP #174 LS/SS
SI
          9,100
          6,972
         6,972
100.0000%
72.0000%
          6,972
     
8311760
SL 192 PP
MARITECH
PP #176
 
SI
          7,253
 
         7,773
100.0000%
 
          7,773
     
8311780
SL 192 PP
MARITECH
PP #178
 
SI
          5,330
 
         8,798
100.0000%
 
          8,798
     
8311791
SL 192 PP
MARITECH
PP #179ST
 
PROD
          9,424
 
         8,610
100.0000%
72.0000%
          8,610
     
8311810
SL 192 PP
MARITECH
PP #181
 
SI
          8,676
          6,758
         6,758
100.0000%
72.0000%
          6,758
     
8311821
SL 192 PP
MARITECH
PP #182D INJ
SI
          8,646
 
         9,100
100.0000%
72.0000%
          9,100
     
8311851
SL 192 PP
MARITECH
PP #185
 
SI
          7,792
 
         7,253
100.0000%
72.0000%
          7,253
     
8311860
SL 192 PP
MARITECH
PP #186
 
PROD
          7,876
 
         5,330
100.0000%
72.0000%
          5,330
     
8311871
SL 192 PP
MARITECH
PP #187 ALT
SI
          5,672
          3,206
         3,206
100.0000%
72.0000%
          3,206
     
8311890
SL 192 PP
MARITECH
PP #189
 
SI
          8,644
 
         9,424
100.0000%
72.0000%
          9,424
     
8311900
SL 192 PP
MARITECH
PP #190
 
SI
          8,683
 
         8,676
100.0000%
 
          8,676
     
8311911
SL 192 PP
MARITECH
PP #191
 
SI
          8,600
 
         8,646
100.0000%
72.0000%
          8,646
     
8311920
SL 192 PP
MARITECH
PP #192
 
SI
          6,892
 
         7,792
100.0000%
 
          7,792
       
SL 192 PP
MARITECH
PP #195
 
SI
     
100.0000%
 
               -
       
SL 192 PP
MARITECH
PP #196
 
SI
     
100.0000%
 
               -
       
SL 192 PP
MARITECH
PP #197
 
SI
     
100.0000%
         
8311981
SL 192 PP
MARITECH
PP #198
 
PROD
          2,824
          5,862
         5,862
100.0000%
72.0000%
          5,862
     
8312020
SL 192 PP
MARITECH
PP #202
 
SI
          9,780
 
         8,644
100.0000%
 
          8,644
     
8312071
SL 192 PP
MARITECH
PP #207D INJ
SI
          7,678
 
         8,683
100.0000%
 
          8,683
     
8312090
SL 192 PP
MARITECH
PP #209/ 209D
SI
          7,470
 
         8,600
100.0000%
 
          8,600
     
8312100
SL 192 PP
MARITECH
PP #210
 
SI
          5,758
 
         6,892
100.0000%
 
          6,892
     
8312120
SL 192 PP
MARITECH
PP #212
 
SI
          7,377
          5,422
         5,422
100.0000%
72.0000%
          5,422
     
8312160
SL 192 PP
MARITECH
PP #216
 
PROD
          8,649
          6,790
         6,790
100.0000%
72.0000%
          6,790
     
8312170
SL 192 PP
MARITECH
PP #217
 
PROD
          7,734
          5,834
         5,834
100.0000%
72.0000%
          5,834
     
8312191
SL 192 PP
MARITECH
PP #219
 
SI
          3,454
          7,345
         7,345
100.0000%
72.0000%
          7,345
     
8312210
SL 192 PP
MARITECH
PP #221
 
PROD
          6,770
          8,884
         8,884
100.0000%
72.4480%
          8,884
     
8312220
SL 192 PP
MARITECH
PP #222
 
PROD
          7,220
          3,265
         3,265
100.0000%
72.0000%
          3,265
     
8312250
SL 192 PP
MARITECH
PP #225
 
SI
        10,480
 
         9,718
100.0000%
 
          9,718
     
8312260
SL 192 PP
MARITECH
PP #226
 
SI
          4,922
 
         9,742
100.0000%
 
          9,742
     
8322270
SL 192 PP
MARITECH
PP #227
 
SI
          9,166
 
         9,912
100.0000%
 
          9,912
     
8312280
SL 192 PP
MARITECH
PP #228
 
SI
          8,642
 
         9,848
100.0000%
 
          9,848
     
8312300
SL 192 PP
MARITECH
PP #230
 
SI
          4,910
 
         9,808
100.0000%
 
          9,808
     
8312310
SL 192 PP
MARITECH
PP #231
 
SI
          3,265
 
         2,824
100.0000%
 
          2,824
     
8312330
SL 192 PP
MARITECH
PP #233
 
SI
          5,846
 
         9,780
100.0000%
 
          9,780
 
   
8312380
SL 192 PP
MARITECH
PP #238 /238D
PROD
          3,379
          9,890
         9,890
100.0000%
72.0000%
          9,890
     
8312400
SL 192 PP
MARITECH
PP #240/ 240D
PROD
          6,997
          9,273
         9,273
100.0000%
72.4480%
          9,273
     
8312410
SL 192 PP
MARITECH
PP #241
 
SI
          8,688
 
         9,525
100.0000%
 
          9,525
 
   
8312450
SL 192 PP
MARITECH
PP #245
 
PROD
          7,792
          4,894
         4,894
100.0000%
72.0000%
          4,894
     
8312460
SL 192 PP
MARITECH
PP #246
 
PROD
          5,379
          5,362
         5,362
100.0000%
72.0000%
          5,362
     
8312481
SL 192 PP
MARITECH
PP #248D
 
SI
        10,592
 
         7,678
100.0000%
 
          7,678
     
8312500
SL 192 PP
MARITECH
PP #250
 
PROD
          5,330
          8,802
         8,802
100.0000%
72.0000%
          8,802
       
SL 192 PP
MARITECH
PP#251
 
SI
     
100.0000%
         
8312530
SL 192 PP
MARITECH
PP #253
 
SI
          4,904
          8,708
         8,708
100.0000%
72.0000%
          8,708
     
8312570
SL 192 PP
MARITECH
PP #257
 
SI
          7,373
 
         7,470
100.0000%
 
          7,470
     
8312590
SL 192 PP
MARITECH
PP #259
 
SI
          6,820
 
         5,758
100.0000%
72.0000%
          5,758
     
8312620
SL 192 PP
MARITECH
PP #262
 
SI
          9,816
 
         8,649
100.0000%
 
          8,649
     
8312630
SL 192 PP
MARITECH
PP #263
 
SI
          6,739
 
         7,734
100.0000%
72.0000%
          7,734
     
8312660
SL 192 PP
MARITECH
PP #266
 
SI
          7,896
 
         3,454
100.0000%
72.0000%
          3,454
     
8312670
SL 192 PP
MARITECH
PP #267
 
SI
          6,816
 
         6,770
100.0000%
 
          6,770
     
8312680
SL 192 PP
MARITECH
PP #268
 
SI
          2,751
 
         7,220
100.0000%
 
          7,220
     
8312690
SL 192 PP
MARITECH
PP #269
 
SI
          9,022
 
       10,480
100.0000%
72.0000%
        10,480
       
SL 192 PP
MARITECH
PP#271
 
SI
     
100.0000%
         
8312720
SL 192 PP
MARITECH
PP #272
 
PROD
          4,912
          4,912
         4,912
100.0000%
72.0000%
          4,912
     
8312771
SL 192 PP
MARITECH
PP #277
 
SI
          6,153
          6,153
         6,153
100.0000%
72.0000%
          6,153
     
8312830
SL 192 PP
MARITECH
PP #283
 
SI
          6,708
          6,708
         6,708
100.0000%
72.0000%
          6,708
     
8312840
SL 192 PP
MARITECH
PP #284
 
SI
          9,166
 
         9,166
100.0000%
72.4480%
          9,166
     
8312850
SL 192 PP
MARITECH
PP #285
 
PROD
          8,642
          8,652
         8,652
100.0000%
72.4480%
          8,652
     
8312890
SL 192 PP
MARITECH
PP #289
 
PROD
          4,910
 
         8,642
100.0000%
72.0000%
          8,642
 
   
8312910
SL 192 PP
MARITECH
PP #291
 
PROD
          5,846
 
         3,265
100.0000%
72.0000%
          3,265
     
8312920
SL 192 PP
MARITECH
PP #292
 
PROD
          3,379
 
         5,846
100.0000%
72.0000%
          5,846
     
8312950
SL 192 PP
MARITECH
PP #295
 
SI
          6,997
          5,850
         5,850
100.0000%
72.0000%
          5,850
     
8312970
SL 192 PP
MARITECH
PP #297
 
PROD
          8,688
          9,070
         9,070
100.0000%
72.0000%
          9,070
     
8312980
SL 192 PP
MARITECH
PP #298
 
PROD
          7,792
          6,884
         6,884
100.0000%
72.0000%
          6,884
     
8313000
SL 192 PP
MARITECH
PP #300
 
SI
          7,148
          5,461
         5,461
100.0000%
72.0000%
          5,461
     
8313011
SL 192 PP
MARITECH
PP #301
 
PROD
        10,592
          7,987
         7,987
100.0000%
72.0000%
          7,987
     
8313020
SL 192 PP
MARITECH
PP #302
 
SI
          5,330
          6,987
         6,987
100.0000%
72.0000%
          6,987
     
8313051
SL 192 PP
MARITECH
PP #305
 
SI
          4,904
 
         3,379
100.0000%
72.0000%
          3,379
     
8313070
SL 192 PP
MARITECH
PP #307
 
PROD
          7,373
          7,110
         7,110
100.0000%
72.0000%
          7,110
     
8313080
SL 192 PP
MARITECH
PP #308
 
SI
          6,820
          6,892
         6,892
100.0000%
72.0000%
          6,892
     
8313090
SL 192 PP
MARITECH
PP #309
 
PROD
          9,806
 
         6,997
100.0000%
72.0000%
          6,997
     
8313101
SL 192 PP
MARITECH
PP #310
 
SI
          9,816
 
         8,688
100.0000%
 
          8,688
     
8313121
SL 192 PP
MARITECH
PP #312
 
PROD
          6,739
 
         7,792
100.0000%
72.0000%
          7,792
 
   
8313131
SL 192 PP
MARITECH
PP #313
 
PROD
          7,896
          6,878
         6,878
100.0000%
72.0000%
          6,878
     
8313150
SL 192 PP
MARITECH
PP #315
 
SI
          6,816
 
         7,148
100.0000%
72.0000%
          7,148
     
8313210
SL 192 PP
MARITECH
PP #321
 
PROD
          2,751
          7,731
         7,731
100.0000%
72.0000%
          7,731
     
8313220
SL 192 PP
MARITECH
PP #322
 
PROD
          9,022
          7,060
         7,060
100.0000%
72.0000%
          7,060
     
8313331
SL 192 PP
MARITECH
PP #323
 
PROD
          7,330
          7,140
         7,140
100.0000%
72.0000%
          7,140
     
8313334
SL 192 PP
MARITECH
PP #324
 
PROD
          7,957
          7,957
         7,957
100.0000%
 
          7,957
     
8313335
SL 192 PP
MARITECH
PP #325
 
PROD
          7,750
          7,750
         7,750
100.0000%
72.0000%
          7,750
     
8313332
SL 192 PP
MARITECH
PP #326 / 326D
PROD
        10,440
        10,440
       10,440
100.0000%
77.6760%
        10,440
Drilled 7/09; PP#326 (D13): 72.0000
 
8313333
SL 192 PP
MARITECH
PP #327
 
PROD
        10,712
        10,712
       10,712
100.0000%
77.6760%
          7,586
Drlled 7/2010
 
8313328
SL 192 PP
MARITECH
PP #328
 
PROD
          7,348
          7,348
         7,348
100.0000%
72.0000%
          7,104
Drilled 6/2010
 
8313290
SL 192 PP
MARITECH
PP #329
 
SI
        10,946
 
       10,900
100.0000%
72.0000%
          7,730
Drilled 2010
 
8313300
SL 192 PP
MARITECH
PP #330
 
SI
        10,946
        10,684
       10,677
100.0000%
72.0000%
        10,677
SL 192 PP#330 BP1 (D12U):  77.6760%
 
8313329
SL 192 PP
MARITECH
PP #332
 
PROD
          8,481
 
         8,454
100.0000%
72.0000%
          8,454
     
SL 192 PP
MARITECH
PP #333
 
PROD
          7,287
 
         7,586
100.0000%
72.0000%
 
SL 192 PP #333 ATTIC: 77.6760%
   
SL 192 PP
MARITECH
PP #334
 
PROD
          7,516
 
         7,104
100.0000%
72.0000%
       
SL 192 PP
MARITECH
PP #336
 
PROD
          7,114
 
         7,730
100.0000%
72.0000%
          7,730
     
SL 192 PP
MARITECH
SWD 2
                     
SL 192 PP
MARITECH
SWD 3
                                                                           
8496001
WD 58 OCSG00146
MARITECH
E1
 
PROD
        11,400
          9,700
         9,700
100.0000%
72.5000%
          9,700
   
8496002
WD 58 OCSG00146
MARITECH
E2
 
SI
        13,551
          4,763
       12,700
37.5000%
26.2500%
          4,763
   
8496003
WD 58 OCSG00146
MARITECH
E3 / E3D
 
SI
        11,400
          7,403
         9,870
100.000 BPO; 75.000% APO
72.500 BPO; 54.375% APO
                                 
8497002
WD 59 OCSG16473
MARITECH
2
 
PROD
        13,277
          5,728
       12,206
46.9300%
34.0424%
          5,728
   
8497001
WD 59 OCSG16473
MARITECH
1 ST 1
 
SI
        13,362
          5,547
       11,820
46.9300%
34.0424%
          5,547
                               
8498001
WD 61 OCSG03186
MARITECH
B1
 
PROD
        13,437
        12,384
       13,760
90.0000%
61.5000%
        12,384
   
8498002
WD 61 OCSG03186
MARITECH
B2 / B2 D
 
PROD
        13,610
 
       14,414
90.0000%
61.5000%
        12,973
   
8498003
WD 61 OCSG03186
MARITECH
B3
 
PROD
          3,253
 
         3,954
90.0000%
61.5000%
          3,559
   
8498004
WD 61 OCSG03186
MARITECH
C1 (10) / C1D
SI
        14,494
 
       12,280
90.0000%
61.5000%
        11,052
                                       
8500001
WD 63 OCSG19839
MARITECH
A1 ST1
 
PROD
        13,920
 
       13,896
50.0000%
40.4166%
          6,948
       
8500002
WD 63 OCSG19839
MARITECH
A2 ST1
 
SI
        13,810
          6,654
       13,308
50.0000%
40.4166%
          6,654
         
WD 63 OCSG19839
Peregrine
D003
         
0.0000%
3.7500%
           
WD 63 OCSG19839
Peregrine
W001
         
0.0000%
1.2500%
         



 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.1 D - EASEMENTS /RIGHTS OF WAY
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
April 1, 2011, but effective January 1, 2011, by and between Maritech Resources,
Inc. and Tana Exploration Company LLC
 
Seg. No.
ROW Number
Originating Id Name
Originating Area Code
Originating Block Number
Originating Lease Number
Receiving Id Name
Receiving Area Code
Receiving Block Number
Receiving Lease Number
Approved Date
Install Date
Status Code
Pipeline Size Code
Production Code
Facility Operator
Operator
Max Water Depth
Max Operating Pressure
Cathodic Code
Pipeline ROW Segment Status Code
Pipeline ROW Permit
ROW Holder
Segment Length
Authority
Bidirectional
RIGHTS OF WAY
10375
G14716
FLANGE
EC
328
G10638
08 SSTI
EC
322
G02254
10/6/1994
11/23/1994
ACT
4
OIL
2409
Maritech Resources, Inc.
243
2140
A
ACT
2409
Maritech Resources, Inc.
15448
DOI
N
10376
G14717
Flange
EC
328
G10638
12-inch SSTI
EC
323
UNLEASE
10/12/1994
1/25/1995
ACT
4
GAS
2409
Maritech Resources, Inc.
238
1440
A
ACT
2409
Maritech Resources, Inc.
8295
DOI
Y
15842
G28223
C
EC
328
G10638
B
EC
328
G10638
10/17/2006
6/1/2007
COMB
6
BLKO
2409
Maritech Resources, Inc.
250
2220
 
RELQ
2409
Maritech Resources, Inc.
4143
DOI
 
15843
G28224
C
EC
328
G10638
B
EC
328
G10638
10/17/2006
5/21/2007
COMB
4
BLKO
2409
Maritech Resources, Inc.
250
2220
 
RELQ
2409
Maritech Resources, Inc.
4136
DOI
 
15844
G28225
B
EC
328
G10638
C
EC
328
G10638
10/17/2006
5/31/2007
R/C
2
LIFT
2409
Maritech Resources, Inc.
250
1480
 
RELQ
2409
Maritech Resources, Inc.
4133
DOI
 
16195
G14716
A Platform
EC
328
G10638
Flange
EC
328
G10638
   
ABN
4
OIL
2409
Maritech Resources, Inc.
243
2140
 
RELQ
2409
Maritech Resources, Inc.
1150
DOI
N
16196
G14717
A Platform
EC
328
G10638
Flange
EC
328
G10638
   
ABN
4
GAS
2409
Maritech Resources, Inc.
238
1440
 
RELQ
2409
Maritech Resources, Inc.
1073
DOI
N
16292
G28223
Cut End
EC
328
G10638
Cut End
EC
328
G10638
   
PABN
6
BLKO
2409
Maritech Resources, Inc.
250
2220
 
RELQ
2409
Maritech Resources, Inc.
200
DOI
N
16293
G28224
Cut End
EC
328
G10638
Cut End
EC
328
G10638
   
PABN
4
BLKO
2409
Maritech Resources, Inc.
250
2220
 
RELQ
2409
Maritech Resources, Inc.
201
DOI
N
16294
G28225
Cut End
EC
328
G10638
Cut End
EC
328
G10638
   
PABN
2
LIFT
2409
Maritech Resources, Inc.
250
1480
 
RELQ
2409
Maritech Resources, Inc.
201
DOI
N
7943
G08541
C
EI
342
G02319
8 SSTI
EI
327
G02910
9/15/1986
10/27/1986
ACT
4
OIL
2851
Mariner Energy Resources, Inc.
285
1440
A
ACT
2851
Mariner Energy Resources, Inc.
18657
DOI
N
14828
G25455
Caisson # 1
MP
99
G21703
Platform A
MP
178
G18105
10/1/2004
4/22/2005
OUT
6
BLKG
2409
Maritech Resources, Inc.
155
2220
 
ACT
2409
Maritech Resources, Inc.
59393
DOI
 
17406
G28375
Capped End
MP
108
G04832
Capped End
MP
108
G04832
2/21/2008
10/18/1991
REM
3
COND
2349
Maritech Resources, Inc.
135
1440
 
RELQ
2409
Maritech Resources, Inc.
1680
DOI
 
14183
G24688
# 3 Caisson
MP
160
G05245
A Platform
MP
164
G21143
6/27/2003
8/27/2003
OUT
4
BLKG
2409
Maritech Resources, Inc.
132
1480
 
ACT
2409
Maritech Resources, Inc.
8888
DOI
 
9683
G13743
A
MP
175
G08753
12 SSTI
MP
178
G13020
8/20/1992
10/7/1992
ACT
6
GAS
2409
Maritech Resources, Inc.
140
1440
A
ACT
2409
Maritech Resources, Inc.
31212
DOI
N
15918
G28246
A
MP
175
G08753
Flange Point
MP
181
G12092
9/14/2007
3/13/2008
OUT
3
COND
2409
Maritech Resources, Inc.
150
1480
 
ACT
2409
Maritech Resources, Inc.
69161
DOI
 
14874
G25472
Plat "A"
MP
178
G18105
18" SSTI
MP
268
UNLEASE
1/18/2005
 
CNCL
8
OIL
2409
Maritech Resources, Inc.
212
1950
 
RELQ
2409
Maritech Resources, Inc.
91466
DOI
 
15919
G28518
A
MP
178
UNLEASE
3" SSTI
MP
178
UNLEASE
9/14/2007
3/29/2008
OUT
3
COND
2409
Maritech Resources, Inc.
150
1480
 
ACT
2409
Maritech Resources, Inc.
1496
DOI
 
9433
G13223
A
MP
181
G12092
12 SSTI
MP
108
G04832
7/29/1991
10/17/1991
ABN
8
GAS
2409
Maritech Resources, Inc.
138
1200
A
RELQ
2409
Maritech Resources, Inc.
37283
DOI
N
17205
G28375
Flange Point
MP
181
G12092
Platform A
MP
108
G04832
9/28/2007
10/18/1991
OUT
3
COND
2409
Maritech Resources, Inc.
135
1480
 
ACT
2409
Maritech Resources, Inc.
33561
DOI
 
14751
G25427
A
MP
207
G22802
6" SSTI
MP
178
G18105
10/12/2004
8/15/2005
OUT
6
BLKG
2409
Maritech Resources, Inc.
177
2220
 
ACT
2409
Maritech Resources, Inc.
46047
DOI
N
17376
G28434
SSW #SS001
MP
211
G22803
A
MP
242
UNLEASE
5/21/2008
 
ACT
3
BLKG
2409
Maritech Resources, Inc.
197
2160
 
ACT
2409
Maritech Resources, Inc.
29688
DOI
 
17372
G28432
SSW #SS002
MP
232
G22806
A
MP
242
UNLEASE
5/21/2008
2/2/2009
ACT
3
BLKG
2409
Maritech Resources, Inc.
197
2162
 
ACT
2409
Maritech Resources, Inc.
23610
DOI
 
17374
G28433
SSW #SS002
MP
241
G22808
A
MP
242
UNLEASE
5/21/2008
2/13/2009
ACT
3
BLKG
2409
Maritech Resources, Inc.
197
2162
 
ACT
2409
Maritech Resources, Inc.
16439
DOI
 
12408
G21482
A
MP
242
G18114
A
MP
265
G19863
4/24/2000
6/14/2000
ACT
6
BLKG
2409
Maritech Resources, Inc.
210
2160
A
ACT
2409
Maritech Resources, Inc.
23254
DOI
N
12449
G21522
A
MP
242
G18114
A
MP
265
G19863
4/27/2000
6/15/2000
ACT
6
BLKG
2409
Maritech Resources, Inc.
210
2160
A
ACT
2409
Maritech Resources, Inc.
23254
DOI
N
17373
G28432
A
MP
242
UNLEASE
SSW #SS002
MP
232
G22806
5/21/2008
 
ACT
1
UMB
2409
Maritech Resources, Inc.
197
0
 
ACT
2409
Maritech Resources, Inc.
23610
DOI
 
17375
G28433
A
MP
242
UNLEASE
SSW #SS002
MP
241
G22808
5/21/2008
 
ACT
1
UMB
2409
Maritech Resources, Inc.
197
0
 
ACT
2409
Maritech Resources, Inc.
16439
DOI
 
17377
G28434
A
MP
242
UNLEASE
SSW #SS001
MP
211
G22803
5/21/2008
 
ACT
1
UMB
2409
Maritech Resources, Inc.
197
0
 
ACT
2409
Maritech Resources, Inc.
29688
DOI
 
15189
 
Caisson E
WD
58
146
Caisson #1
WD
59
G16473
8/22/2005
11/20/2005
ACT
6
BLKG
2409
Maritech Resources, Inc.
60
2220
       
5180
DOI
 
13130
 
Caisson No. 1
WD
59
G16473
SSTI w 17995
WD
59
G16473
2/7/2001
2/23/2001
ACT
6
G/C
2409
Maritech Resources, Inc.
62
2220
A
     
5092
DOI
N
17995
G28970
No. 2 Caisson
WD
59
G16473
B Platform
WD
61
G03186
1/15/2010
 
ACT
6
G/C
2409
Maritech Resources, Inc.
105
2220
 
ACT
2409
Maritech Resources, Inc.
17571
DOI
 
17049
G28316
C Platform
WD
61
G03186
A Platform
WD
62
G25007
6/19/2007
7/5/2004
OUT
4
BLKG
2409
Maritech Resources, Inc.
134
2162
 
ACT
2409
Maritech Resources, Inc.
13769
DOI
 
17052
G28319
B Platform
WD
61
G03186
A Platform
WD
62
G25007
5/22/2007
10/30/2002
PROP
4
BLKG
2409
Maritech Resources, Inc.
128
1440
 
ACT
2409
Maritech Resources, Inc.
17623
DOI
 
17053
G28320
B platform
WD
61
G03186
A Platform
WD
62
G25007
5/22/2007
10/30/2002
ACT
4
BLKG
1834
Stone Energy Corporation
128
1440
 
ACT
2409
Maritech Resources, Inc.
17623
DOI
 
15920
G24250
Platform A
WD
62
G25007
12-Inch SSTI
WD
62
G25007
12/8/2006
4/2/1990
ACT
6-Apr
OIL
2409
Maritech Resources, Inc.
135
1440
 
ACT
2409
Maritech Resources, Inc.
1109
   
17048
G28315
Platform A
WD
62
G25007
18-inch SSTI
WD
62
G25007
9/14/2007
9/18/2007
ACT
4
GAS
2409
Maritech Resources, Inc.
125
1440
 
ACT
2409
Maritech Resources, Inc.
3413
DOI
 
17051
G28318
A
WD
62
G25007
A
WD
63
G19839
9/6/2007
10/30/2002
ACT
2
SPLY
2409
Maritech Resources, Inc.
163
1440
 
ACT
2409
Maritech Resources, Inc.
5815
DOI
 
17050
G28317
A
WD
63
G19839
A
WD
62
G25007
9/6/2007
4/12/1990
ACT
8
BLKG
2409
Maritech Resources, Inc.
135
1440
 
ACT
2409
Maritech Resources, Inc.
5653
DOI
                                                                               
                         
AREA
LEASE #
OPERATOR
OWNER
INTEREST
EFF DATE
EXP DATE
                                     
TBAY
4467
Maritech
Maritech
100%
2/25/2004
2/25/2024
                                     
TBAY
4865
Maritech
Maritech
100%
7/6/2007
7/6/2027
                                     
TBAY
4878
Maritech
Maritech
100%
7/19/2007
7/19/2027
                                     
TBAY
4932
Maritech
Maritech
100%
9/28/2007
2/28/2027
                                     
TBAY
4933
Maritech
Maritech
100%
9/28/2007
2/28/2027
                                                                               
         
RIGHTS OF USE AND EASEMENTS
Area
Block
Field
RUE/Lease Number
Structure Name
Structure Number
Struc Type Code
Authority Type
Authority Status
Bus Asc Name
Complex ID Number
Maj Struc Flag
Install Date
District Code
Heliport Flag
Lease Number
Water Depth
Latitude
Longitude
Nad Year Cd
Proj Code
Ptfrm X Location
Ptfrm Y Location
Surf N S Dist
Surf N S Code
Surf E W Dist
MP
178
MP178
G30061
A
1
FIXED
Right-of-Use and Easement
Approved
Maritech Resources, Inc.
972
Y
 
1
Y
G18105
150
29.577
-88.472785
27
72
2909221
342290
5210
S
6379
MP
242
WILD
G30011
A
1
FIXED
Right-of-Use and Easement
Approved
Maritech Resources, Inc.
627
N
 
1
Y
 
197
29.364
-88.352401
27
72
2949489
265914
2584
S
4389
MP
164
MP164
G30062
A
1
FIXED
Right-of-Use and Easement
Approved
Maritech Resources, Inc.
948
N
 
1
Y
 
130
29.637
-88.487662
27
72
2903952
363967
2613
N
3102
WD
62
WD061
G30071
A
1
FIXED
Right-of-Use and Easement
Approved
Maritech Resources, Inc.
23817
Y
 
1
Y
 
120
29.022
-89.663761
27
72
2533646
133147.2
9313
S
1318



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(G) – CONTRACTS


Attached to and made a part of that certain
Purchase and Sale Agreement dated April 1, 2011, but effective January 1, 2011,
by and between Maritech Resources, Inc. and Tana Exploration Company LLC


PROPERTIES - BLOCKS
DATE OF AGREEMENT
PARTY
PARTY
INSTRUMENT TYPE
EC 328
January 1, 2005
Maritech, as Operator
Arena, as Non-operator
Offshore Operating Agreement covering all of Block 328, East Cameron Area, South
Addition from the surface of the earth down to and including the stratigraphic
equivalent of the base of the HB-5 sand as seen at a depth of 4,195 feet TVD in
the Mesa Petroleum Co. OCS-G 2255 Well No. A-22 located in East Cameron 323.
 
 
EC 328
November 23, 2004
Arena Energy LLC
Maritech Resources, Inc.
Participation & Acquisition Agreement as amended effective December 22, 2004 and
as amended effective January 1, 2005
 
EC 328
November 23, 2004.
Arena Energy LLC
Maritech Resources, Inc.
Option Agreement, as amended effective October 12, 2005
 
EC 328
January 1, 2005
Arena Energy LLC
Maritech Resources, Inc.
Stipulation of Interest & Agreement, as amended effective November 5, 2005
 
 
 
EC 328
October 1, 1994 as amended on January 18, 1995.
 
Union Pacific Resources Company
Zilkha Energy Company
Farmout Agreement, as amended
 
EC 328
April 22, 1992 as amended on September 1, 1993
Union Pacific Resources Company
Zilkha Energy Company
 
Farmout Agreement, as amended
 
 
EC 328
August 22, 2001
El Paso Production GOM Inc.
Louis Dreyfus Natural Gas Corp.
Agreement of Temporary Reduction of Overriding Royalty Interest
 
EC 328
December 1, 2004
El Paso Production GOM Inc.
Maritech Resources, Inc.
Agreement of Partial Suspension of Overriding Royalty Interest
 
EC 328
August 18, 1993, effective August 11, 1993
Zilkha Energy Company
David T. Cameron, et al
Assignment of Net Profits Interest
 
EC 328
April 1, 1996
Union Pacific Resources Company
Zilkha Energy Company
Assignment of Overriding Royalty in Oil and Gas Lease
 
EC 328
April 1, 1996
Union Pacific Resources Company
Zilkha Energy Company
Corrective Assignment of Overriding Royalty in Oil and Gas Lease
 
EC 328
April 1, 1996
Zilkha Energy Company
William Harmon, et al
Assignment of Net Profits Interest
 
EC 328
January 1, 2005
Maritech Resources, Inc.
Arena Offshore, LLC
Assignment of Operating Rights and Bill of Sale
 
EC 328
January 1, 1990
Zilkha Energy Company
 
Incentive Pool Plan, as amended
 
 
EC 328
June 20, 1996 but effective April 1, 1996
Union Pacific Resources Company
Zilkha Energy Company
Sale of Interest and Equity Trades Letter Agreement
 
EC 328
February 1, 2006
Maritech Resources, Inc.
El Paso Production GOM Inc.
Election to Purchase Overriding Royalty Interest
 
EC 328
February 27, 2006
Maritech Resources, Inc.
Arena Energy, L.L.C.
Election to Purchase Undivided One-half Overriding Royalty Interest
 
 
EC 328
June 30, 2005
El Paso E&P Company LP
Maritech Resources, Inc.
Assignment of Overriding Royalty Interest
 
EC 328
June 30, 2005
Maritech Resources, Inc.
Arena Energy, L.L.C., et al
Assignment of Overriding Royalty Interest
 
EI 342/343/344
12/19/03
Forest Oil Corporation, operator of Eugene Island Block 342 "C" Platform; Devon
Energy Production Company, L.P., et al, working interest owners of Eugene Island
Block 342 "C" Platform
Spinnaker Exploration Co. LLC, User, as operator/owner of Eugene Island Block
343 and W/2 of Eugene Island Block 344
Production Processing Handling and Operating Agreement
 
EI 342/343/344,
12/19/03
Forest Oil Corporation, operator of Eugene Island Block 342 "C" Platform; Devon
Energy Production Company, L.P., et al, working interest owners of Eugene Island
Block 342 "C" Platform
Spinnaker Exploration Co. LLC, User, as operator
Production Processing Handling and Operating Agreement
 
EI 342
 
5/1/1988
Elf Aquitaine Operating, Inc., Operator
Plumb Offshore, Inc. and TXP Operating Company, Non-Operators
Offshore Operating Agreement covering W/2 Block 342
 
EI 342
5/9/86
Texaco Inc., as First Party
Huffco Petroleum Corporation, as Second Party
Sublease Agreement covering the NW/4 Block 342
 
EI 342
9/5/84
Texaco Inc. and Tenneco Exploration, Ltd., as First Party
Huffco Petroleum Corporation, as Second Party
Sublease Agreement covering the SW/4 Block 342
 
EI 342
5/9/86
 
Huffco Petroleum Corporation
Sublease Agreement covering the NW/4 Block 342
 
EI 342
 
9/5/84
Texaco Inc. and Tenneco Exploration, Ltd., as First Party
Huffco Petroleum Corporation, as Second Party
Sublease covering the SW/4 Block 342
 
EI 342
August 1, 2009
Louis Dreyfus Producer Services
MRI
Consent & Assignment of Dreyfus Gas Processing Agreement w/ Targa Resources
 
EI 342
May 1, 2008
TXP Operating Company
Elf Aquitaine
Gas Balancing Agreement
 
EI 342
May 1, 2010
Tennessee Pipeline
MRI
HC Liquids Transport Agreement
 
EI 342
 
12/1/1984
TXP Operating Company, Plumb Offshore, Inc.
Huffco Petroleum Corp.
Participation Agreement and Operating Agreement covering SW/4 Block 342
 
EI 342
 
2/1/1971
Tenneco Oil Company
Texaco Inc
Operating Agreement covering the E/2 Block 342
 
EI 342
April 24, 1987
Huffco Petroleum Corporation, TXP Operating Company
Plumb Offshore, Inc.
 
Platform Cost Allocation Letter Agreement
 
EI 342
 
January 1, 2008 and as amended by July 28,2008
Mariner Energy Resources, Inc., et al, as Owners
Chevron U.S.A. Inc., as Producers, and Mariner Energy, Inc., as Operator
Slot Use Agreement
 
EI 342
 
July 28, 2008
Mariner Energy, Inc., Maritech Resources, Inc., and Apache Corporation
Chevron U.S.A. Inc. and Mariner Energy, Inc.
C-5 Well Sidetrack Letter Agreement provides for Chevron and Mariner to take
over the C-5 well for purpose of drilling a new sidetrack well and amended
certain provisions of the Slot Use Agreement
 
EC 328
August 22, 2001
El Paso Production GOM Inc.
Louis Dreyfus Natural Gas Corp.
Agreement of Temporary Reduction of Overriding Royalty Interest
 
WD 58
January 1, 1990
Conoco, Inc., et al, as Assignors
Pan Petroleum, Inc., as Assignee
Assignment of Operating Rights regarding call on production and lease
termination
 
WD 58
December 8, 1999
Panaco, Inc.
Basin Exploration, Inc.
Letter Agreement
 
WD 58
 
December 23, 1999
Panaco, Inc., as Farmor
Basin Exploration, Inc., as Farmee
Farmout Agreement
 
WD 58
March 24, 2000
Panaco, Inc.
Basin Exploration, Inc.
Letter Agreement
 
WD 58
May 11, 2000
Panaco, Inc.
Basin Exploration, Inc.
Letter Agreement
 
WD 58
July 9, 2001
Panaco, Inc.
Stone Energy Corporation.
Letter Agreement
 
WD 58
February 22, 2000
Basin Exploration, Inc.
Duke Energy Hydrocarbons, LLC.
 
Participation Agreement
 
WD 58
February 22, 2000
Basin Exploration, Inc.
Duke Energy Hydrocarbons, LLC
 
Assignment of Farmout Agreement
 
WD 58
May 3, 2000
Basin Exploration, Inc.
Duke Energy Hydrocarbons, LLC.
Letter Agreement
 
WD 58
May 3, 2000
Basin Exploration, Inc., as Operator
Duke Energy Hydrocarbons, LLC, as Non-operator
Offshore Operating Agreement covers Shallow Rights 0 -- 11,300'
 
WD 58
 
May 3, 2000
Stone Energy Corporation
Duke Energy Hydrocarbons, LLC
Amendment to Operating Agreement, amended Exhibit A to include W2SE4 and Stone
as successor of Basin
 
WD 58
 
January 27, 2004
Stone Energy Corporation
Marlin Energy Offshore, LLC
Amendment to Operating Agreement, amended Insurance Exhibit
 
WD 58
 
May 2, 2000
Basin Exploration, Inc. as Farmee
Energy Development Corporation, et al, as Farmors
Farmout Letter Agreement, pertains to deep Rights in SW4 below 11,300'  to
14,000' TVD
 
WD 58
April 28, 2000
Basin Exploration, Inc., as Operator
Energy Development Corporation, et al, as Non-operators
Offshore Operating Agreement pertains to deep Rights in SW4 below 11,300'  to
14,000' TVD
 
WD 58
May 22, 2000
Basin Exploration, Inc.
Duke Energy Hydrocarbons, LLC
Letter Agreement
 
WD 58
 
January 16, 2004
Stone Energy Corporation
Entech Enterprises, Inc.
Amendment to Operating Agreement, amended Insurance Exhibit
 
WD 58
August 9, 2000
Basin Exploration, Inc.
Duke Energy Hydrocarbons, LLC, Energy Development Corporation and Entech
Enterprises, Inc.
Letter Agreement, regarding ownership, AFE and cost sharing of installation of
caisson and bridge to WD 58 "D" Platform.
 
 
WD 58
November 13, 2002
Stone Energy Corporation
Duke Energy Hydrocarbons, LLC, Samedan Oil Corporation and Entech Enterprises,
Inc.
Letter Agreement, setting out ownership of WD 58 "E" Caisson as follows:  Stone
- 70.84%; Duke - 12.5%, Samedan - 15.83%, and Entech - 0.83%
 
 
WD 58
Effective May 1, 2000, as amended on January 29, 2001 (First Amendment), May 7,
2001 (Second Amendment), December 14, 2001 (Third Amendment), June 25, 2002
(Fourth Amendment), April 1, 2002 (Fifth Amendment), May 27, 2005 (Sixth
Amendment) and October 1, 2005 (Seventh Amendment
Stone Energy Corporation, as Producer
Dynegy Midstream Services, Limited Partnership, as Processor
Natural Gas Processing Agreement
 
WD 58, WD 59
June 1, 2005 Terminated by 4-9-10 letter
 
Palm Energy Offshore, L.L.C. Inc., as operator of WD 58 "D" Platform
Stone Energy Corporation, et al, as producers of WD 59 # 1 and 2 wells and WD 58
# D-5 (E-1) E-2 and E-3 wells
Production Processing Agreement
 
WD 58 and WD 59, WD 61
April 28, 2010
Maritech Resources, Inc.
Tammany Oil & Gas LLC, et al
Flowline Agreement
 
WD 59
 
March 18, 1996
Tana Oil and Gas Corporation, as Operator
Enserch Exploration, Inc., The Northwestern Mutual Life Insurance Co., PB-SB
Investment Partnership II, and Energy Development Corporation, as Non-operators
Offshore Operating Agreement
 
WD 58
June 1, 2005 Terminated by 4-9-10 letter
 
Palm Energy Offshore, L.L.C. Inc., as operator of WD 58 "D" Platform
Stone Energy Corporation, et al, as producers of WD 59 # 1 and 2 wells and WD 58
# D-5 (E-1) E-2 and E-3 wells
Production Processing Agreement
 
WD 58 and WD 59
April 28, 2010
Maritech Resources, Inc.
Tammany Oil & Gas LLC, et al
Flowline Agreement
             
WD 59, 60 and 78
 
March 18, 1996
Tana Oil and Gas Corporation, as Operator
Enserch Exploration, Inc., The Northwestern Mutual Life Insurance Co., PB-SB
Investment Partnership II, and Energy Development Corporation, as Non-operators
Offshore Operating Agreement
 
WD 59
 
August 9, 1999
Tana Oil and Gas Corporation, as Farmor
Basin Exploration, Inc., as Farmee
Farmout Proposal Letter Agreement
 
WD 59
 
August 23, 1999
Basin Exploration, Inc.
Northwestern Mutual Life insurance Co., et al
Well  Participation Election Letter Agreement
 
WD 59
October 5, 1999 and effective August 10, 1999
Tana Oil and Gas Corporation, as Farmor
Basin Exploration, Inc., as Farmee
 
Farmout and Exploration Agreement
 
WD 59
 
January 19, 2004
Stone Energy, as Operator
The Northwestern Mutual Life Insurance Company and NCX Company, L.L.C., as
Non-operators
Amendment to Operating Agreement Insurance Exhibit
 
WD 59 & WD 62
April 28, 2010, and made effective March 1, 2010
Maritech Resources, Inc., as Processor
Tammany Oil & Gas LLC, et al, as Producers.
Production Handling Agreement pertains to processing of production from WD 59 at
WD 62 A Platform
 
WD 61
 
February 1, 1998, as amended on April 28, 1998, March 26, 2002 and July 2, 2002
Pioneer Natural Resources USA, Inc., as Farmor
Basin Exploration, Inc., as Farmee
Farmout Agreement
 
WD 61
 
April 30, 1998
Basin Exploration, Inc.
GHP Corporation
Prospect Trade Agreement
 
WD 61
 
May 22, 1998
Basin Exploration, Inc., as Assignor
GHP Corporation, as Assignee
Assignment of Farmout Agreement
 
WD 61
 
April 29, 1998, as amended on October 27, 1998, December 4, 2003 and May 1, 2004
Basin Exploration, Inc., as Operator
IP Petroleum Company, Inc., et al, as Non-Operators
Offshore Operating Agreement
 
WD 61
 
January 1, 2002, as amended
Stone Energy  Corporation, as Producer
Dynegy Midstream Services, Limited Partnership, as Processor
Natural Gas Processing Agreement
 
WD 61
 
February 22, 1999
Pioneer Natural Resources USA, Inc.
Basin Exploration, Inc.
Pipeline Crossing Letter  Agreement
 
WD 61 & WD 62
 
September 10, 2002
Stone Energy  Corporation
Pure Partners, LP, et al
Platform Processing Agreement
 
WD 61
 
July 1, 2003
Pioneer Natural Resources USA, Inc., as Farmor
Stone Energy Corporation, as Farmee
Farmout Agreement
 
WD 61
 
December 4, 2003
Stone Energy  Corporation
NCX Company, L.L.C., as non-operator
Amendment to Operating Agreement Insurance Exhibit
 
WD 61
April 1, 2010
Targa Resources
MRI
Amendment to add WD 58-59 to Gas Processing Agreement
 
WD  62
 
August 10, 2006
ExxonMobil Pipeline Company
Stone Energy Corporation
Connection Agreement
 
WD 62
January 2, 1990, as amended
Southern Natural Gas Company
Walter Oil and Gas Corporation
Construction, Installation, Operation and Maintenance of Measurement and
Pipeline Facilities Agreement
 
WD 62
June 1, 2002
Walter Oil and Gas Corporation
Stone Energy Corporation
Assignment and Bill of Sale
 
WD 62
September 16, 2002 and effective July 1, 2002
Southern Natural Gas Company
Stone Energy Corporation
Adoption, Ratification and Amendment of Construction, Installation, Operation
and Maintenance of Measurement and Pipeline Facilities Agreement
 
WD 63
May 17, 1999
Basin Exploration, Inc.
DETMI Management, Inc.
Participation Agreement
 
WD 63
May 24, 1999 and as amended January 27, 2004
Basin Exploration, Inc., as Operator
DETMI Management, Inc., as Non-operator
Offshore Operating Agreement
 
WD 63 & WD 62
 
September 10, 2002
Stone Energy Corporation as Owner
Duke Energy Hydrocarbons, LLC, et al as Producer
Platform Processing Agreement
 
WD 63
 
June 10, 2005
Peregrine Oil & Gas, LP
Stone Energy Corporation
Option Agreement
 
WD 63
 
June 10, 2005 as amended on January 25, 2006 and May 12, 2006
Stone Energy Corporation, et al, as Farmor
Peregrine Oil & Gas, LP, as Farmee
Farmout Agreement
 
MP 99, 160, 163, 175, 185, 187, 200, 207, 211, 232, 233, 241,
11/20/2007, effective 9/1/2007
MAGNUM HUNTER PRODUCTION, INC. (SELLER)
MARITECH RESOURCES, INC. (PURCHASER)
PURCHASE AND SALE AGREEMENT
 
MP 99, 160, 163, 175, 185, 200,
10/1/2007
MAGNUM HUNTER PRODUCTION, INC. (GATHERER TRANSPORTER)
MARITECH RESOURCES, INC., ET AL (PRODUCERS)
CONDENSATE GATHERING AND TRANSPORTATION AGREEMENT , PROVIDES FOR CONSTRUCTION,
INSTALLATION, MAINTENANCE AND ABANDONMENT OF A 12-MILE CONDENSATE PIPELINE, AND
RELATED FACILITEIS, COMPRISING THE MAIN PASS PIPELINE SYSTEM
 
MP 99, 160, 163, 175, 185, 200,
12/14/2007
MAGNUM HUNTER PRODUCTION, INC. (GATHERER TRANSPORTER)
 
JPMORGAN CHASE, ESCROW AGENT
MARITECH RESOURCES, INC., ET AL (PRODUCERS)
ESCROW AGREEMENT, PROVIDES FOR ESTABLISHMENT OF AN ESCROW ACCOUNT TO WHICH THE
PARTIES DEPOSIT THEIR PROORTIONATE SHARES OF ABANDONMENT COSTS RELATIVE TO MAIN
PASS PIPELINE SYSTEM.
 
MP 99, 160, 163, 175, 185, 200,
10/1/2007
OFFSHORE SHELF, LLC, ET AL (PROCESSORS)
MARITECH RESOURCES, INC., ET AL (PRODUCERS)
PRODUCTION HANDLING AGREEMENT, PROVIDES FOR HANDLING OF CONDENSATE PRODUCED FROM
MAIN PASS PIPELINE SYSTEM WELLS AT THE MP 108 "A" PLATFORM
 
MP 99
7/15/2004
FOREST OIL CORPORATION (SELLER)
MAGNUM HUNGER PRODUCTION, INC. (BUYER)
PURCHASE AND SALE AGREEMENT
 
MP 99
7/27/2004
MAGNUM HUNTER PRODUCTION, INC.
NI ENERGY VENTURE INC.
LETTER OF INTENT: ACQUISITION OF INTEREST
 
MP 160
2/12/2003
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
W&T OFFSHORE, INC. (NON-OPERATOR)
OPERATING AGREEMENT OFFSHORE LOUISIANA, COVERS: (1) S/2S/2 MAIN PASS BLOCK 160
FROM SURFACE TO 3,800' MD; AND (2) MAIN PASS BLOCK 163 FROM 5,500' TO 10,100'
TVD
 
MP 160
2/12/2003
MAGNUM HUNTER PRODUCTION, INC.
W&T OFFSHORE, INC.
PARTICIPATION AGREEMENT
 
MP 160
6/29/2005, effective 10/1/2003
MAGNUM HUNTER PRODUCTION, INC. (PLATFORM OWNER)
 
W&T OFFSHORE, INC., ET AL (PRODUCERS)
PRODUCTION HANDLING AGREEMENT, PROVIDES FOR HANDLING OF PRODUCTION FROM MP 163
A-3 WELL AT MP 160 “A” PLATFORM
 
MP 160
5/10/2002
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
FARMOUT AGREEMENT
 
MP 160
11/12/2002
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
FIRST AMENDMENT TO FARMOUT AGREEMENT: EXTENSION OF TIME
 
MP 160
2/19/2003
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
SECOND AMENDMENT TO FARMOUT AGREEMENT
 
MP 160
4/9/2003
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
THIRD AMENDMENT TO FARMOUT AGREEMENT
 
MP 160
6/3/1996
Effective
4/1/1996
MURPHY EXPLORATION AND PRODUCTION COMPANY
CALLON PETROLEUM OPERATING COMPANY
ACT OF EXCHANGE
 
MP 163
2/12/2003
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
 
W&T OFFSHORE, INC. (NON-OPERATOR)
OPERATING AGREEMENT OFFSHORE LOUISIANA, COVERS MP 163 FROM 5,500’ TO 10,100’ TVD
 
MP 163
2/12/2003
MAGNUM HUNTER PRODUCTION, INC.
W&T OFFSHORE, INC.
PARTICIPATION AGREEMENT
 
MP 163, 164 AND 178
6/29/2005
Effective
10/1/2003
MAGNUM HUNTER PRODUCTION, INC. (PLATFORM OWNER)
W&T OFFSHORE, INC., ET AL (PRODUCERS)
PRODUCTION HANDLING AGREEMENT
PROVIDES FOR HANDLING OF PRODUCTION FROM MP 163 #3 WELL AT MP 164 “A” AND MP 178
“A” PLATFORMS
 
MP 163
5/10/2002
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
FARMOUT AGREEMENT
 
MP 163
11/12/2002
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
FIRST AMENDMENT TO FARMOUT AGREEMENT: EXTENSION OF TIME
 
MP 163
2/19/2003
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
SECOND AMENDMENT TO FARMOUT AGREEMENT
 
MP 163
4/9/2003
CALLON PETROLEUM OPERATING COMPANY (FARMOR)
MAGNUM HUNTER PRODUCTION, INC. (FARMEE)
THIRD AMENDMENT TO FARMOUT AGREEMENT
 
MP 163
6/3/1996
Effective
4/1/1996
MURPHY EXPLORATION AND PRODUCTION COMPANY
CALLON PETROLEUM OPERATING COMPANY
ACT OF EXCHANGE
 
MP 175
4/1/2008
MARITECH RESOURCES, INC. (PROCESSOR)
 
MARITECH RESOURCES, INC., ET AL (PRODUCERS)
PRODUCTION HANDLING AGREEMENT, PROVIDES FOR HANDLING OF PRODUCTION FROM MP 185
AT THE MP 175 "A" PLATFORM
 
MP 175
4/1/2008
MARITECH RESOURCES, INC. (PROCESSOR)
MARITECH RESOURCES, INC., ET AL (PRODUCERS)
PRODUCTION HANDLING AGREEMENT, PROVIDES FOR HANDLING OF PRODUCTION FROM MP 200
AT THE MP 175"A" PLATFORM
 
MP 175
6/1/2006
FAIRWAYS OFFSHORE EXPLORATION, INC., ET AL (SELLERS)
MAGNUM HUNTER PRODUCTION, INC. (BUYER)
ASSET SALE LETTER AGREEMENT, SALE/PURCHASE OF 100% RECORD TITLE INTEREST IN MP
175
 
MP 175
7/22/2005,
effective
1/1/2005
DEVON ENERGY PRODUCTION COMPANY, L.P., ET AL (SELLER)
MARITECH RESOURCES, INC. (BUYER)
PURCHASE AND SALE AGREEMENT, 42.49985% RECORD TITLE;
21.24992% OPERATING RIGHTS FROM 4,400' TVD TO 50,000' TVD
 
MP 175
6/16/2006
MAGNUM HUNTER PRODUCTION, INC.
TETRA APPLIED TECHNOLOGIES, LP
LETTER AGREEMENT:  RIGHT OF FIRST REFUSAL OF P&A OPERATIONS
 
MP 175
12/17/1992
TEXAS EASTERN TRANSMISSION CORP.
GENERAL ATLANTIC RESOURCES, INC. (PRODUCER)
GAS MEASUREMENT & PIPELINE CORROSION INHIBITOR INJECTION AGREEMENT
 
MP 175
9/24/1992
OPI INTERNATIONAL, INC.
GENERAL ATLANTIC RESOURCES, INC.
CONTRACT FOR THE TRANSPORTATION & INSTALLATION OF FOUR-PILE PLATFORM
 
MP 175
9/17/1992
TEXAS EASTERN TRANSMISSION CORP.
GENERAL ATLANTIC RESOURCES, INC. (PRODUCER)
FACILITIES INTERCONNECT & REIMBURSEMENT AGREEMENT (LETTER AGREEMENT)
 
MP 178
8/21/2006
SOJITZ ENERGY VENTURE, INC.
CIMAREX ENERGY CO.
LETTER AGREEMENT: WITHDRAWAL BY SOJITZ
 
MP 178
8/1/2004
MAGNUM HUNTER PRODUCTION, INC. (SELLER)
NI ENERGY VENTURE, INC. (BUYER)
PURCHASE AND SALE AGREEMENT
 
MP 178
1/3/2002
THE CIT GROUP – EQUIPMENT FINANCING, INC.
MAGNUM HUNTER PRODUCTION, INC.
EQUIPMENT SCHEDULE C-1 TO MASTER LEASE AGREEMENT
 
MP 178
10/17/2001
TEXAS EASTERN TRANSMISSION CORP. (FORMERLY DUKE ENERGY CO.)
MAGNUM HUNTER PRODUCTION, INC.
OPERATION & MAINTENANCE AGREEMENT – INTERCONNECTION AGREEMENT FOR MP 178/164
 
MP 178
11/17/1999
UNION PACIFIC RESOURCES COMPANY (SELLER)
MAGNUM HUNTER RESOURCE, INC. (BUYER)
PURCHASE AND SALE AGREEMENT
 
 MP 185
5/1/2003
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
W&T OFFSHORE, INC., ET AL (NON-OPERATORS)
OPERATING AGREEMENT OFFSHORE LOUISIANA, COVERS ALL OF MP 185
 
 MP 185
4/1/2008
MARITECH RESOURCES, INC. (PROCESSOR)
MARITECH RESOURCES, INC., ET AL (PRODUCERS)
OPERATING AGREEMENT OFFSHORE LOUISIANA, PRODUCTION HANDLING AGREEMENT, PROVIDES
FOR HANDLING OF MP 185 PRODUCTION AT THE MP 175 "A" PLATFORM
 
MP 200
7/12/2002
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
REMINGTON OIL AND GAS CORPORATION (NON-OPERATOR)
OPERATING AGREEMENT COVERS ALL OF MP 200
 
MP 200
4/1/2008
MARITECH RESOURCES, INC. (PROCESSOR)
MARITECH RESOURCES, INC., ET AL (PRODUCERS)
PRODUCTION HANDLING AGREEMENT, PROVIDES FOR HANDLING OF MP 200 PRODUCTION AT THE
MP 175 "A" PLATFORM
 
MP 207
7/1/2001
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
REMINGTON OIL AND GAS CORPORATION (NON-OPERATOR)
OPERATING AGREEMENT OFFSHORE LOUISIANA, COVERS ALL OF MP 207
 
MP 207
12/1/2005
MAGNUM HUNTER PRODUCTION, INC. (PLATFORM OWNER)
SOJITZ ENERGY VENTURE, INC., ET AL (PRODUCER)
PRODUCTION HANDLING AGREEMENT, PROVIDES FOR HANDLING OF MP 207 PRODUCTION AT THE
MP 178 "A" PLATFORM
 
MP 207
9/7/2004
effective
7/1/2004
MAGNUM HUNER PRODUCTION, INC. (SELLER)
NI ENERGY VENTURE INC. (BUYER)
PURCHASE, SALE AND PARTICIPATION AGREEMENT
 
MP 207
7/27/2004
MAGNUM HUNTER PRODUCTION, INC.
NI ENERGY VENTURE INC.
LETTER OF INTENT: ACQUISITION OF INTEREST
 
MP 207
9/5/2003
MAGNUM HUNTER PRODUCTION, INC.
NI ENERGY VENTURE
LETTER AGREEMENT: MARKETING
 
MP 207
9/1/2004
MAGNUM HUNTER PRODUCTION, INC.
NI ENERGY VENTURE
FIRST AMENDMENT TO LETTER AGREEMENT: MARKETING
INCLUDES MP 207
 
MP 211
5/1/2002
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
REMINGTON OIL AND GAS CORPORATION (NON-OPERATOR)
OPERATING AGREEMENT OFFSHORE LOUISIANA, COVERS ALL OF MP 211
 
MP 211, 232, 233, 241
10/1/2008
PALM ENERGY OFFSHORE, LLC, ET AL (OPERATOR)
MARITECH RESOURCES, INC. (PRODUCER)
PRODUCTION HANDLING AGREEMENT, PROVIDES FOR PROCESSING OF PRODUCTION FROM MP
211, 232, 233 & 241 AT THE MP 265 "A" PLATFORM.  THIS PHA SUPERCEDES PHA DTD
10/20/2005 BETWEEN EL PASO PRODUCTION USA, L.P. AND MARITECH RESOURCES, INC.
 
MP 211, 232, 233, 241
2/4/2009, effective 10/1/2008
PALM ENERGY OFFSHORE, LLC, ET AL (OPERATOR)
MARITECH RESOURCES, INC. (PRODUCER)
FIRST AMENDED PRODUCTION HANDLING AGREEMENT, SUPERCEDES PHA DTD 10/1/2008
BETWEEN PALM AND MARITECH.
 
MP 211, 232, 241
2/9/2009, effective 10/1/2008
MARITECH RESOURCES, INC. (PLATFORM OPERATOR/GATHERER)
ENERGY RESOURCE TECHNOLOGY (GOM), INC., ET AL (PRODUCERS)
GATHERING AND PRODUCTION HANDLING AGREEMENT, PROVIDES FOR GATHERING OF
PRODUCTION FROM MP 211, 232 AND 241 AND HANDLING OF PRODUCTION AT THE MP 265 "A"
PLATFORM
 
MP 232
5/1/2001
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
REMINGTON OIL AND GAS CORPORATION (NON-OPERATOR)
OPERATING AGREEMENT OFFSHORE LOUISIANACOVERS ALL OF MP 232
 
MP 233
7/1/2002
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
REMINGTON OIL AND GAS CORPORATION (NON-OPERATOR)
OPERATING AGREEMENT OFFSHORE LOUISIANA, COVERS ALL OF MP 233
 
MP 233
2/9/2009, effective 10/1/2008
ENERGY RESOURCE TECHNOLOGY (GOM), INC., ET AL (PRODUCERS)
MARITECH RESOURCES, INC. (PLATFORM OPERATOR/GATHERER)
GATHERING AND PRODUCTION HANDLING AGREEMENT, PROVIDES FOR GATHERING OF
PRODUCTION FROM MP 233 AND HANDLING OF PRODUCTION AT THE MP 265 "A" PLATFORM
 
MP 233
2/13/2009, effective 1/1/2009
MARITECH RESOURCES, INC. (CONTRACT OPERATOR)
ENERGY RESOURCE TECHNOLOGY (GOM), INC.
AGREEMENT FOR CONTRACT OFFSHORE OPERATIONS, PROVIDES FOR CONTRACT OPERATIONS
PERFORMED BY MARITECH FROM THE MP 242 "A" PLATFORM
 
MP 241
11/20/2007
MAGNUM HUNTER PRODUCTION, INC. (OPERATOR)
REMINGTON OIL AND GAS CORPORATION (NON-OPERATOR)
OPERATING AGREEMENT OFFSHORE LOUISIANA, COVERS ALL OF MP 241
 
MP 242
6/30/2005
EL PASO PRODUCTION COMPANY, ET AL (SELLER)
MARITECH RESOURCES, INC. (BUYER)
PURCHASE AND SALE AGREEMENT, EXHIBIT 2.1 PROVIDES AMOUNTS OF ABANDONMENT
CONTRIBUTIONS
 
MP 242
3/9/2006
EL PASO PRODUCTION COMPANY, ET AL (SELLER)
MARITECH RESOURCES, INC. (BUYER)
AMENDMENT TO PURCHASE AND SALE AGREEMENT, REPLACES EXHIBIT 2.1 WITH NEW EXHIBIT
2.1 "PURCHASE PRICE PAYMENT" -- ABANDONMENT CONTRIBUTIONS
                         
MP 211, 232, 233, 241
11-1-08
DCP Mobile Bay Processing (Processor)
MARITECH RESOURCES, INC. (PRODUCER)
GAS PROCESSING AGREEMENT
 
MP 99, 160, 163, 175, 185, 200,
6/17/2008
W&T OFFSHORE, INC.
 
MARITECH RESOURCES, INC.
FLASH GAS MARKETING LETTER AGREEMENT
 
 
MP 99, 160, 163, 175, 185, 200,
 
2/17/2011
 
W&T OFFSHORE, INC.
 
 
MARITECH RESOURCES, INC.
 
LETTER AGREEMENT -- TRANSPORTATION OF CONDENSATE THRU LLOG PIPELINE
 
Timbalier Bay
10/25/2007
CHEVRON PIPELINE COMPANY
MARITECH TIMBALIER BAY, L.P.
CONNECTION AGREEMENT,
PROVIDES FOR CONNECTION OF MARITECH'S LATERAL PL TO CHEVRON'S FOURCHON TERMINAL
PL
 
 
 
Timbalier Bay
7/7/2005, effective 4/1/2005
PIONEER NATURAL RESOURCES USA, INC.
MARITECH RESOURCES, INC.
PURCHASE AND SALE AGREEMENT
 
Timbalier Bay
4/16/2007
CHEVRON PIPELINE COMPANY
MARITECH RESOURCES, INC.
LETTER AGREEMENT
 
Timbalier Bay
10/1/2008
ENERGY XXI GOM, LLC
MARITECH RESOURCES, INC.
SCRUBBER LIQUIDS HANDLING AGREEMENT
 
Timbalier Bay
April 1, 2010
Targa Resources
MARITECH RESOURCES, INC.
Gas Processing Agreement
 
Timbalier Bay
9/2/2005
SHELL Trading US Company
MARITECH RESOURCES, INC.
Crude Sales Contract
 
Timbalier Bay
3/1/2007
MARITECH TIMBALIER BAY, L.P.
ENERGY XXI GOM, L.L.C.
TIMBALIER BAY INTERCONNECTING PIPELINE CONSTRUCTION AND OPERATING AGREEMENT
PROVIDES FOR CONSTRUCTION AND OPERATION OF INTERCONNECTING LATERAL P/L AND
GATHERING OF PRODUCTION FROM TIMBALIER BAY FIELD AND SOUTH TIMBALIER BLOCK 21
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.1 (H) - RELATED ASSETS
 
Attached to and made a part of that certain
Purchase and Sale Agreement dated April 1, 2011, but effective January 1, 2011,
by and between Maritech Resources, Inc. and Tana Exploration Company LLC
 
PLATFORMS  OPERATED
                                 
LATITUDE
LONGITUDE
             
Block / Lease Platform Description
Lease
(OCS #)
Facility ID Station
D
M
SEC
D
M
SEC
Year Installed
Water Depth
Deck Height
MRI Working Interest
STRUCTURE
 TYPE
NO. OF
SLOTS
FUNCTION
                                 
OGSYS PN#
                                                                 
EAST CAMERON 328
                             
5100501
EC 328 B
G10638
1991-1
28
10
26.35
92
41
7.883
2007
        243
    57.00
50.000%
4-P
10
PROD
 
EC 328 C
G10638
2387-1
28
10
48.25
92
41
40.27
2010
        243
    60.00
50.000%
4-P
9
WP
                                 
MAIN PASS AREA
                             
7500500
MP 99
G21703
1475-1
29
34
0.85
88
39
32.98
2004
          65
52
100.000%
B-CAIS
1
WP
                                 
7510500
MP 160
G5245
1292-1
29
38
39.26
88
30
43.06
2003
        124
60
60.000%
B-CAIS
1
WP
                                 
7520500
MP 164
G21143
948-1
29
38
12.06
88
29
15.58
2001
        135
72.6
100.000%
TRI
2
JUNC
                                 
7550500
MP 175
G08753
24126-1
29
34
40.93
88
21
17.57
1992
        137
52.6
100.000%
4-P
4
PROD
                                 
7570500
MP 178
G18105
972-1
29
34
36.23
88
28
22.03
2001
        150
58.3
100.000%
TRI
3
PROD
                                 
7610001
MP 185 (Subsea)
G25033
N/A
29
32
47.85
88
21
57.02
2005
155
NA
46.670%
NONE
1
                                   
7630001
MP 187 (Subsea)
G02157
N/A
29
32
48.43
88
16
31.39
2006
142
NA
100.000%
NONE
1
                                   
7640001
MP 200 (Subsea)
G23979
N/A
29
29
45.39
88
19
32.4
2006
163
NA
50.000%
NONE
1
                                   
7660500
MP 207
G22802
1503-1
29
27
50.23
88
34
45.96
2005
        174
56
40.000%
TRI
3
PROD
                                 
7680001
MP 211 (Subsea)
G22803
N/A
29
26
30.48
88
21
43.23
2006
178
NA
50.000%
NONE
1
                                   
7700002
MP 232 (Subsea)
G22806
N/A
29
25
0.03
88
23
16.39
2007
178
NA
50.000%
NONE
1
                                   
7720002
MP 241 (Subsea)
G22808
N/A
29
22
49.3
88
23
51.75
2006
186
NA
50.000%
NONE
1
                                   
8030500
MP 242 A Platform
G12096
672-1
29
21
50.19
93
19
0.413
2000
   196.00
59
100.000%
TRI
3
PROD
                                 
TIMBALIER BAY
                             
8300522
SF 1 & 22 well cribbings/flflowlines,
6 valve plats, gas Junc. Plat
PP-192
State
29
5
29
90
18
30
1950
           5
    14.00
100.000%
   
JUNC
8300523
SF 4A & 3 well cribbings/flow lines,
6 valve plats
PP-192
State
29
5
15.23
90
17
48.15
2007
           9
    14.70
100.000%
   
PROD
                                 
8300529
SF 5  A & 35 well cribbings and flowlines
 
State
29
4
39.4
90
19
2.8
2009
           5
    16.00
100.000%
   
PROD
                                 
8300521
SF CF & 30 well cribbings, flow lines, 2 SWD wells, 1 valve plat, SF2, SF3, Sat.
Bulk Header Plat, PL Pump plat
Cent Fac
State
29
4
6
90
19
27
1950
           5
 Various
100.000%
   
PROD
8300520
Comp Station & Dehy Plat, Air Comp Plat, Gen. Bldg., MRI Qtrs., Camp Hill Bldg.
 
State
                       
PROD
                                 
WEST DELTA 58
                             
8496500
E PLATFORM
G00146
773-1
29
1
14.33
89
31
53.45
2000
49
51.75
70.840%
CAIS
3
WP
                                 
WEST DELTA 59
                             
8497501
CAISSON #1
G16473
600-1
29
0
45.58
89
32
37.52
2002
60
40
46.930%
CAIS
1
WP
8497502
CAISSON #2
G16473
856-1
29
0
14.24
89
33
22.24
2001
60
40
46.930%
CAIS
1
WP
                                 
WEST DELTA 61
                             
8498500
B PLATFORM
G03186
368-1
29
0
44.7
89
36
35.19
1998
105
55
90.000%
4-P
3
PROD
8498501
C PLATFORM
G03186
1480-1
29
0
12.37
89
37
50.66
2004
133
56
90.000%
B-CAIS
1
WP
                                 
WEST DELTA 62
                             
8499500
A Platform
G23559
23817-1
29
1
19.59
89
39
49.54
1998
120
51.7
100.000%
6-P
4
PROD
                                 
WEST DELTA 63
                             
8500500
A Platform
G19839
582-1
29
0
38.51
89
40
28.53
1999
136
45
100.000%
4-P
2
WP
                                                                   



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1 (J) VEHICLES AND VESSELS
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
April 1, 2011, but effective January 1, 2011, by and between Maritech Resources,
Inc. and Tana Exploration Company LLC
 

   
Registration
 
Type
Propulsion
 
Hull
 
Vessel
Registration No.
Expiration Date
Decal No.
Propulsion
Serial Number
Hull Description
Manufacturer
Hull ID No.
MV Miss Annalisa
LA-0903-HA
9/12/2013
09356-13
GM 6V-71(165HP)
N/A
1968 - 26' Alum Joboat
N/A
N/A
MV Miss Elise
APPLIED 8/16/2010
     
NA
1979 - 26 ft Monarch Alum Joboat
Monarch
MAK35330099
MV Miss Marilyn
LA-7818-BK
9/23/2012
107443-12
GM 6V-71(165HP)
N/A
1985 - 29' Alum Joboat
HMDE
LAZ01514H585
MV Miss Mindy
LA-3331-BB
8/11/2013
087158-13
GM 6V-71(165HP)
N/A
1983 - 30' Alum Joboat
HMDE
LAZ49794J583
MV Miss Melinda
LA-1272-BD
2/27/2011
033025-11
GM 6V-71(165HP)
N/A
1984 - 29' Alum Joboat
HMDE
LAZ25744B084
MV Miss Michelle
Official USCG #  1178756
8/6/2010
-
2 - 225 HP Honda
N/A
2005 - 34' Aluminum
BPL Boats
LQNWK003D505
MV Miss Pat
LA-8695-FW
10/1/2013
105757
2 - 150 HP Yamaha
63 PX 1094084 63PX 1093629
2010 - 26' 06" Aluminum
Scully's
GOK01677G010
MV Sherri L
N/A
NA
NA
1 - 90 HP Honda
N/A
 20' Aluminum Joboat
N/A
N/A
MV Miss Suzy
APPLIED 11/1/2010
   
2 - 200 HP Yamaha
60LX102901   60MX1001844
2010 - 28' 06" Aluminum
Scully's
GOK01687H010
GPC Work Barge 14511
LA-4552-BU
9/23/2012
107213-12
TWIN GM 6-71(180HP)
N/A
1978 - 88' Steel Work Barge
N/A
N/A
Miss Judi - Quarters Barge
645150
NA
           N/A
N/A
N/A
1982 - 120.1x30.1x6.6 Steel Barge
N/A
N/A
Aluminum Barge
LA-1511-FK
5/26/2013
047636-13
N/A
N/A
2004 - 10' x 18' x 24" Alum. Barge
Quirk
LQWBG001D404
Flatboat  -  Flying Handrail
LA-2736-FF
3/12/2011
033027-11
25 hp Yamaha
 
2001 15' Alum Flatboat
Hanko
HKO43634A002
Flatboat - The Hand
LA-6049-FH
6/25/2009
059151
25 hp Yamaha
 
2003 16' Alum Flatboat
Hanko
HKO43756E303
Flatboat  - SF#5
LA-8367-FJ
4/22/2013
039149-13
25 hp Yamaha
 
2004 16' Alum Flatboat
Hanko
HKO43820C404
Flatboat
LA-7421-FP
3/19/2013
030767-13
25 hp Yamaha
 
2007 16' Alum Flatboat
Hanko
HKO44063B707
Vechicles
               
Division
VIN
State
Make Name
VIN Model
Mailings
Model Year
Model Name
Lic Plate
MARITECH
1FTRX12W25FA70520
LA
FORD
F150
LAFAYETTE2
2005
F150
B550543
MARITECH
1FTRX12W65FA70522
LA
FORD
F150
LAFAYETTE
2005
F150
B550534



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1.2 (K) - Excluded Claims


Attached to and made a part of that certain Purchase and Sale Agreement
dated effective April 1, 2011, but effective January 1, 2011, by and between
Maritech Resources, Inc. and Tana Exploration Company LLC




TAXES
 
 
Cynthia Bridges, Secretary, Louisiana Department of Revenue and Taxation vs.
Maritech Resources, Inc., Docket No. 597831 in the 19th Judicial District, State
of Louisiana, Parish of Baton Rouge.
 
The Plaintiff in this proceeding alleges that Seller underpaid severance taxes
on crude oil during the period from January 1, 2007 through December 31, 2010
with respect to “crude oil produced in Louisiana from the following fields,
including but not limited to; Timbalier Bay, Ship Shoal Block 47 and Lake
Hermitage.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.2 (N)
 
EC 328 “A” Platform P&A Obligations
 
Attached to and made a part of that certain
Purchase and Sale Agreement dated April 1, 2011, but effective January 1, 2011,
by and between Maritech Resources, Inc. and Tana Exploration Company LLC
 
 
 
1.  
Maritech retains all of its right, title and interest in the EC 328 “A” Platform
toppled platform located in East Cameron, Block 328:

 
 
East Cameron, Block 328
 
Platform ID
Lease Number
Platform
Location
 
27008 - 1
G-10638
A
EC 328: 3,428’ FNL; 7,013’ FWL



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1.2 (O) – Excluded Property and Easements


Attached to and made a part of that certain Purchase and Sale Agreement
dated effective April 1, 2011, but effective January 1, 2011, by and between
Maritech Resources, Inc. and Tana Exploration Company LLC

 


NONE
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.2 (P) – Disposal Vessels and Equipment


Attached to and made a part of that certain Purchase and Sale Agreement
dated effective April 1, 2011, but effective January 1, 2011, by and between
Maritech Resources, Inc. and Tana Exploration Company LLC




TIMBALIER BAY FIELD
LAFOURCHE PARISH, LOUISIANA




·  
4 vessels located on a storage barge located in the Timbalier Bay field on the
northside of the compressor complex. The vessels are currently, as of March 31,
2011, located on the storage barge and consist of the following:



o  
12’ x 34” separator

o  
Heater from SF4

o  
Small storage tank

o  
Heater from SF5



·  
Maritech is in the process of cleaning and removing the vessels from the barge
and the Timbalier Bay field



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 15.2 (A)
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
April 1, 2011, but effective January 1, 2011, by and between Maritech Resources,
Inc. and Tana Exploration Company LLC


ASSIGNMENT, CONVEYANCE, AND BILL OF SALE


This Assignment, Conveyance, and Bill of Sale (“Assignment”), dated effective as
of 7:00 a.m. local time where the Lands (as defined below) are located on the
1st day of January, 2011 (the “Effective Time”), is from Maritech Resources,
Inc., a Delaware corporation, whose address is 24955 Interstate 45 North, The
Woodlands, Texas 77380 (“Assignor”) to Tana Exploration Company LLC, a Delaware
limited liability company, whose address is 1301 Fannin Street, Suite 2100,
Houston, Texas 77002 (“Assignee”).


FOR AND IN CONSIDERATION of the sum of One Hundred and No/100 Dollars ($100.00)
in hand paid by Assignee to Assignor and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor does
hereby ASSIGN, TRANSFER, CONVEY and DELIVER unto Assignee all of Assignor’s
right, title and interest in and to the following (collectively, the “Assets”).


(A)  
The oil and gas leases described on Exhibit 1.1(A) (including all working
interests, royalty interests, overriding royalty interests, net profits
interests, production payments, reversionary rights and all other interests
therein, whether described or not), insofar, and only insofar as such leases
cover the lands and, where indicated, depths described on Exhibit 1.1(A) (the
“Lands”) (such leases, insofar as they cover the Lands, being referred to herein
as the “Leases”);

 
(B)  
the facilities and lands described on Exhibit 1.1(B) (the “Properties”);

 
(C)  
All wells located on or associated with the Leases or Lands (whether producing,
not producing or abandoned) (the “Wells”), including, without limitation, the
Wells identified on Exhibit 1.1(C);

 
(D)  
To the extent assignable or transferable, all easements, rights of way,
licenses, permits, servitudes and other rights, privileges, benefits and powers
to the extent used in connection with the operation of the Leases, Units (as
hereinafter defined), Wells, or Related Assets (hereinafter defined)
(collectively, the “Easements”), including, without limitation, the Easements
identified on Exhibit 1.1(D);

 
(E)  
All rights, obligations and interests in any unit or pooled area in which the
Leases are included, including all interests in any Wells within the Units
associated with the Leases, together with the rights in and to all existing and
effective unitization, pooling and communitization agreements, declarations and
orders, and the properties covered and the Units created thereby, to the extent
they relate to or affect any of the Leases, Lands, Properties and Wells (the
“Units”);

 
 
 

--------------------------------------------------------------------------------

 
 
(F)  
All of the oil and gas and associated hydrocarbons in, on and under or that may
be produced from or otherwise attributable to the Lands, the Leases, the Units
or the Properties (“Hydrocarbons”) from and after the Effective Time;

 
(G)  
To the extent assignable and applicable to the Assets, all hydrocarbon purchase
and sale agreements, farmin agreements, farmout agreements, bottom hole
agreements, acreage contribution agreements, operating agreements, unit
agreements, processing agreements, options, leases of equipment or facilities,
joint venture agreements, pooling agreements, transportation agreements,
rights-of-way and other contracts, agreements and rights, which are owned by
Assignor, in whole or in part, and are appurtenant to the Leases, Lands, Wells,
Units or Properties, or used in connection with the sale, distribution or
disposal of Hydrocarbons or water from the Leases, Lands, Wells, Units or
Properties (collectively, the “Contracts”), including, without limitation, the
Contracts identified on Exhibit 1.1(G);

 
(H)  
All well equipment; platforms, caissons and other such structures; pipelines,
flowlines, gathering systems, plants, piping, buildings, treatment facilities,
disposal facilities, injection facilities, compressors, casing, tanks, tubing,
pumps, pumping units, motors, fixtures, machinery and other equipment located in
or on the Leases, Lands, Wells, Units or Properties or used in the operation
thereof which are owned by Assignor, in whole or in part (the “Related Assets”),
including, without limitation, the Related Assets identified on Exhibit 1.1(H);

 
(I)  
To the extent assignable, all governmental permits, licenses and authorizations,
as well as any applications for the same, related to the Leases, Lands, Wells,
Units, Properties, Contracts or Related Assets, or the use thereof;

 
(J)  
All vessels and vehicles used in the operation of the Assets, including without
limitation the vessels and vehicles listed on Exhibit 1.1(J); and

 
(K)  
All of Assignor’s files, records and data relating to the items described in
subsections (A) through (J) above, including, without limitation, all lease,
well, division order and other title records (including title curative
documents); surveys, maps and drawings; contracts; correspondence; regulatory,
geological records and information; production records, electric logs, core
data, pressure data, decline curves, graphical production curves and all related
matters and construction documents; and Assignor’s proprietary geophysical and
seismic records and interpretations of same, data and related information, if
any, that is not subject to contractual restrictions on disclosure or transfer
(collectively, the “Records.”)

 
 
2

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD the Assets, together with all the property, rights,
privileges, benefits and appurtenances in any way belonging to, incidental to,
or appertaining thereto, unto Assignee and its successors and assigns forever,
subject to the reservation, exception, and other matters in this Assignment.


The Assets do not include, and Assignor expressly reserves and excepts from this
Assignment, the following (collectively, the “Excluded Assets”):


 
(A)
all credits, rebates, refunds, adjustments, accounts, instruments and general
intangibles, and all insurance claims, all to the extent attributable to the
Assets with respect to any period of time prior to the Effective Time and
received by Buyer or Seller within eighteen (18) months after May 31, 2011;

 
 
(B)
to the extent monetary settlement for same is received by Buyer or Seller within
eighteen (18) months after May 31, 2011, all claims of Assignor for refunds of
or loss carry forwards with respect to (i) ad valorem, severance, production or
any other taxes attributable to any period prior to the Effective Time, (ii)
income or franchise taxes of Assignor, or (iii) any taxes attributable to the
other Excluded Assets, and such other refunds, and rights thereto, for amounts
paid in connection with the Assets and attributable to the period prior to the
Effective Time, including refunds of amounts paid under any gas gathering or
transportation agreement;

 
 
(C)
all proceeds, income or revenues (and any security or other deposits made)
attributable to (i) to the extent monetary settlement for same is received by
Buyer or Seller within eighteen (18) months after May 31, 2011, the Assets for
any period prior to the Effective Time, or (ii) any other Excluded Assets;

 
 
(D)
all of Assignor’s proprietary computer software, technology, patents, trade
secrets, copyrights, names, trademarks, logos and other intellectual property;

 
 
(E)
all of Assignor’s rights and interests in geological and geophysical data which
cannot be transferred without the consent of, or payment to, any third party
unless Assignee obtains the applicable consent or makes the applicable payment;

 
 
(F)
all documents and instruments of Assignor that are protected by an
attorney-client privilege (other than title opinions);

 
 
3

--------------------------------------------------------------------------------

 
 
 
(G)
data and other information that cannot be disclosed or assigned to Assignee as a
result of confidentiality or similar arrangements under agreements with persons
unaffiliated with Assignor;

 
 
(H)
any and all files, records, contracts and documents relating to Assignor’s
efforts to sell the Assets (or any other discussions or negotiations regarding
the sale or other disposition of any of the Assets), including any research,
valuation or pricing information prepared by Assignor and/or its consultants in
connection therewith, and any bids received for such interests and information
and correspondence in connection therewith;

 
 
(I)
to the extent monetary settlement for same is received by Buyer or Seller within
eighteen (18) months after May 31, 2011, all audit rights arising under any of
the Contracts or otherwise with respect to any period prior to the Effective
Time or with respect to any of the other Excluded Assets;

 
(J)           all corporate, partnership, and income tax records of Assignor;
 
 
(K)
all claims arising from acts, omissions or events, or damage to or destruction
of the Assets before the Effective Time listed on Exhibit 1.2(K) of the Purchase
and Sale Agreement and all rights, titles, claims and interests of Assignor
related thereto (i) under any policy or agreement of insurance or indemnity,
(ii) under any bond or letter of credit, or (iii) to any insurance or
condemnation proceeds or awards;

 
 
(L)
all bonds posted by Assignor;

 
 
(M)
all of Assignor’s right, title and interest in, to and under the Contribution
Agreements, as more fully described in the Purchase and Sale Agreement, as
defined herein;

 
 
(N)
all obligations to plug, abandon and remove the East Cameron 328 A Platform
(together with all obligations to plug, abandon and/or remove all wells,
equipment, pipeline segments, subsurface debris and obstructions related
thereto, as set forth on Exhibit 1.2(N) of the Purchase and Sale Agreement, the
“EC 328 A Platform P&A Obligations”);

 
 
(O)
the property described in Exhibit 1.2(O) of the Purchase and Sale Agreement,
together with an undivided interest in all easements, rights-of-way, licenses,
permits, servitudes, surface leases, surface use agreements, and similar rights,
obligations and interests, to the extent they are attributable and allocable to
rights and interests so retained by Assignor; and

 
 
(P)
the equipment, material and barge currently located at Timbalier Bay and
described on Schedule 1.2(P) of the Purchase and Sale Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
The Assets are hereby assigned and conveyed by Assignor and accepted by Assignee
without warranty of title express, implied, or statutory.


EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE AND SALE AGREEMENT AS DEFINED
HEREIN, THE ASSETS ARE TO BE HEREBY ASSIGNED “AS IS AND WHERE IS,” “WITH ALL
FAULTS” AND WITHOUT WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF TITLE, MERCHANTABILITY, CONDITION OR FITNESS
FOR A PARTICULAR PURPOSE. ASSIGNEE HEREBY ACCEPTS THE ASSETS “AS IS,” “WHERE
IS,” AND “WITH ALL FAULTS” AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.
ASSIGNOR AND ASSIGNEE FURTHER NEGATE ANY RIGHTS OF ASSIGNEE UNDER STATUTES TO
CLAIM DIMINUTION OF CONSIDERATION AND ANY CLAIMS BY ASSIGNEE FOR DAMAGES BECAUSE
OF REDHIBITORY VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN.
 
Notwithstanding the above limitation of warranties, this Assignment is made with
rights of substitution and subrogation of Assignee in and to all rights and
actions of warranty against previous owners, assignors and grantors, to the
extent the same are transferable.
 
This Assignment is made subject to and is burdened by the terms, covenants and
conditions contained in all valid and subsisting product sales contracts,
processing contracts, gathering contracts, transportation contracts, farm-in and
farm-out contracts, areas of mutual interest, operating agreements, balancing
contracts, and other contracts, agreements and instruments relating to or
burdening the Assets; and on and after the Effective Time, Assignee agrees to be
bound by, assume the obligations arising under, and perform all of the terms,
covenants and conditions contained therein.
 
This Assignment is made subject to all applicable laws, statutes, ordinances,
permits, decrees, orders, judgments, rules and regulations that are promulgated,
issued or enacted by a governmental entity having jurisdiction, and Assignee
agrees to comply with the same on and after the Effective Time.
 
The terms, covenants and conditions contained in this Assignment are binding
upon and inure to the benefit of the Parties and their respective successors and
assigns, and such terms, covenants and conditions are covenants running with the
land and with each subsequent transfer or assignment of the Assets or any part
thereof.
 
This Assignment is made in accordance with and is subject to the terms,
covenants and conditions contained in that certain Purchase and Sale Agreement
dated March __, 2011, by and between Assignor, and Assignee (the “Purchase and
Sale Agreement”), a copy of which can be obtained from Assignee at the above
referenced address. The terms and conditions of the Purchase and Sale Agreement
are incorporated herein by reference, and if there is a conflict between the
provisions of the Purchase and Sale Agreement and this Assignment, the
provisions of the Purchase and Sale Agreement shall control.
 
This Assignment is intended to assign and convey all the Assets being assigned
and conveyed pursuant to the Purchase and Sale Agreement. Some of the Assets
assigned by this
 
 
5

--------------------------------------------------------------------------------

 
 
Assignment may require approval to transfer by a government entity, and as such
may require separate assignment instruments made on officially approved forms,
or forms acceptable to such government entity, in sufficient multiple originals
to satisfy applicable statutory and regulatory requirements. The interests
conveyed by such separate assignments are the same, and not in addition to, the
interests conveyed in this Assignment.
 
This Assignment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.
 


 
6

--------------------------------------------------------------------------------

 
 
EXECUTED on the respective dates set forth in the acknowledgments below but
effective for all purposes as of the Effective Time.
 
 
ASSIGNOR


MARITECH RESOURCES, INC.


By:                                                                    
      Edgar A. Anderson, President


 






ASSIGNEE
 
TANA EXPLORATION COMPANY LLC




By:                                                             
      Kevin D. Talley, President




 
7

--------------------------------------------------------------------------------

 
 


EXHIBIT 15.2 (B)
 
Attached to and made a part of that certain Purchase and Sale Agreement dated
April 1, 2011, but effective January 1, 2011, by and between Maritech Resources,
Inc. and Tana Exploration Company LLC


 
Certificate as to Non-Foreign Status
 
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a buyer of a U.S. real property interest must withhold tax if the
transferor is a “foreign person” as defined in the Code.  For U.S. tax purposes
(including section 1445 of the Code), the owner of a disregarded entity (which
has legal title to a U.S. real property interest under local law) will be the
transferor of the property and not the disregarded entity.  To inform the
transferee, Tana Exploration Company LLC, a Delaware limited liability company
(“Buyer”), that withholding of tax is not required upon the disposition by
Maritech Resources, Inc., a Delaware corporation (“Seller”), of a U.S. real
property interest in various offshore Louisiana and Outer Continental Shelf oil
and gas leases and related properties, the undersigned hereby certifies the
following on behalf of Seller:
 
1.  
Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and the Treasury
Regulations promulgated thereunder);

 
2.  
Seller is not a disregarded entity as defined in Treasury Regulation
§1.1445-2(b)(2)(iii);

 
3.  
Seller’s U.S. employer identification number is ___________________; and

 
4.  
Seller’s office address is:

 
Maritech Resources, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380


Seller understands that this certification may be disclosed to the Internal
Revenue Service by Buyer and that any false statement contained herein could be
punished by fine, imprisonment, or both.
 
Under penalties of perjury I, the undersigned, declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of Seller.
 
Maritech Resources, Inc.


By:                                  
                                                      
Name:  Edgar A.
Anderson                                                               
Title:  President                                                              


Date: 4/1/2011                                          
 
 
 
 

--------------------------------------------------------------------------------

 
 


TANA EXPLORATION COMPANY, LLC
 
May 31, 2011

Maritech Resources, Inc.
24955 Interstate 45 North
The Woodlands, TX  77380
Attention: Mr. Edgar Anderson, President
 
 
Re:
First Amendment to Purchase and Sale Agreement (“PSA”) dated April 1, 2011 by
and between Maritech Resources, Inc. (“Seller”) and Tana Exploration Company LLC
(“Buyer”) regarding Employee Related Closing Adjustments

 
Gentlemen:


Buyer intends for this letter to serve as an amendment to the PSA.  Capitalized
terms not defined in this letter agreement shall have the meanings given in the
PSA.


Buyer proposes that the following actions be taken at the Closing of the
transaction contemplated by the PSA, in addition to those already called for in
the PSA:


1)
Seller will credit to Buyer, at Closing as a Purchase Price Adjustment, an
amount equal to $80,960.53, being the total of all “Total Closing Statement
Adjustments” for all employees shown on Exhibit 1.



2)
Buyer will credit each employee with the amount of personal time off (“PTO”)
days for use during the remainder of 2011 that corresponds to the number of days
indicated for such employee in the column with the heading “PTO Days to be
Transferred to Buyer” on Exhibit 1.



3)
Buyer will credit each employee with or deposit for the benefit of such
employee, as applicable, the amount of positive flex spending account (“FSA”)
funds indicated for such employee in the column with the heading “FSA Balance to
be Transferred to Buyer” on Exhibit 1.  Such credit or deposit in Buyer’s FSA
program will be effective immediately upon such employee being eligible for
Buyer’s FSA program.



Seller states that it has distributed to all of the employees listed on Exhibit
1 a copy of the Disclosure and PTO Election Form in the form attached as Exhibit
2 to this letter, and all of such forms received by Seller from an employee
listed on Exhibit 1 have been delivered to Buyer.


If this correctly reflects Seller’s understanding of Buyer’s and Seller’s
agreements regarding the matters covered by this letter agreement, please
acknowledge Seller’s agreement to the terms hereof by executing below.


 
Sincerely,

 
TANA EXPLORATION COMPANY LLC
 
 
By:/s/Kevin Talley                                      
 
Kevin Talley, President
 
 
 
AGREED:
 
MARITECH RESOURCES, INC.
 
 
By:/s/Edgar A. Anderson                   
 
Name: Edgar A. Anderson
 
Its: President
 
 
cc:       TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX  77380
 
 
 
 

--------------------------------------------------------------------------------

 

 
TANA EXPLORATION COMPANY LLC


 
May 31, 2011

 
Maritech Resources, Inc.
24955 Interstate 45 North
The Woodlands, TX  77380
Attention: Mr. Edgar Anderson, President
 
 
Re:
Third Second Amendment to Purchase and Sale Agreement (“PSA”) dated April 1,
2011 by and between Maritech Resources, Inc. (“Seller”) and Tana Exploration
Company LLC (“Buyer”) regarding Employee Related Closing Adjustments

 
Gentlemen:


Buyer intends, subject to Seller’s agreement, for this letter to serve as an
amendment to the PSA to reflect certain agreements reached regarding the
Assets.  Capitalized terms not defined in this letter agreement shall have the
meanings given in the PSA.  Buyer proposes that the following amendments to the
PSA be made:


1.  
The following language shall be added to the end of Section 1.1(I) of the PSA:
“, including, without limitation, those listed on Exhibit 1.1(I);”.  Exhibit
1.1(I) attached to this letter agreement is agreed to be Exhibit 1.1(I) to the
PSA.



2.  
The following language shall be added to the end of Section 3.2 of the PSA:



For purposes of the Closing Adjustment Statement, the estimated amount by which
the Purchase Price shall be adjusted downward at Closing pursuant to Section
3.1(B)(i) for the production during the month of May 2011 is $12,994,090.00, and
the estimated amount by which the Purchase Price shall be adjusted upward at
Closing pursuant to Section 3.1(A)(iii) for costs, expenses or other
expenditures related to operations during the month of May 2011 is
$3,077,932.62.  To the extent that after Closing and prior to July 15, 2011
Buyer receives proceeds covered by Section 3.1(B)(i) and attributable to
production during the month of May 2011, Buyer shall pay such proceeds to Seller
on or before July 29, 2011.  To the extent that after Closing and prior to July
15, 2011 Buyer pays for costs, expenses or other expenditures covered by Section
3.1(A)(iii) and attributable to operations during the month of May 2011, Seller
shall reimburse Buyer for such costs, expenses and other expenditures on or
before July 29, 2011.  Payments due under the two preceding sentences shall be
offset to the effect that only one net payment shall be made by the applicable
Party for the net amount due.  The adjustments set forth herein are intended to
reflect the Parties’ approximation of the May 2011 production revenues and
expenses in the Closing Adjustment Statement, but nothing herein shall otherwise
affect the procedure set forth in Sections 3.1 and Section 3.3 for purposes of
calculating the Post-Closing Adjustment Statement.


3.  
Section 18.10 of the PSA shall be amended by replacing “, at a market rate per
square foot on a month-to-month basis for up to eighteen (18) months, with such
other terms as are standard for commercial office space leases for comparable
space in the area” with “on the terms and conditions reflected in the Leases
Agreement attached as Exhibit 18.10.”  Exhibit 18.10 attached to this letter
agreement is agreed to be Exhibit 18.10 to the PSA.



4.  
The existing Exhibits and Schedules to the PSA referenced in Exhibit A to this
letter agreement shall be amended as noted in such Exhibit A.



5.  
The Parties agree the Seismic Micro-Technology, Inc.’s Software License
Assignment Agreement (the “License Assignment”) attached to this letter
agreement as a part of Exhibit B shall be executed by the Parties at
Closing.  Seller represents and warrants that the Maintenance Fee(s) (as defined
in the License Assignment) and any transfer and administrative fees applicable
to the License Assignment or the underlying licenses are current and paid in
full or will be paid in full within five (5) days after Closing.  Seller further
agrees and acknowledges that the total amount due under the “Purchase Letter”
attached to this letter agreement as a part of Exhibit B and all amounts due as
administrative fees applicable to the License Assignment or the underlying
licenses are included in the $133,551.76 paid to Seller by Buyer at Closing, and
any portion of such amount due and payable to Seismic Micro-Technology, Inc.
shall be paid by Seller within five (5) days after Closing.

 
 
If this correctly reflects Seller’s understanding of Buyer’s and Seller’s
agreements regarding the matters covered by this letter agreement, please
acknowledge Seller’s agreement to the terms hereof by executing below.
 
Sincerely,

 
TANA EXPLORATION COMPANY LLC
 
 
By:/s/Kevin Talley                                      
 
Kevin Talley, President
 
 
 
AGREED:
 
MARITECH RESOURCES, INC.
 
 
By:/s/Edgar A. Anderson                   
 
Name: Edgar A. Anderson
 
Its: President
 
 
cc:       TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX  77380
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


 

TO THE THIRD SECOND AMENDMENT TO THE PURCHASE AND SALE AGREEMENT BETWEEN
MARITECH RESOURCES, INC. AND TANA EXPLORATION COMPANY LLC




Exhibit 1.1(B) to the PSA is amended to add the following:


1.  
Assignment of Lease effective as of May 31, 2011 by and between Maritech
Resources, Inc. and Tana Exploration Company LLC covering certain space in the
building located at 4023 Ambassador Caffery, Lafayette, Louisiana.



2.  
Landlord’s Estoppel Certificate and Consent from Caffery Plaza, L.P. to Maritech
Resources, Inc. and Tana Exploration Company LLC.





Exhibit 1.1(D) to the PSA is amended as follows:


1.  
The reference to ROW Number 4865 is changed to ROW Number 4864.

 
2.  
Right of Way 4718 is added, with the following information: Area: TBAY, Lease #:
4718, Operator: Maritech, Owner: Maritech; Interest: 100%, Eff Date: ______, and
Exp Date: ______.

 
3.  
Segment Number 15842, OCS-G28223, Originating Block EC 328 is deleted.

 
4.  
Segment Number 15843, OCS-G28224, Originating Block EC 328 is deleted.

 
5.  
Segment Number 15844, OCS-G28225, Originating Block EC 328 is deleted.

 
6.  
Segment Number 16195, OCS-G14716, Originating Block EC 328 is deleted.

 
7.  
Segment Number 16196, OCS-G14717, Originating Block EC 328 is deleted.

 
8.  
Segment Number 16292, OCS-G28223, Originating Block EC 328 is deleted.

 
9.  
Segment Number 16293, OCS-G28224, Originating Block EC 328.is deleted.

 
10.  
Segment Number 16294, OCS-G28225, Originating Block EC 328.is deleted.

 
11.  
Segment Number 7943, OCS-G08541, Originating Block EI 342 is deleted.

 
12.  
Segment Number 17406, OCS-G28375, Originating Block MP 108 is deleted.

 
13.  
Segment Number 9433, OCS-G13223, Originating Block MP 181 is deleted.

 
14.  
Segment Number 15289, no ROW number, Originating Block WD 58 is deleted.

 
15.  
Segment Number 13130, no ROW number, Originating Block WD 59 is deleted.

 


 
 

--------------------------------------------------------------------------------

 
 


 
Exhibit 1.1(G) to the PSA is amended to add the following:


__________________________________
EXHIBIT B


TO THE SECOND AMENDMENT TO THE PURCHASE AND SALE AGREEMENT BETWEEN MARITECH
RESOURCES, INC. AND TANA EXPLORATION COMPANY LLC






[See Attached]
 
 
 
 

--------------------------------------------------------------------------------

 


 
TANA EXPLORATION COMPANY, LLC
 
 
May 31, 2011

 
Maritech Resources, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Mr. Edgar Anderson, President


 
Re:
Third Amendment to Purchase and Sale Agreement (“PSA”) dated April 1, 2011 by
and between Maritech Resources, Inc. (”Seller”) and Tana Exploration Company LLC
(“Buyer”)



Gentlemen:


Buyer intends for this letter to serve as an amendment to the PSA.  Capitalized
terms not defined in this letter agreement shall have the meanings given in the
PSA.


Section 20.1(E) of the PSA contemplates that Buyer will substitute the Buyer’s
Letter of Credit in place of Seller’s Parent Letter of Credit on or before the
Closing, and in such case the Base Purchase Price will be reduced by
$2,000,000.  Section 20.1(E) further provides that if the Buyer’s Letter of
Credit does not replace Seller’s Parent Letter of Credit on or before the
Closing, the Base Purchase Price will be increased by $750,000.


Buyer has not substituted the Buyer’s Letter of Credit, but believes it will be
able to do so very soon.  Accordingly the Parties have agreed to close the
transaction contemplated by the PSA using a Base Purchase Price reduced by
$2,000,000.  The Parties will cooperate with one another in an effort to obtain
Chevron’s agreement to accept the substitution of the Buyer’s Letter of Credit;
provided, however, that if Seller has not received notification that the
Seller’s Parent Letter of Credit has been terminated by Tuesday, June 14, 2011
at 5:00 PM, then upon request by Seller, Buyer shall pay by wire transfer to an
account specified by Seller the amount of $2,750,000 by not later than
Wednesday, June 15, 2011.  Except as modified herein, Section 20.1(E) of the PSA
remains in full force and effect.


If this correctly reflects Seller’s understanding of Buyer’s and Seller’s
agreements regarding the matters covered by this letter agreement, please
acknowledge Seller’s agreement to the terms hereof by executing below.


Sincerely,

 
TANA EXPLORATION COMPANY LLC
 
 
By:/s/Kevin Talley                                      
 
Kevin Talley, President
 
 
 
AGREED:
 
MARITECH RESOURCES, INC.
 
 
By:/s/Edgar A. Anderson                   
 
Name: Edgar A. Anderson
 
Its: President
 
 
cc:       TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX  77380
 
 

--------------------------------------------------------------------------------


